Exhibit 10.1

 

EXECUTION VERSION          

 

 

 

 

CREDIT AGREEMENT

 

Dated as of April 4, 2013

 

among

AMERICAN APPAREL (USA), LLC,
as a Borrower and as Borrower Representative,

 

AMERICAN APPAREL RETAIL, INC.,
AMERICAN APPAREL DYEING & FINISHING, INC.,
KCL KNITTING, LLC,
as the other Borrowers Party Hereto,

 

The Other Credit Parties Party Hereto,

 

CAPITAL ONE LEVERAGE FINANCE CORP. and the other Lenders Party Hereto,

 

CAPITAL ONE LEVERAGE FINANCE CORP.,
as Administrative Agent,

 

CAPITAL ONE LEVERAGE FINANCE CORP.,
as Swing Line Lender

 

and

 

CAPITAL ONE, N.A.,
as L/C Issuer

 

 

CAPITAL ONE LEVERAGE FINANCE CORP.,
as Sole Lead Arranger and Sole Bookrunner

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

 

 

1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

48

1.03

 

Accounting Terms

 

48

1.04

 

Rounding

 

49

1.05

 

Times of Day

 

49

1.06

 

Letter of Credit Amounts

 

49

1.07

 

Certain Currency Translations

 

49

 

 

 

 

 

ARTICLE II

 

the COMMITMENTS and Credit Extensions

 

50

 

 

 

 

 

2.01

 

Revolving Credit Loans

 

50

2.02

 

Borrowings, Conversions and Continuations of Revolving Credit Loans

 

50

2.03

 

Letters of Credit

 

52

2.04

 

Swing Line Loans

 

61

2.05

 

Prepayments; Repayments; Amortization

 

64

2.06

 

Termination or Reduction of Commitments

 

65

2.07

 

Repayment of Loans

 

65

2.08

 

Interest

 

67

2.09

 

Fees

 

67

2.10

 

Computation of Interest and Fees

 

68

2.11

 

Evidence of Debt

 

68

2.12

 

Payments Generally; Administrative Agent’s Clawback

 

69

2.13

 

Sharing of Payments by Lenders

 

70

2.14

 

Collateral and Guarantees; Joint and Several Liabilities

 

71

2.15

 

Cash Collateral

 

73

2.16

 

Defaulting Lenders

 

74

2.17

 

Overadvances and Protective Advances

 

76

2.18

 

Loan Account

 

77

2.19

 

Borrower Representative

 

78

2.20

 

Reserves and Eligibility Criteria

 

78

2.21

 

Revolving Credit Facility Increase

 

79

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(cont’d)

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

80

 

 

 

 

 

3.01

 

Taxes

 

80

3.02

 

Illegality

 

86

3.03

 

Inability to Determine Rates

 

87

3.04

 

Increased Costs

 

87

3.05

 

Compensation for Losses

 

89

3.06

 

Mitigation Obligations; Replacement of Lenders

 

89

3.07

 

Survival

 

90

 

 

 

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO Credit Extensions

 

90

 

 

 

 

 

4.01

 

Conditions to the Closing Date

 

90

4.02

 

Conditions to all Credit Extensions

 

95

 

 

 

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

95

 

 

 

 

 

5.01

 

Corporate Authority, Etc.

 

95

5.02

 

Financial Statements; Projections

 

97

5.03

 

Solvency

 

98

5.04

 

No Material Adverse Change

 

98

5.05

 

Ownership of Property; Liens

 

98

5.06

 

Franchises, Patents, Copyrights, etc.

 

98

5.07

 

Litigation

 

98

5.08

 

No Default

 

98

5.09

 

Compliance with Laws

 

98

5.10

 

Tax Status

 

99

5.11

 

Insurance

 

99

5.12

 

Holding Company and Investment Company Acts

 

99

5.13

 

ERISA Compliance

 

99

5.14

 

Regulations U and X

 

100

5.15

 

True Copies of Governing Documents

 

100

5.16

 

Fiscal Year

 

100

5.17

 

Subsidiaries, etc.

 

100

5.18

 

Environmental Compliance

 

101

5.19

 

Bank Accounts

 

101

5.20

 

Labor Contracts

 

101

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(cont’d)

 

 

 

 

 

Page

 

 

 

 

 

5.21

 

Disclosure

 

101

5.22

 

Intentionally Omitted

 

101

5.23

 

OFAC

 

101

5.24

 

Senior Notes Documents; Canadian Documents; Subordinated Debt Documents, Etc.

 

102

5.25

 

Receivables

 

102

 

 

 

 

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

102

 

 

 

 

 

6.01

 

Intentionally Omitted

 

103

6.02

 

Maintenance of Office; Certain Changes

 

103

6.03

 

Records and Accounts

 

103

6.04

 

Financial Statements, Certificates and Information

 

103

6.05

 

Notices

 

107

6.06

 

Legal Existence; Maintenance of Properties

 

110

6.07

 

Insurance

 

110

6.08

 

Taxes

 

110

6.09

 

Compliance with Laws, Contracts, Licenses, Permits; Leaseholds and Payment of
Obligations Generally

 

111

6.10

 

Physical Inventories

 

112

6.11

 

Use of Proceeds

 

112

6.12

 

Covenant to Guarantee Obligations and Give Security

 

112

6.13

 

Intentionally Omitted

 

115

6.14

 

Intentionally Omitted

 

115

6.15

 

Further Assurances

 

115

6.16

 

Inspections; Collateral Reports; Appraisals, etc.

 

116

6.17

 

Bank Accounts

 

117

6.18

 

Lien Waivers

 

119

6.19

 

Intentionally Omitted

 

119

6.20

 

Post Closing Obligations

 

119

 

 

 

 

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

119

 

 

 

 

 

7.01

 

Investments

 

119

7.02

 

Restrictions on Indebtedness

 

122

7.03

 

Restrictions on Liens

 

124

7.04

 

Restricted Payments; Prepayments

 

127

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(cont’d)

 

 

 

 

 

Page

 

 

 

 

 

7.05

 

Merger, Consolidation and Disposition of Assets

 

129

7.06

 

Sale and Leaseback

 

130

7.07

 

Accounting Changes; Change of Fiscal Year

 

131

7.08

 

Transactions with Affiliates

 

131

7.09

 

No Speculative Transactions

 

131

7.10

 

Change in Terms of Governing Documents; Material Agreements

 

131

7.11

 

Change in Nature of Business

 

132

7.12

 

Margin Regulations

 

132

7.13

 

Fixed Charge Coverage Ratio

 

132

7.14

 

Maximum Capital Expenditures

 

132

7.15

 

Maximum Leverage Ratio

 

133

7.16

 

Sanctions

 

133

7.17

 

Limitation on Modification of Receivables

 

133

7.18

 

Consignments

 

133

 

 

 

 

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

134

 

 

 

 

 

8.01

 

Events of Default

 

134

8.02

 

Remedies Upon Event of Default

 

137

8.03

 

Application of Funds

 

138

 

 

 

 

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

140

 

 

 

 

 

9.01

 

Appointment and Authority

 

140

9.02

 

Rights as a Lender

 

141

9.03

 

Exculpatory Provisions

 

141

9.04

 

Reliance by Administrative Agent

 

142

9.05

 

Delegation of Duties

 

142

9.06

 

Resignation of Administrative Agent

 

143

9.07

 

Non-Reliance

 

144

9.08

 

No Other Duties, Etc.

 

144

9.09

 

Administrative Agent May File Proofs of Claim

 

144

9.10

 

Collateral and Guarantee Matters; Field Examinations and Other Reports; Credit
Bidding

 

145

9.11

 

Bank Product Obligations

 

147

9.12

 

Senior Notes Intercreditor Agreement

 

147

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(cont’d)

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE X

 

MISCELLANEOUS

 

147

 

 

 

 

 

10.01

 

Amendments, Etc.

 

147

10.02

 

Notices; Effectiveness; Electronic Communication

 

149

10.03

 

No Waiver; Cumulative Remedies

 

151

10.04

 

Expenses; Indemnity; Damage Waiver

 

152

10.05

 

Payments Set Aside

 

154

10.06

 

Successors and Assigns

 

154

10.07

 

Treatment of Certain Information; Confidentiality

 

160

10.08

 

Right of Setoff

 

161

10.09

 

Interest Rate Limitation

 

162

10.10

 

Counterparts; Integration; Effectiveness

 

162

10.11

 

Survival of Representations and Warranties

 

162

10.12

 

Severability

 

162

10.13

 

Replacement of Lenders

 

163

10.14

 

Governing Law; Jurisdiction; Etc.

 

164

10.15

 

USA PATRIOT Act Notice

 

165

10.16

 

ENTIRE AGREEMENT

 

166

10.17

 

No Advisory or Fiduciary Responsibility

 

166

10.18

 

Keepwell

 

166

10.19

 

Senior Notes Intercreditor Agreement

 

167

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.01                                            Existing Letters of
Credit

Schedule 2.01                                            Commitments and
Applicable Percentages

Schedule 4.01(c)                              Closing Date Lien Waivers

Schedule 5.07                                            Litigation

Schedule 5.08                                            No Default

Schedule 5.17                                            Subsidiaries

Schedule 5.18                                            Environmental
Compliance

Schedule 5.20                                            Labor Contracts

Schedule 6.20                                            Post Closing
Obligations

Schedule 7.01                                            Existing Investments

Schedule 7.02                                            Existing Indebtedness

Schedule 7.03                                            Existing Liens

Schedule 7.06                                            Sale-Leasebacks

Schedule 7.08                                            Transactions with
Affiliates

Schedule 10.02                                     Administrative Agent’s
Office; Certain Addresses for Notices

 

EXHIBITS

 

Exhibit A                                                                    
Form of Borrowing Request Notice

Exhibit B                                                                    
Intentionally Omitted

Exhibit C                                                                    
Form of Note

Exhibit D                                                                    
Form of Compliance Certificate

Exhibit E                                                                     
Form of Assignment and Assumption

Exhibit F                                                                      
Form of Borrowing Base Certificate

Exhibit G                                                                    
Form of U.S. Tax Compliance Certificates

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of April 4, 2013,
among:

 

(a)                                 AMERICAN APPAREL (USA), LLC, a California
limited liability company (“AA USA”), as a Borrower (as defined below) and as
the Borrower Representative (as defined in Section 2.19) for the other Borrowers
party hereto;

 

(b)                                 AMERICAN APPAREL RETAIL, INC., a California
corporation (“AA Retail”), AMERICAN APPAREL DYEING & FINISHING, INC., a
California corporation (“AA Dyeing & Finishing”), and KCL KNITTING, LLC, a
California limited liability company (“KCL Knitting” and together with AA USA,
AA Retail and AA Dyeing & Finishing, each individually, a “Borrower” and
collectively, the “Borrowers”);

 

(c)                                  the other Credit Parties party hereto;

 

(d)                                 CAPITAL ONE LEVERAGE FINANCE CORP. and each
other Lender from time to time party hereto;

 

(e)                                  CAPITAL ONE LEVERAGE FINANCE CORP., as
Administrative Agent;

 

(f)                                   CAPITAL ONE LEVERAGE FINANCE CORP., as
Swing Line Lender; and

 

(g)                                  CAPITAL ONE, N.A., as L/C Issuer.

 

The Borrowers have requested that the Lenders provide certain extensions of
credit, and the Lenders are willing to do so on the terms and conditions set
forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“AA Canada Retail” means American Apparel Canada Retail, Inc., a company
organized under the federal laws of Canada.

 

“AA Canada Wholesale” means American Apparel Canada Wholesale, Inc., a company
organized under the federal laws of Canada.

 

“AA Canadian Subsidiaries” means, collectively, AA Canada Retail and AA Canada
Wholesale, and any other direct or indirect Subsidiary of Holdings formed or
acquired after the Closing Date and organized under the laws of Canada.

 

1

--------------------------------------------------------------------------------


 

“AA Dyeing & Finishing” has the meaning specified in the introductory paragraph
hereto.

 

“AA Retail” has the meaning specified in the introductory paragraph hereto.

 

“AA UK Subsidiaries” means, collectively, American Apparel (Carnaby) Limited, a
company organized under the laws of England and Wales, and American Apparel (UK)
Limited, a company organized under the laws of England and Wales and any other
direct or indirect Subsidiary of Holdings formed or acquired after the Closing
Date and organized under the laws of England and Wales.

 

“AA USA” has the meaning specified in the introductory paragraph hereto.

 

“ABL Priority Collateral” has the meaning specified in the Senior Notes
Intercreditor Agreement.

 

“Acquired Indebtedness” means Indebtedness of a Person or any of its
Subsidiaries (a) existing at the time such Person becomes a Subsidiary of any
Credit Party or at the time it merges or consolidates with or into any Credit
Party or (b) assumed in connection with the acquisition of assets from such
Person or (c) secured by a Lien encumbering any asset acquired by any Credit
Party (provided such Lien is not on and does not attach to any ABL Priority
Collateral) and, in each case, is not created in contemplation of or in
connection with such Person becoming a Subsidiary of any Credit Party or such
acquisition, merger or consolidation.

 

“Acquisition” means any transaction or series of related transactions resulting
in the (a) acquisition of all or substantially all of the assets or business of
any Person, or of any business unit, line of business or division of any Person
or assets constituting a business unit, line of business or division of any
other Person, (b) acquisition of in excess of 50% of the Capital Stock of any
Person or otherwise causing a person to become a Subsidiary of the acquiring
Person, or (c) merger, consolidation, amalgamation or other combination, whereby
a Person becomes a Subsidiary of the acquiring Person.

 

“Act” has the meaning specified in Section 10.16.

 

“Adjusted Earnings” means, for any period with respect to Holdings and its
Subsidiaries on a consolidated basis, net income (as that term is determined in
accordance with GAAP) for such period, plus, without duplication and to the
extent already deducted (and not added back) in arriving at such consolidated
net income, the sum of the following amounts for such period:

 

(a)                                 the amount of depreciation and amortization
deducted in determining such net income for such period;

 

(b)                                 all interest expense and all fees for the
use of money or the availability of money, including commitment, facility,
letter of credit and like fees and charges upon indebtedness (including
indebtedness to the Administrative Agent and Lenders) paid or payable during
such period and amortization of discounts and financing fees, all amounts paid
in respect of Swap Contracts permitted hereunder, whether constituting periodic,

 

2

--------------------------------------------------------------------------------


 

upfront or termination payments and all prepayment premiums and similar
redemption premiums relating to the repayment or redemption of indebtedness;

 

(c)                                  all tax liabilities paid or accrued during
such period;

 

(d)                                 all non-cash charges, including, without
limitation, non-cash charges resulting from losses on asset dispositions
incurred during such period, non-cash compensation charges or other non-cash
expenses or charges arising from the grant of or issuance or repricing of stock,
stock options or other equity-based awards incurred during such period and
non-cash charges relating to impairment of warrants or derivative instruments,
non-cash charges related to hedging agreements and any non-cash charges related
to impairment of assets;

 

(e)                                  transaction costs incurred and paid during
such period (including for the Revolving Credit Facility and the Senior Notes);

 

(f)                                   currency translation charges; and

 

(g)                                  extraordinary, unusual or non-recurring
losses, charges or expenses, including restructuring charges and severance costs
not to exceed $2,000,000 in any Reference Period or as otherwise approved by the
Administrative Agent.

 

“Administrative Agent” means COLF, acting as administrative agent for the
Secured Parties, or any successor administrative agent appointed in accordance
with this Agreement.

 

“Administrative Agent’s Commitment Letter” means the Administrative Agent’s
Commitment Letter dated as of March 12, 2013, by and between Holdings and the
Administrative Agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and/or the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aged Inventory Reserves” means such reserves as may be established from time to
time by the Administrative Agent in its Permitted Discretion when the aggregate
Cost of Eligible Inventory aged more than twelve (12) months exceeds 30% of the
aggregate Cost of all Eligible Inventory.

 

“Agency Account Agreement” means any deposit account control agreement, lockbox
control agreement, blocked account agreement or other similar agreement entered
into by a

 

3

--------------------------------------------------------------------------------


 

Credit Party, the Administrative Agent and the applicable financial institution,
in form and substance reasonably satisfactory to the Administrative agent.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Applicable Percentage” means with respect to any Revolving Credit Lender at any
time, the percentage (carried out to the ninth decimal place) of the Revolving
Credit Facility represented by such Revolving Credit Lender’s Commitment at such
time; and if the Commitment of each Revolving Credit Lender to make Revolving
Credit Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02 or if the Revolving Credit
Facility has expired, then the Applicable Percentage of each Revolving Credit
Lender shall be determined based on the Applicable Percentage of such Revolving
Credit Lender most recently in effect, giving effect to any assignments
permitted hereby that are subsequent to such termination or expiration.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means:

 

(a)                                 with respect to the Revolving Credit Loans,
2.50% per annum with respect to Base Rate Loans and 3.50% per annum with respect
to Eurodollar Rate Loans; and

 

(b)                                 with respect to Swing Line Loans, 2.50% per
annum.

 

“Appraiser” means an appraisal firm reasonably acceptable to the Administrative
Agent which may be an Affiliate of (i) the Administrative Agent, (ii) any
Lender, (iii) any Participant or (iv) any assignee or other participant
permitted under Section 10.06.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means COLF, in its capacity as sole lead arranger and sole book
runner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP (subject to Section 1.03(b)), and (b) in respect of any Synthetic
Lease Obligation, the capitalized amount of the remaining lease payments under
the relevant lease that would appear on a balance sheet of such Person prepared

 

4

--------------------------------------------------------------------------------


 

as of such date in accordance with GAAP (subject to Section 1.03(b)) if such
lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended December 31, 2012, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Credit Parties, including the
notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning set forth in Section
2.03(b)(iii).

 

“Balance Sheet Date” means December 31, 2012.

 

“Bank Product Obligations” means every obligation of any Credit Party under and
in respect of any (a) Swap Contract with the Administrative Agent, any Lender or
any Affiliate thereof to which any Credit Party is a party or which any Credit
Party has guaranteed and (b) one or more of the following types of services or
facilities extended to such Credit Party (or which any Credit Party has
guaranteed) by the Administrative Agent or any Affiliate thereof or any Person
that was a Lender or an Affiliate thereof at the time such obligations were
entered into: (i) credit and purchase cards and merchant card services, (ii)
lease financing or related services, (iii) Cash Management Obligations, (iv)
electronic business-to-business payment arrangements (and any corresponding
float financing on accounts payable related thereto) and (v) other banking
products or services as may be requested by any Credit Party other than letters
of credit. If not the Administrative Agent or an Affiliate thereof, the Lender
or its Affiliate providing any of the foregoing shall have notified the
Administrative Agent within 10 days of the initial provision thereof and, if
requested by the Administrative Agent, shall provide reports to the
Administrative Agent as to the amount of the Bank Product Obligations from time
to time as reasonably requested by the Administrative Agent.

 

“Bank Product Reserves” means such reserves as may be established from time to
time by the Administrative Agent in its Permitted Discretion in respect of Bank
Product Obligations.

 

“Bankruptcy Code” means Title 11 of the United States Code as now and
hereinafter in effect and any successors to such statutes.

 

“Base Rate” means, for any day, a per annum rate equal to the higher of (a) the
Prime Rate for such day and (b) the Eurodollar Rate for a 30 day interest period
as determined on such day plus 1.00%.  Any change in the Base Rate due to a
change in any of the foregoing shall take effect at the opening of business on
the day specified in the public announcement of such change.

 

“Base Rate Loan” means any Loan that bears interest based on the Base Rate.

 

“Borrowed Money” means, with respect to any Credit Party, without duplication,
its (a) Indebtedness that (i) arises from the lending of money by any Person to
such Credit Party, (ii) is evidenced by notes, drafts, bonds, debentures, credit
documents or similar instruments, (iii) accrues interest or is a type upon which
interest charges are customarily paid (excluding trade payables), or (iv) was
issued or assumed as full or partial payment for property; (b) Capitalized
Leases; (c) reimbursement obligations owing with respect to amounts drawn

 

5

--------------------------------------------------------------------------------


 

under letters of credit; and (d) guaranties of any Indebtedness of the foregoing
types owing by another Person.

 

“Borrower” and “Borrowers” have the meaning specified in the introductory
paragraph hereto.

 

“Borrower Representative” means AA USA in its capacity as borrower agent
pursuant to Section 2.19.

 

“Borrower Materials” means Borrowing Base information, reports, financial
statements and other materials delivered by the Borrowers hereunder, as well as
other Reports and information provided by the Administrative Agent to the
Lenders.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Borrowing Base” means, as of any date of determination by the Administrative
Agent from time to time, an amount in Dollars equal to (I) the lesser of the
Revolving Credit Facility and the sum of:

 

(a)                                 90% of the Value of Eligible Credit Card
Receivables outstanding at such date; plus

 

(b)                                 85% of the Value of Eligible Wholesale
Receivables outstanding at such date; plus

 

(c)                                  the lesser of (i) 55% of the Value of
Eligible Wholesale Finished Goods Inventory and (ii) 85% of the Net Orderly
Liquidation Value of Eligible Wholesale Finished Goods Inventory at such date;
plus

 

(d)                                 the lesser of (i) 85% of the Value of
Eligible Retail Inventory and (ii) 85% of the Net Orderly Liquidation Value of
Eligible Retail Inventory at such date; plus

 

(e)                                  the lesser of (i) 35% of the Value of
Eligible Raw Materials Inventory and (ii) 85% of the Net Orderly Liquidation
Value of Eligible Raw Materials Inventory at such date; provided that Loans
against Eligible Raw Materials Inventory shall not exceed $14,000,000 at any
time outstanding;

 

minus (II) Reserves established by the Administrative Agent from time to time in
its Permitted Discretion in accordance with this Agreement.

 

“Borrowing Base Certificate” means the certificate in substantially the form of
Exhibit F hereto or in such other form reasonably acceptable to the
Administrative Agent, certified by a Financial Officer of the Borrower
Representative and delivered to the Administrative Agent and the Lenders
pursuant to Sections 4.01(d) and 6.04(d) hereof.

 

“Borrowing Request Notice” means a notice of a Committed Borrowing or Swing Line
Borrowing, which, if in writing, shall be substantially in the form of Exhibit
A.

 

6

--------------------------------------------------------------------------------


 

“Breakage Costs” has the meaning specified in Section 3.05.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to the calculation of the Eurodollar Rate, means any such day
that is a London Banking Day.

 

“Canadian Documents” means, collectively, the (i) Credit Agreement dated as of
December 30, 2009 among the AA Canadian Subsidiaries and the lenders and agents
party thereto, (ii) each “Loan Document” as defined therein and (iii) each
credit agreement entered into by the AA Canadian Subsidiaries which replaces or
refinances the credit agreement referred to in clause (i) and any related loan
document, guaranty or security or pledge agreement or similar agreement entered
into in connection therewith so long as the replacement or refinancing lenders
and agents (or the agent or trustee in respect of such lenders) enter into a
reasonably satisfactory intercreditor agreement with the Administrative Agent
(it being agreed that an intercreditor agreement in substantially the form of
the Canadian Intercreditor Agreement referred to in clause (i) of the definition
thereof shall be satisfactory).

 

“Canadian Dollars” and “Cdn. $” mean the lawful currency of Canada.

 

“Canadian Intercreditor Agreement” means (i) the Intercreditor Agreement dated
April 4, 2013, among the lender under the Canadian Documents, the Senior Notes
Trustee and the Administrative Agent and (ii) each other intercreditor agreement
reasonably satisfactory to the Administrative Agent in connection with a
replacement or refinancing of the Canadian Documents (it being agreed that an
intercreditor agreement in substantially the form of the Canadian Intercreditor
Agreement referred to in clause (i) of the definition hereof shall be
satisfactory).

 

“Capital Expenditures” means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed or capital assets or improvements or for
replacements, substitutions or additions thereto that are required to be
capitalized and shown on the balance sheet of such Person in accordance with
GAAP; provided that Capital Expenditures for any Person shall not include (i)
expenditures that are accounted for as capital expenditures by such Person and
that actually are paid for, or reimbursed to such Person, by a Person other than
any Subsidiary or Affiliate of such Person (including landlords) during such
measuring period; (ii) the purchase price of equipment or other fixed assets
that are purchased substantially contemporaneously (and in any event within the
same Fiscal Month) with the trade-in or sale of existing equipment or other
fixed assets or with insurance proceeds received for the equipment or fixed
assets being replaced to the extent that the gross amount of such purchase price
is reduced or funded by such insurance proceeds or sale proceeds or the credit
being granted by the seller of such equipment or fixed assets being acquired at
such time, as applicable; provided that such purchase price shall not be deemed
to be less than $0; and (iii) any portion of the purchase price of a Permitted
Acquisition which is allocated to property, plant or equipment acquired as part
of such Permitted Acquisition or required to be capitalized and shown on the
balance sheet of any Credit Party or Subsidiary.  For the avoidance of doubt,
Capital Expenditures, as used and measured in Section 7.14, exclude any such
expenditures by a Subsidiary of a Credit Party that is not a Credit Party.

 

7

--------------------------------------------------------------------------------


 

“Capital One” means Capital One, N.A., a national banking association, and its
successors and assigns.

 

“Capital Stock” means any and all shares, limited liability company interests,
partnership interests, other interests, participations or other equivalents
(however designated) of capital stock of a corporation, any and all equivalent
ownership interests in a Person (other than a corporation), any other interest
or participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person, but
excluding from all of the foregoing any debt securities convertible into Capital
Stock, whether or not such debt securities include any right of participation
with Capital Stock, and any and all warrants, rights or options to purchase any
of the foregoing.

 

“Capitalized Leases” means leases under which any Credit Party is the lessee or
obligor, the discounted future rental payment obligations under which are
required to be capitalized on the balance sheet of the lessee or obligor in
accordance with GAAP (subject to Section 1.03(b)) and the amount of Indebtedness
represented by such obligations shall be the Attributable Indebtedness in
respect thereof.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Administrative
Agent, L/C Issuer or the Lenders, as collateral for L/C Obligations, obligations
of the Revolving Credit Lenders to fund participations in respect of L/C
Obligations, or other Obligations hereunder, cash or deposit account balances
or, if the Administrative Agent and, with respect to L/C Obligations, the L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Cash Collateralized Letters of Credit” means Letters of Credit, or a portion
thereof, to the extent the Borrowers have provided Cash Collateral that remains
in the sole dominion and control of the Administrative Agent in an amount no
less than the Minimum Collateral Amount pursuant to Section 2.15(a)(iv).

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by a Credit Party or a Subsidiary thereof:

 

(a)                                 marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency thereof
maturing within one year from the date of acquisition thereof;

 

(b)                                 commercial paper maturing no more than 270
days from the date of creation thereof and having the highest or next highest
rating obtainable from either Standard & Poor’s Ratings Group or Moody’s
Investors Service, Inc. determined at the time of investment;

 

(c)                                  certificates of deposit, banker’s
acceptances and time deposits maturing no more than 180 days from the date of
creation thereof issued or guaranteed by, or placed

 

8

--------------------------------------------------------------------------------


 

with, and demand deposit and money market deposit accounts issued or offered by,
(i) any Lender or (ii) any commercial bank, that at the time of investment, (x)
has combined capital, surplus and undivided profits of not less than
$500,000,000, (y) a senior unsecured rating of “A” or better by a nationally
recognized rating agency and (z) is organized under the laws of the United
States of America, any state thereof or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States or any state
thereof;

 

(d)                                 money market mutual funds that invest solely
in one or more of the investments described in clauses (a) through (c) above;

 

“Cash Management Bank” means any Person that is the Administrative Agent, a
Lender or an Affiliate of the Administrative Agent or a Lender and provides Cash
Management Services to the Credit Parties and, if not the Administrative Agent
or Affiliate thereof, that has notified the Administrative Agent substantially
contemporaneously with the initial provision of such Cash Management Services
that it is a “Cash Management Bank”.

 

“Cash Management Obligations” means all present and future liabilities,
obligations and Indebtedness of the Credit Parties owing to any Cash Management
Bank under or in connection with any Cash Management Services provided by such
Cash Management Bank to or for the account of any Credit Party, all whether
accruing before or after the commencement of any bankruptcy proceeding or
similar proceeding under any Debtor Relief Law by or against any Credit Party
and regardless of whether allowed as a claim in any such proceeding.

 

“Cash Management Services” means any services provided from time to time by any
Cash Management Bank in connection with operating, collections, payroll, trust,
or other depository or disbursement accounts, including automatic clearinghouse,
controlled disbursement, depository, electronic funds transfer, information
reporting, lockbox, stop payment, overdraft and/or wire transfer services.

 

“Casualty Event” means, with respect to any property (including any interest in
property) of any Credit Party, any loss of, damage to, or condemnation or other
taking of, such property for which any Credit Party receives insurance proceeds,
proceeds of a condemnation award or other compensation.

 

“CERCLA” has the meaning specified in the definition of “Environmental Laws”.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank

 

9

--------------------------------------------------------------------------------


 

Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 except with respect to Permitted Holders,
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that (i) a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”), and (ii) Persons party to a
stockholders agreement, investment agreement, voting agreement or similar
agreement with a Permitted Holder pursuant to which such Persons have the right
to designate directors and agree to vote for one another’s designees shall not
be deemed to constitute a “group” and/or “person” under Section 13 of the
Exchange Act or any of the rules and regulations promulgated thereunder solely
because they are parties to, or as a result of their exercise of such
designation and voting rights under, such agreement so long as such Person
without inclusion of the equity securities held by Permitted Holders, directly
or indirectly, owns less than 35% or more of the equity securities of Holdings
entitled to vote for members of the board of directors or equivalent governing
body on a fully diluted basis), directly or indirectly, of 35% or more of the
equity securities of Holdings entitled to vote for members of the board of
directors or equivalent governing body of Holdings on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right);

 

(b)                                 during any consecutive twelve-month period,
a majority of the members of the board of directors or other equivalent
governing body of Holdings cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body then still in office or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body then still in office (excluding, in the case of both clause (ii)
and clause (iii), any individual whose initial nomination for, or assumption of
office as, a member of that board or equivalent governing body occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors); or

 

10

--------------------------------------------------------------------------------


 

(c)                                  Other than pursuant to a transaction
permitted by Section 7.05, Holdings shall cease to directly own and control
legally and beneficially (i) 100% of the Capital Stock of AA USA (free and clear
of all Liens other than Liens in favor of the Administrative Agent granted under
the Security Documents and Senior Notes Liens accordance with the terms of the
Senior Notes Intercreditor Agreement), (ii) 100% of the Capital Stock of each of
the AA Canadian Subsidiaries (free and clear of all Liens other than (x) Liens
granted to the lenders under the Canadian Documents in accordance with the terms
of the Canadian Intercreditor Agreement, (y) Liens in favor of the
Administrative Agent granted under the Security Documents and (z) the Senior
Notes Liens in accordance with the terms of the Senior Notes Intercreditor
Agreement and the Canadian Intercreditor Agreement) and (iii) 100% of the
Capital Stock of any of its Subsidiaries acquired or formed after the date
hereof and directly held by Holdings (other than directors’ qualifying shares
and other similar equity interest holdings of Foreign Subsidiaries required to
be held by local Persons in accordance with applicable law), in the case of
clause (d)(iii), free and clear of all Liens other than Liens in favor of the
Administrative Agent granted under the Security Documents and the Senior Notes
Liens in accordance with the terms of the Senior Notes Intercreditor Agreement);
or

 

(d)                                 Other than pursuant to a transaction
permitted by Section 7.05, any Borrower or any Subsidiary of any Borrower shall
cease to directly own and control legally and beneficially 100% of the Capital
Stock of each of its Subsidiaries in existence on the date hereof or acquired or
formed after the date hereof to the extent directly held by such Borrower or
such Subsidiary (other than directors’ qualifying shares and other similar
equity interest holdings of Foreign Subsidiaries required to be held by local
Persons in accordance with applicable law), free and clear of all Liens other
than Liens in favor of the Administrative Agent granted under the Security
Documents and Senior Notes Liens in accordance with the terms of the Senior
Notes Intercreditor Agreement); or

 

(e)                                  a change of control occurs under the Senior
Notes Indenture.

 

For purposes of this definition, notwithstanding anything to the contrary set
forth above, a Person shall not be deemed to have beneficial ownership of
Capital Stock subject to a stock purchase agreement, merger agreement or similar
agreement until the consummation of the transactions contemplated by such
agreement and, until the consummation of such transactions, a Change of Control
will be deemed not to have occurred with respect to any such stock purchase
agreement, merger agreement or similar agreement.

 

“Closing Date” means April 4, 2013.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“COLF” means Capital One Leverage Finance Corp. and its successors and permitted
assigns.

 

“COLF Entity” shall mean COLF or any of its Affiliates.

 

“Collateral” means all of the assets, property, rights and interests of the
Credit Parties that are or are intended to be subject to the Liens created by or
pursuant to the Security Documents.

 

11

--------------------------------------------------------------------------------


 

“Collection Account” has the meaning specified in Section 6.17(a).

 

“Commitment” means, as to each Revolving Credit Lender, its obligation to
(a) make Revolving Credit Loans to the Borrowers pursuant to Section 2.01,
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Revolving Credit Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement
and shall include any Commitments arising under Section 2.21.

 

“Committed Borrowing” means a borrowing of Revolving Credit Loans made by the
Swing Line Lender or simultaneous by each of the Revolving Credit Lenders
pursuant to Section 2.01 and Section 2.02.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Concentration Account” has the meaning specified in Section 6.17(a).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated or consolidated” means, with reference to any term defined herein,
shall mean that term as applied to the accounts of the Credit Parties,
consolidated in accordance with GAAP.

 

“Contingent Obligation” means any obligation of a Person arising from a
guaranty, indemnity or other assurance of payment or performance of any
Indebtedness, lease, dividend or other obligation (“primary obligations”) of
another obligor (“primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person under any (a) guaranty,
endorsement, co-making or sale with recourse of an obligation of a primary
obligor; (b) obligation to make take-or-pay or similar payments regardless of
nonperformance by any other party to an agreement; and (c) arrangement (i) to
purchase any primary obligation or security therefor, (ii) to supply funds for
the purchase or payment of any primary obligation, (iii) to maintain or assure
working capital, equity capital, net worth or solvency of the primary obligor,
(iv) to purchase Property or services for the purpose of assuring the ability of
the primary obligor to perform a primary obligation, or (v) otherwise to assure
or hold harmless the holder of any primary obligation against loss in respect
thereof.  The amount of any Contingent Obligation shall be deemed to be the
stated or determinable amount of the primary obligation (or, if less, the
maximum amount for which such Person may be liable under the instrument
evidencing the Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto.

 

12

--------------------------------------------------------------------------------


 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Cost” means with respect to any Eligible Inventory, standard cost as reported
on the Borrowers’ stock ledger from time to time based upon the Borrowers’
accounting practices as in effect on the Closing Date, as such calculations of
standard cost may be updated from time to time to better reflect actual costs;
provided that no change to any calculation of the standard cost of any Inventory
shall take effect for the purposes of calculating the Borrowing Base until the
Administrative Agent shall have received an appraisal or, at Administrative
Agent’s election, a “desktop” appraisal report, from an Appraiser with respect
to such Inventory, the cost of which shall not count towards any limits set
forth in Section 6.16(c).

 

“Credit Card Agreements” shall mean all agreements or notices, each in form and
substance reasonably satisfactory to the Administrative Agent, now or hereafter
entered into by Borrowers with any credit card issuer or any credit card
processor, as the same may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced; provided, that any such credit card
agreement or notice shall provide, among other things, that each such credit
card processor shall transfer all proceeds due with respect to credit card
charges for sales (net of expenses and chargebacks of the credit card issuer or
processor) by Borrowers received by it (or other amounts payable by such credit
card processor) into a designated Concentration Account in accordance with
Section 6.17 subject to an Agency Account Agreement on a daily basis.

 

“Credit Card Receivables” shall mean, collectively, all present and future
“accounts” (as such term is defined in the UCC) or amounts owing to any Borrower
from (a) a credit card or debit card issuer or credit card or debit card
processor arising from sales of Inventory to a Borrower’s customers who have
purchased such inventory using a credit, charge or debit card, (b) any credit
card or debit card issuer or credit card or debit card processor in connection
with the sale or transfer of “accounts” (as such term is defined in the UCC) or
amounts due that arise from the sale of Inventory or rendition of services to a
Borrower’s customers who have purchased such Inventory or services using a
credit, charge card or a debit card and (c) all amounts at any time due or to
become due from any credit card or debit card issuer or credit card or debit
card processor under the Credit Card Agreements or otherwise.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Parties” means the Borrowers, Holdings, Fresh Air and the other
Guarantors.

 

“Daily Cash Sweep Repayment Amount” means for any day, with respect to
repayments of the Revolving Credit Loans and Swing Line Loans pursuant to
Section 2.07(c), the aggregate principal amount of the Revolving Credit Loans
and Swing Line Loans repaid on such date.

 

13

--------------------------------------------------------------------------------


 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium (by way of voluntary arrangement, scheme or arrangement or
otherwise), rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States, England and Wales or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means when used with respect to Obligations, an interest rate or
rate equal to the interest rate or rate otherwise applicable thereto plus 2% per
annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrowers, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent, to confirm in
writing to the Administrative Agent that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal or foreign regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Capital Stock in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a

 

14

--------------------------------------------------------------------------------


 

Defaulting Lender (subject to Section 2.16(b)) upon delivery of written notice
of such determination to the Borrowers, the L/C Issuer, the Swing Line Lender
and each other Lender.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Dilution Percent” means the percent, reasonably determined by the
Administrative Agent for any period, equal to (a) bad debt write-downs or
write-offs, discounts, returns, promotions, credits, credit memos and other
dilutive items with respect to Receivables, divided by (b) gross sales.

 

“Dilution Reserve” means, at any date of determination, the percentage amount by
which (a) the then applicable Dilution Percent exceeds (b) 5%, which excess
percentage is then multiplied by the amount of Eligible Credit Card Receivables
plus Eligible Wholesale Receivables of the Borrowers.

 

“Disqualified Capital Stock” means that portion of any Capital Stock which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the sole option of the
holder thereof, in each case on or prior to the Maturity Date, for cash or is
convertible into or exchangeable for, in each case at the option of the holder
thereof, debt or debt securities of Holdings or its Subsidiaries, at any time
prior to the Maturity Date; provided, however, that (a) only the portion of
Capital Stock which so matures or is mandatorily redeemable, is so convertible
or exchangeable or is so redeemable at the option of the holder thereof prior to
such date will be deemed to be Disqualified Capital Stock and (ii) any Capital
Stock that would constitute Disqualified Capital Stock solely because the
holders thereof have the right to require Holdings to repurchase such Capital
Stock upon the occurrence of a change of control or asset sale (howsoever
defined or referred to) shall not constitute Disqualified Capital Stock if the
terms of such Capital Stock provide that Holdings may not repurchase or redeem
any such Capital Stock pursuant to such provisions unless such repurchase or
redemption complies with Section 7.04; provided, however, that if such Capital
Stock is issued to any plan for the benefit of employees of Holdings or its
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Capital Stock solely because it may be required to be
repurchased by Holdings or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Early Termination Fee” means an early termination fee that the Borrowers shall
pay to the Revolving Credit Lenders concurrently with the voluntary reduction or
termination of the Commitments by the Borrowers in an amount equal to (a) 2.00%
of the amount of the reduction or termination to the extent such reduction or
termination occurs on or before the first anniversary of the Closing Date,
(b) 1.00% of the amount of the reduction or termination to the

 

15

--------------------------------------------------------------------------------


 

extent such reduction or termination occurs after the first anniversary of the
Closing Date but on or before the second anniversary of the Closing Date, and
(c) 0.00% to the extent such reduction or termination occurs after the second
anniversary of the Closing Date.

 

“Electronic Medium” means the electronic medium through which notices and other
communications are sent (including e-mail) pursuant to procedures approved by
the Administrative Agent and otherwise in accordance with Section 10.02(b).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)). Notwithstanding anything herein
to the contrary, no Credit Party or Affiliate of a Credit Party shall be an
Eligible Assignee.

 

“Eligible Credit Card Receivables” means all of the Credit Card Receivables (net
of fees) of the Borrowers that arise in the ordinary course of business, which
have been earned by performance and arise from the sale of inventory, which are
reflected in the most recent Borrowing Base Certificate delivered by the
Borrower Representative to the Administrative Agent subject to adjustment from
time to time as set forth in Section 2.20.  Without limiting the generality of
the foregoing but subject to adjustment from time to time as set forth in
Section 2.20, no Credit Card Receivable shall be an Eligible Credit Card
Receivable if:

 

(a)                                 it has been outstanding for more than five
(5) Business Days from the date of sale;

 

(b)                                 with respect to which a Borrower does not
have good, valid and marketable title thereto;

 

(c)                                  it is not at all times subject to the
Administrative Agent’s duly perfected, first priority security interest and no
other Lien except Senior Notes Liens in accordance with the terms of the Senior
Notes Intercreditor Agreement and, subject to any Reserves that may be
established by the Administrative Agent in its Permitted Discretion in
connection therewith, Permitted Specified Liens;

 

(d)                                 it is disputed, or with respect to which a
claim, counterclaim, offset or chargeback has been asserted by the related major
credit card processor (but only to the extent of such dispute, counterclaim,
offset or chargeback);

 

(e)                                  with respect to which the major credit card
issuer or processor has the right under certain circumstances to require the
Borrowers to repurchase such Receivables from such credit card processor;

 

(f)                                   it is not due from a major credit card or
major debit card issuer or processor or as to which the Administrative Agent has
not received an acceptable Credit Card Agreement;

 

(g)                                  it is due from a major credit card issuer
or processor which the Administrative Agent determines, in its Permitted
Discretion, to be unlikely to be collected;

 

16

--------------------------------------------------------------------------------


 

(h)                                 it is otherwise determined to be
unacceptable by Administrative Agent in its Permitted Discretion;

 

(i)                                     it arises from any private label credit
cards programs of the Borrowers;

 

(j)                                    it is due from major credit card
processors not located in the United States of America; or

 

(k)                                 it is not denominated in Dollars or is
evidenced by chattel paper or an instrument of any kind.

 

“Eligible Inventory” means, with respect to the Borrowers, Inventory held for
sale in the ordinary course of business reflected in the most recent Borrowing
Base Certificate delivered by the Borrower Representative to the Administrative
Agent owned by the Borrowers subject to adjustment from time to time as set
forth in Section 2.20.  Without limiting the generality of the foregoing but
subject to adjustment from time to time as set forth in Section 2.20, no
Inventory shall be Eligible Inventory if:

 

(a)                                 it is not in good and saleable condition;

 

(b)                                 it is used, vintage, imperfects, damaged,
defective, shopworn, “seconds”, close-outs, damage locations, not found, in
production, or unmerchantable;

 

(c)                                  it consists of supplies, packing materials,
shipping materials, spare parts, samples, labels, bags, hangers, custom items,
tooling, replacement parts, display items, trim labels, cuttings, bill and hold
goods, sub assembly categories or work-in-process;

 

(d)                                 it is located at any site if the aggregate
Cost of Inventory at such location is less than $100,000;

 

(e)                                  it does not meet all standards imposed by
any governmental agency or authority, including, without limitation, the Fair
Labor Standards Act;

 

(f)                                   it consists of Hazardous Materials or
Inventory that can be transported or sold only with licenses that are not
readily available;

 

(g)                                  it does not conform in all material
respects to the representations and warranties set forth in the Loan Documents
(including the representations and warranties with respect to insurance
contained in Section 5.11) (but without any duplication of materiality
qualifications);

 

(h)                                 it is not at all times subject to the
Administrative Agent’s duly perfected, first priority security interest and no
other Lien (including, without limitation, (i) the rights of a purchaser that
has made progress payments, (ii) the rights of a surety that has issued a bond
to assure a Borrower’s performance with respect to that Inventory and
(iii) Liens arising by operation of law under Article 2 of the UCC in favor of a
reclaiming seller of goods or buyer of goods) except the Senior Notes Liens in
accordance with the terms of the Senior Notes Intercreditor Agreement and,
subject to any Reserves that may

 

17

--------------------------------------------------------------------------------


 

be established by the Administrative Agent in its Permitted Discretion in
connection therewith, Permitted Specified Liens;

 

(i)                                     it is in transit (other than Inventory
in transit from a Borrower’s distribution center, warehouse, shipping center,
plant, factory, or other similar location to a Borrower’s retail location but
subject to clauses (j) and (n) below);

 

(j)                                    it is not located in the United States of
America;

 

(k)                                 it is held on consignment, subject to a
bailment or lease, or not otherwise owned by a Borrower;

 

(l)                                     it has been shipped to a customer,
regardless of whether such shipment is on a consignment basis;

 

(m)                             it is to be returned to the vendor or marked for
return to the vendor;

 

(n)                                 it is located at a Specified Collateral
Location or it is in the possession or control of a warehouseman, processor
(including, without limitation, third parties who knit and/or dye fabric, yarn
or garments) repairman, mechanics, shipper, freight forwarder, customs broker or
other third party, unless the mortgagee, trustee or beneficiary, lessor, third
party or such other Person in possession of such Collateral has delivered a Lien
Waiver, or an appropriate Rent and Charges Reserve has been established, or the
full amounts owing in respect of such Inventory are backed by a letter of credit
or such other arrangements acceptable to the Administrative Agent in its sole
discretion;

 

(o)                                 it is at or sold at a flea market or other
temporary location unless it is located at a premises subject to a lease of at
least three (3) months, in which case up to $500,000 (or such higher amount as
the Administrative Agent in its Permitted Discretion determines) of Inventory
shall not be deemed ineligible pursuant to this clause (o); or

 

(p)                                 it is manufactured or to be sold under a
private label or any other label or mark not owned by the Borrowers.

 

“Eligible Raw Materials Inventory” means Eligible Inventory constituting of raw
materials used or consumed by a Borrower in the ordinary course of business in
the manufacture or production of other Inventory, and that is not Eligible
Retail Inventory and Eligible Wholesale Finished Goods Inventory.

 

“Eligible Retail Inventory” means Eligible Inventory of any Borrower
constituting finished goods located at a domestic retail location of such
Borrower (or in transit from a location of the Credit Parties to a domestic
retail location, subject to any Reserves that may be established by the
Administrative Agent in its Permitted Discretion) to be sold by such Borrower in
the ordinary course of business to the public at retail to consumers, excluding
Eligible Raw Materials Inventory and Eligible Wholesale Finished Goods
Inventory.

 

18

--------------------------------------------------------------------------------


 

“Eligible Wholesale Finished Goods Inventory” means Eligible Inventory
constituting finished goods located at a warehouse location to be sold by a
Borrower in the ordinary course of business (a) to the public at wholesale to
Persons who intend to resell such Inventory and (b) for the fulfillment of a
Borrower’s internet sales, excluding Eligible Raw Materials Inventory and
Eligible Retail Inventory.

 

“Eligible Wholesale Receivables” means the aggregate of the unpaid portions of
Receivables of the Borrowers arising in the ordinary course of business from the
sale of the Borrowers’ Inventory at wholesale to Persons who intend to resell
such Inventory which are reflected in the most recent Borrowing Base Certificate
delivered by the Borrower Representative to the Administrative Agent subject to
adjustment from time to time as set forth in Section 2.20.  Without limiting the
generality of the foregoing but subject to adjustment from time to time as set
forth in Section 2.20, no Receivable shall be an Eligible Wholesale Receivable
if:

 

(a)                                 it is a Receivable arising from sales at
retail to consumers or it is a Credit Card Receivable (regardless of whether it
is an Eligible Credit Card Receivable);

 

(b)                                 it arises out of a sale made by any Borrower
to any Affiliate of any Borrower or to a Person Controlled by an Affiliate of
any Borrower;

 

(c)                                  it is unpaid for more than sixty (60) days
after the original due date or ninety (90) days past the original invoice date;

 

(d)                                 to the extent such Receivables, together
with all other Receivables owing by an account debtor and its Affiliates as of
any date of determination, exceed (i) 30% in the case of TSC Apparel and its
Affiliates and (ii) 20% in the case of all other account debtors, of all
Eligible Wholesale Receivables, then such excess amount thereof shall be deemed
ineligible except, in the case of Receivables owing by TSC Apparel and its
Affiliates, to the extent such excess Receivables are insured by Trade Credit
Insurance, in which case such excess Receivables insured by Trade Credit
Insurance shall not be deemed ineligible pursuant to this clause (d) in an
amount not to exceed, when aggregated with all other Receivables owing by TSC
Apparel and its Affiliates, 35% of all Eligible Wholesale Receivables; provided
that Eligible Wholesale Receivables owing by TSC Apparel and its Affiliates
shall not exceed $6,000,000 at any time;

 

(e)                                  50% or more of all Receivables owing by the
account debtor are not Eligible Wholesale Receivables;

 

(f)                                   to the extent any Borrower thereof is
liable for goods sold or services rendered by the applicable account debtor to
such Borrower thereof but only to the extent of the potential offset;

 

(g)                                  any Borrower has made any agreement with
the account debtor for any deduction therefrom, except for discounts or
allowances which are made in the ordinary course of business for prompt payment
and which discounts or allowances are reflected in the calculation of the face
value of each invoice related to such Receivable

 

19

--------------------------------------------------------------------------------


 

(h)                                 the account debtor has disputed liability
with respect to such Receivable, or the account debtor has made any claim or
defense with respect to any other Receivable due from such account debtor to
such Borrower or such Subsidiary, or the Receivable otherwise is or may become
subject to any credit, contra, reversal, return or setoff by the account debtor;
in each case, the Receivable to be ineligible to the extent of such credit,
contra, reversal, return, dispute, claim, defense or setoff;

 

(i)                                     there is any adjustment or commissions
payable to third parties that are adjustments to such Receivable but only to the
extent of such amount;

 

(j)                                    any material covenant, representation or
warranty contained in the agreement with respect to such Receivable has been
breached by the applicable Borrower;

 

(k)                                 the account debtor has commenced a voluntary
case under any Debtor Relief Law, or a decree or order for relief has been
entered by a court having jurisdiction in the premises in respect of the account
debtor in an involuntary case under any Debtor Relief Law, or any other petition
or other application for relief under any Debtor Relief Law has been filed
against the account debtor, or if the account debtor has failed, suspended
business, ceased to be solvent, or consented to or suffered a receiver, trustee,
liquidator or custodian to be appointed for it or for all or a significant
portion of its assets or affairs;

 

(l)                                     (i) it arises from a sale to an account
debtor outside the United States or Canada unless the Receivable is supported by
(x) a letter of credit (delivered to and directly drawable by the Administrative
Agent or otherwise satisfactory to the Administrative Agent) or (y) Trade Credit
Insurance; provided that such foreign Receivables included in Eligible Wholesale
Receivables pursuant to this clause (y) shall not exceed $4,000,000; or (ii) is
payable in any currency other than Dollars;

 

(m)                             with respect to which an invoice in the form
used by a Borrower in the ordinary course of business or such other form
reasonably acceptable to the Administrative Agent has not been sent to the
applicable account debtor;

 

(n)                                 it arises from a sale to the account debtor
on a bill and hold, guaranteed sale, sale or return, sale on approval,
consignment or any other repurchase or return basis;

 

(o)                                 (i) as to which a Borrower is not able to
bring suit or otherwise enforce its remedies against the account debtor through
judicial process, or (ii) if the Receivable represents a progress billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the account debtor’s obligation to pay that invoice is
subject to a Borrower’s completion of further performance under such contract or
is subject to the equitable lien of a surety bond issuer;

 

(p)                                 it arises with respect to goods that are
shipped or delivered on a cash-on-delivery basis, cash-in-advance basis or
prepaid basis;

 

20

--------------------------------------------------------------------------------


 

(q)                                 the account debtor is the United States of
America, any state, county or municipality located therein, or, in each case,
any department, agency or instrumentality thereof, unless the applicable
Borrower assigns its right to payment of such Receivable to the Administrative
Agent, in a manner satisfactory to the Administrative Agent, so as to comply
with the Assignment of Claims Act of 1940 (31 U.S.C. §203 et seq., as amended);

 

(r)                                    it is not at all times subject to the
Administrative Agent’s duly perfected, first priority security interest and no
other Lien except the Senior Notes Liens in accordance with the terms of the
Senior Notes Intercreditor Agreement and, subject to any Reserves that may be
established by the Administrative Agent in its Permitted Discretion in
connection therewith, Permitted Specified Liens;

 

(s)                                   the goods giving rise to such Receivable
have not been delivered to and accepted by the account debtor or the services
giving rise to such Receivable have not been performed by the applicable
Borrower and accepted by the account debtor or the Receivable otherwise does not
represent a final sale (other than SAB-104 adjustments); or

 

(t)                                    the Receivable is evidenced by chattel
paper, promissory note or an instrument of any kind, or has been reduced to
judgment.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems and including without limitation, those arising under the Resource
Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”) and the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”).

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and

 

21

--------------------------------------------------------------------------------


 

Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Borrower or any ERISA Affiliate.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the per annum rate of interest determined by the Administrative Agent
at approximately 11:00 a.m. (London time) two London Banking Days prior to
commencement of such Interest Period, for a term comparable to such Interest
Period, equal to (a) the rate for Dollar deposits as reported on Reuters screen
LIBOR01 Page (“LIBOR01”); or (b) if LIBOR01 is not available for any reason, the
interest rate determined by the Administrative Agent to be the arithmetic mean
of the rates at which Dollar deposits in the approximate amount of the
Eurodollar Rate Loan are offered by the principal London office of major banks
in the London interbank Eurodollar market selected by the Administrative Agent;
provided that, if fewer than two quotations are provided by the Administrative
Agent by such major banks as requested, the Eurodollar Rate shall be the
arithmetic mean of the rates quoted to the Administrative Agent by major banks
in New York City, selected by the Administrative Agent, at approximately
11:00 a.m. (New York City time) for loans in Dollars to leading European banks
for a term comparable to such Interest Period commencing on the first day of
such Interest Period and in an amount equal to the principal amount of the
requested Borrowing.

 

“Eurodollar Rate Loan” means each set of Revolving Credit Loans that bear
interest based on the Eurodollar Rate having a common length and commencement of
Interest Period.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Cash Flow” means, on a consolidated basis for the Credit Parties and
their Subsidiaries, as at any date of determination, (a) Adjusted Earnings for
the Reference Period most recently ended at such date of determination minus
(b)(i) aggregate Capital Expenditures (other than Capital Expenditures financed
with Borrowed Money other than Loans) during such period, (ii) cash taxes paid
in such period, (iii) interest expense paid in cash during such period and
(iv) scheduled principal payments made on Borrowed Money during such period.

 

22

--------------------------------------------------------------------------------


 

“Excluded Accounts” means any (a) deposit account or securities account
specially and exclusively used in the ordinary course of business for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of any Credit Party’s salaried employees, which accounts are funded only in the
ordinary course of business and not in excess of any amounts necessary to
fulfill payroll obligations that are then currently owing, (b) pension fund
accounts, 401(k) accounts and trust accounts, (c) Local Accounts not maintained
at Bank of America, N.A., Capital One, HSBC Bank USA, National Association or
U.S. Bank National Association (or any of their successors) so long as the
Credit Parties are in compliance with Section 6.17(a), or (d) other deposit
accounts, securities accounts and commodities accounts having a balance of less
than $300,000 at all times in the aggregate for all such accounts and, in the
case of any such accounts existing on the Closing Date, designated as such by
the Borrower Representative on Schedule 12 to the Perfection Certificate;
provided that no such account shall be an Excluded Account if such account is
subject to Senior Notes Lien.

 

“Excluded Debt Incurrence” means the incurrence or any issuance by any Credit
Party or any of its Subsidiaries of any Indebtedness permitted by Section 7.02
(other than Section 7.02(g)).

 

“Excluded Equity Issuance” means a sale or issuance of any Capital Stock by
(a) any Credit Party or any of its Subsidiaries to a Credit Party, (b) any AA
Canadian Subsidiary to the extent such Capital Stock is subject to a Permitted
Lien in favor of the secured parties under the Canadian Documents, (c) any
Subsidiary that is not a Credit Party to any other Subsidiary that is not a
Credit Party and (d) any Credit Party or any of its Subsidiaries to its present
or former directors, officers or employees pursuant to a stock option plan,
stock purchase plan or other employee benefits plan in effect from time to time,
in each case, approved in good faith by the board of directors (or equivalent
governing body) of such Credit Party or such Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.18 and any other “keepwell, support or other agreements”
for the benefit of such Guarantor) at the time the Guarantee of such Guarantor
or the grant of such Lien becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a Master Agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable swaps for which such Guarantee or Lien is or
becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Taxes (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender or any other
Recipient of a payment hereunder,

 

23

--------------------------------------------------------------------------------


 

U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Recipient on the date such Recipient becomes a party to this Agreement
or Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the any Borrower under Section 3.06) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Credit Party not in the ordinary course of business, including, tax
refunds, pension plan reversions, proceeds of insurance, condemnation awards
(and payments in lieu thereof), indemnity payments (including, without
limitation, in connection with any acquisition) and any purchase price
adjustments (including, without limitation, in connection with any acquisition);
provided, however, that an Extraordinary Receipt shall not include cash receipts
from proceeds of insurance, or condemnation awards (or payments in lieu thereof)
to the extent that such proceeds or awards or payments arose as a result of a
Casualty Event and are applied to prepay the Obligations in accordance with of
Section 2.07(c).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to major
financial institutions reasonably acceptable to the Administrative Agent on such
day on such transactions as determined by the Administrative Agent.

 

“Financial Officer” means, with respect to any Person, its chief financial
officer, treasurer, controller or assistant controller or other officer
acceptable to the Administrative Agent.

 

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the last day of each calendar month in accordance with the
fiscal accounting calendar of the Borrowers.

 

24

--------------------------------------------------------------------------------


 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last day of each March, June, September or
December of such Fiscal Year in accordance with the fiscal accounting calendar
of the Borrowers.

 

“Fiscal Year” means any period of twelve consecutive months ending on
December 31 of any calendar year.

 

“Fixed Charge Coverage Ratio” means, as at any date of determination, the ratio
of (a) the result of (i) Adjusted Earnings for the Reference Period most
recently ended at such date of determination, minus (ii) the aggregate amount of
all Capital Expenditures (other than Capital Expenditures financed with Borrowed
Money other than Loans) during such period minus (iii) taxes deducted in
calculating net income for such period and paid in cash to (b) the sum of
(I) the aggregate amount of interest expense deducted in calculating net income
for such period and paid in cash, but excluding interest not paid in cash,
upfront fees, original issue discount, commitment fees, underwriting fees,
prepayment and redemption premiums and fees paid in respect of Swap Contracts
and net of all payments received under Swap Contracts relating to interest
rates, and (II) regularly scheduled principal payments made on Borrowed Money
(other than Loans) during such period (and excluding payments made to a Credit
Party or a Subsidiary of a Credit Party by a Credit Party or Subsidiary of a
Credit Party and payments made in connection with a refinancing); provided that
(x) the payments of accrued interest and principal and premiums occurring on the
Closing Date in connection with the termination of the Indebtedness incurred and
outstanding pursuant to the Prior Credit Agreements shall not be included in the
determination of the Fixed Charge Coverage Ratio and, for any Reference Period
that includes the Closing Date, the Fixed Charge Coverage Ratio shall be
determined on a pro forma basis as if the Transactions had occurred on the first
day of such Reference Period; and (y) for purposes of Section 7.04(b) only,
principal prepayments made on the Senior Notes shall be included in the
calculation of the Fixed Charge Coverage Ratio.

 

“Foreign Plan” means any employee benefit plan or arrangement (a) maintained or
contributed to by any Credit Party or Subsidiary that is not subject to the laws
of the United States; or (b) mandated by a government other than the United
States for employees of any Credit Party or Subsidiary.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which any Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means (a) any Subsidiary that is not a Domestic Subsidiary
and any Subsidiary of such Subsidiary and (b) any Subsidiary substantially all
the assets of which are CFCs.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fresh Air” means Fresh Air Freight, Inc., a California corporation.

 

25

--------------------------------------------------------------------------------


 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Gift Card and Merchandise Credit Reserves” means, at any time of determination,
an amount equal to fifty percent (50%) of the sum of (a) the aggregate value at
such time of all outstanding gift certificates and gift cards issued by the
Borrowers entitling the holder thereof to use all or a portion of the value of
any such gift certificate or gift card to pay all or a portion of the purchase
price for any Inventory of the Borrowers and (b) the aggregate amount of
merchandise credit, store credit or similar liabilities of the Borrowers to its
customers.

 

“Governing Documents” means, with respect to any Person, its certificate or
articles of incorporation, certificate of change of name (if any), certificate
of formation, or, as the case may be, certificate of limited partnership, its
by-laws, memorandum and articles of association, operating agreement or, as the
case may be, partnership agreement or other constitutive documents and all
shareholder agreements, voting trusts and similar arrangements applicable to any
of its Capital Stock.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the

 

26

--------------------------------------------------------------------------------


 

purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien).  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantees” means, collectively, (a) the Guaranty dated as of the Closing Date
among the Guarantors (other than the Borrowers) in favor of the Administrative
Agent and (b) any other guaranty in form and substance reasonably satisfactory
to the Administrative Agent and executed by any Guarantor in favor of the
Administrative Agent and the other Secured Parties in respect of the
Obligations.

 

“Guarantors” means Holdings, the Borrowers, Fresh Air, each other Person party
to any of the Guarantees as a guarantor thereunder and each other Person, if
any, that executes a guaranty or other similar agreement in favor of the
Administrative Agent in connection with the transactions contemplated by this
Agreement and the other Loan Document; provided that no Foreign Subsidiary shall
be required to be a Guarantor.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that is the Administrative Agent, a Lender or an
Affiliate of the Administrative Agent or a Lender and is a party to a Swap
Contract permitted under Article VII (or was the Administrative Agent or a
Lender or an Affiliate of the Administrative Agent or a Lender at the time such
Person entered into such Swap Contract).

 

“Holdings” means American Apparel, Inc., a Delaware corporation.

 

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

27

--------------------------------------------------------------------------------


 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business consistently with past practices);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                   Capitalized Leases and Synthetic Lease
Obligations;

 

(g)                                  all Disqualified Capital Stock issued by
such Person with the amount of Indebtedness represented by such Disqualified
Capital Stock being equal to the greater of its voluntary or involuntary
liquidation preference and its maximum fixed repurchase price, but excluding
accrued dividends, if any; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person or unless such Person expressly does not have
liability for such obligations of a joint venture.  The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date.  The amount of any Capitalized Lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.  The “maximum
fixed repurchase price” of any Disqualified Capital Stock which does not have a
fixed repurchase price shall be calculated in accordance with the terms of such
Disqualified Capital Stock as if such Disqualified Capital Stock were purchased
on any date on which Indebtedness shall be required to be determined pursuant to
this Agreement, and if such price is based upon, or measured by, the fair market
value of such Disqualified Capital Stock, such fair market value shall be
determined reasonably and in good faith by the board of directors of the issuer
of such Disqualified Capital Stock.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payments hereunder or any other Loan Documents and (b) to
the extent not otherwise described in clause (a) herein, Other Taxes.

 

28

--------------------------------------------------------------------------------


 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intercompany Note” means , collectively, (a) that certain Intercompany Note
dated the Closing Date, among the Credit Parties, as payors, and the Credit
Parties, as payees, subject to the terms of a Subordination Agreement, (b) that
certain Intercompany Note dated the Closing Date, among certain Foreign
Subsidiaries of the Credit Parties, as payors, and the Credit Parties, as
payees, and (c) any other intercompany note among any of the Credit Parties, as
payors or payees, on the one hand, and their Subsidiaries, on the other hand,
entered into after the date hereof.

 

“Interest Payment Date” means, as to any Loan, (a) the first day of each month,
(b) the date of any prepayment with respect to the principal amount of Loans
being prepaid, and (c) the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower Representative in its Borrowing Request
Notice .

 

“Inventory” means all goods held for sale in which any Credit Party now has or
hereafter acquires title to.

 

“Inventory Reserve” means the Aged Inventory Reserve and such other reserves as
may be established from time to time by the Administrative Agent in its
Permitted Discretion against Eligible Inventory, including without limitation,
on account of (a) the salability of such Eligible Inventory, (b) factors that
negatively affect the market value of such Eligible Inventory, (c) shrinkage,
(d) obsolete and/or excess Inventory, (e) taxes and other liabilities that may
be Liens upon Eligible Inventory that are or may reasonably be expected to
become senior to the Administrative Agent’s Lien and (f) other costs, expenses
and amounts that the Administrative Agent and the Secured Parties may incur or
be required to pay to realize upon Eligible Inventory or maximize the realizable
value thereof.

 

“Investment” means, all expenditures made and all liabilities incurred
(contingently or otherwise) for the acquisition of Capital Stock, assets that
constitute a business unit or Indebtedness of, or for loans, advances or capital
contributions to, or in respect of any Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or interest in, another Person
(including, without limitation, any Acquisition).  In determining the aggregate
amount of Investments outstanding at any particular time: (a) the amount of any
Investment represented by a guaranty shall be taken at not less than the
principal amount of the obligations guaranteed and still outstanding; (b) there
shall be deducted in respect of each such Investment all cash returns, cash
dividends and cash distributions received with respect thereto; and (c) there
shall not be deducted from the aggregate amount of Investments any decrease in
the value, write-downs or write-offs with respect thereof.

 

29

--------------------------------------------------------------------------------


 

“IP Security Agreement” means collectively, (i) the Intellectual Property
Security Agreement dated as of the Closing Date, made by each Credit Party party
thereto in favor of the Administrative Agent, on behalf of itself and the other
Secured Parties and (ii) each other intellectual property security agreement,
patent security agreement, trademark security agreement and copyright security
agreement required to be delivered pursuant to Section 6.12 in form and
substance reasonably satisfactory to the Administrative Agent.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower or in favor the L/C Issuer and relating
to any such Letter of Credit.

 

“KCL Knitting” has the meaning specified in the introductory paragraph hereto.

 

“Laws” means, collectively, all international, foreign, Federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Capital One in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.

 

30

--------------------------------------------------------------------------------


 

“Lenders” means the Revolving Credit Lenders (including, without limitation, the
Swing Line Lender and the Administrative Agent in connection with Protective
Advances, as the context requires).

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is ten (10) Business Days
prior to the Maturity Date applicable to the Revolving Credit Facility then in
effect (or, if such day is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $10,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“Leverage Ratio” means the ratio, as of any date of determination, of
(a) Borrowed Money (other than Contingent Obligations) of Holdings and its
Subsidiaries as of such date to (b) Adjusted Earnings for the Reference Period
then ending.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement for security, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing) and the
filing of, or agreement to authorize, any financing statement under the UCC or
comparable law of any jurisdiction (other than precautionary filing of UCC
financing statements with respect to obligations that do not constitute
Indebtedness).

 

“Lien Waiver” means an agreement, in form and substance reasonably satisfactory
to the Administrative Agent by which (a) for any Collateral located on an owned
premises subject to a mortgage or deed of trust in favor of a Person other than
the Administrative Agent, the mortgagee or beneficiary, as applicable, waives or
subordinates any Lien it may have on the Collateral, and agrees to permit the
Administrative Agent to enter upon the premises and remove the Collateral as
permitted hereunder or to use the premises to store or dispose of the
Collateral, (b) for any Collateral located on leased premises, the lessor waives
or subordinates any Lien it may have on the Collateral, and agrees to permit the
Administrative Agent to enter upon the premises and remove the Collateral as
permitted hereunder or to use the premises to store or dispose of the Collateral
and additionally, with respect to any leased premise that is a flea markets or
other temporary location, the lessor thereof allows the Administrative Agent

 

31

--------------------------------------------------------------------------------


 

satisfactory access to such location for the purposes of conducting a “going out
of business” sale at such location for a period of not less than 15 weeks
following the termination of the lease or the expiration of the lease by its
terms; (c) for any Collateral held by a warehouseman, processor, shipper or
similar Person, such Person waives or subordinates any Lien it may have on the
Collateral, agrees to hold any documents in its possession relating to the
Collateral as agent for the Administrative Agent, and agrees to deliver the
Collateral to Administrative Agent upon request; (d) for any Collateral held by
a repairman, mechanic or bailee, such Person acknowledges the Administrative
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to the Administrative Agent upon request; and
(e) for any Collateral subject to a licensor’s intellectual property rights, the
licensor grants to the Administrative Agent the right, vis-à-vis such licensor,
to enforce the Administrative Agent’s Liens with respect to the Collateral,
including the right to dispose of it with the benefit of the intellectual
property, whether or not a default exists under any applicable license.

 

“Lion Warrant” means, collectively, Warrants to Purchase Shares of Common Stock
of American Apparel, Inc. dated March 13, 2009, issued to Lion Capital
(Guernsey) II Limited, Warrant to Purchase Shares of Common Stock of American
Apparel, Inc. dated March 24, 2011, issued to Lion/Hollywood L.L.C., Warrant to
Purchase Shares of Common Stock of American Apparel, Inc. dated April 26, 2011,
issued to Lion/Hollywood L.L.C., Warrant to Purchase Shares of Common Stock of
American Apparel, Inc. dated July 7, 2011, issued to Lion/Hollywood L.L.C., and
Warrant to Purchase Shares of Common Stock of American Apparel, Inc. dated
July 12, 2011, issued to Lion/Hollywood L.L.C., in each case as amended or
adjusted as of the date hereof.

 

“Liquidity Trigger Period” means the period (a) commencing on the day that a
Default or an Event of Default occurs or on which Overall Excess Availability is
less than $4,500,000 at any time and (b) continuing until, during the preceding
30 consecutive days, no Default or Event of Default has existing and Overall
Excess Availability has been greater than $4,500,000 at all times.  The
cessation of any Liquidity Trigger Period shall not impair the commencement of
any subsequent Liquidity Trigger Period.

 

“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Revolving Credit Loan, Swing Line Loan, Overadvance Loan or
Protective Advance.

 

“Loan Account” has the meaning specified in Section 2.18(a).

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Security Document, the Senior Notes Intercreditor Agreement, the Canadian
Intercreditor Agreement, the Administrative Agent’s Commitment Letter, each fee
letter executed in connection with the transactions contemplated by this
Agreement, each Subordination Agreement, and each other agreement or instrument
delivered by any Credit Party in connection with any Loan Document, whether or
not specifically mentioned herein or therein.

 

“Local Accounts” has the meaning specified in Section 6.17.

 

32

--------------------------------------------------------------------------------


 

“London Banking Day” means any day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London, England.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Credit
Parties, taken as a whole; (b) a material impairment of the rights and remedies
of the Administrative Agent or any Lender under any Loan Document, or of the
ability of the Credit Parties, taken as a whole, to pay any Obligations under
the Loan Documents, when due; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Credit Party of
any Loan Documents to which it is a party.

 

“Material Agreements” means each of the (i) Senior Notes Documents and (ii) any
lease entered into by any Credit Party for (a) its chief executive office or
(b) any warehouse, any distribution center, any plant, any shipping center, or
any other single location, in each case, containing Inventory with a book value
representing 10% or more of the aggregate book value of all Inventory of the
Credit Parties.

 

“Maturity Date” means April 4, 2018; provided that “Maturity Date” shall mean
“January 15, 2018” if, after a Reserve is established by the Administrative
Agent in and for the amount notified by the Borrower Representative to be
prepaid pursuant to Section 7.04(b)(i)(G), Overall Excess Availability is less
than $15,000,000.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, (iii) with respect to
Cash Collateral consisting of cash or deposit account balances provided in
accordance with the provisions of Section 2.15(a)(iv), an amount equal to 100%
of the Outstanding Amount of the applicable L/C Obligations, and (iv) otherwise,
an amount determined by the Administrative Agent and the L/C Issuer in their
reasonable discretion.

 

“Mortgages” means each mortgage or deed of trust with respect to each fee
interest of each Credit Party in Real Estate executed and delivered to the
Administrative Agent after the Closing Date pursuant to Section 6.12 hereof, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

33

--------------------------------------------------------------------------------


 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Cash Proceeds” means, with respect to any event or transaction described in
Sections 2.05(c) through (f), (a) the cash proceeds received in respect of such
event or transaction, including (i) any cash received in respect of any non-cash
proceeds (including, without limitation, the monetization of notes receivables),
but only as and when received or (ii) in the case of a Casualty Event, insurance
proceeds, proceeds of a condemnation award or other compensation payments, in
each case net of (b) the sum of (x) all reasonable fees and out-of-pocket
expenses (including appraisals, and brokerage, legal, advisory, banking, title
and recording tax expenses and commissions) paid by any Credit Party or a
Subsidiary to third parties (other than Affiliates) in connection with such
event, (y) in the case of a sale or other disposition of an asset described in
Section 2.05(c) other than ABL Priority Collateral, income taxes paid or
reasonably estimated by the Borrower Representative (determined in good faith by
a Financial Officer) to be actually payable within two years of the date of the
relevant transaction as a result of any gain recognized in connection therewith;
provided that, if the amount of any estimated taxes pursuant to subclause
(b)(y) exceeds the amount of taxes actually required to be paid in cash in
respect of such Disposition, the aggregate amount of such excess shall
constitute Net Cash Proceeds and (z) in the case of a sale or other disposition
of an asset described in Sections 2.05(c) and (d), the amount of all payments
required to be made by any Credit Party (or to establish an escrow) for the
repayment of any Indebtedness by the terms thereof (other than the Obligations)
secured by such asset to the extent the lien in favor of the holder of such
Indebtedness is permitted by Section 7.03(a)(viii); provided that such payments
made shall not exceed the amount of cash proceed received by such Credit Party
or the aggregate amount of such Indebtedness.

 

“Net Orderly Liquidation Value” means, with respect to any Inventory, the net
appraised orderly liquidation value (expressed as a percentage) of such
Inventory (net of liquidation expenses, costs of sale, operating expenses and
retrieval and related costs), as determined from time to time by the
Administrative Agent in its Permitted Discretion by reference to the most recent
appraisal of the Inventory performed by an Appraiser.

 

“Non-Consenting Lender” means any Lender (other than the Administrative Agent)
that does not approve any consent, waiver or amendment that (a) requires the
approval of all Lenders or all affected Lenders in accordance with the terms of
Section 10.01 and (b) has been approved by the Required Lenders (or to the
extent there are only two (2) Lenders, would have been approved by the Required
Lenders if such Lender had approved of such consent, waiver or amendment).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

34

--------------------------------------------------------------------------------


 

“Note” means a promissory note made by the Borrowers in favor of a Revolving
Credit Lender evidencing the Revolving Credit Loans made by such Revolving
Credit Lender, substantially in the form of Exhibit C.

 

“Notice of Continuation/Conversion” means a Notice of Continuation/Conversion to
be provided by the Borrower Representative to request a conversion or
continuation of any Loans as Eurodollar Rate Loans, in form reasonably
satisfactory to the Administrative Agent.

 

“Obligations” means all advances to, and debts, liabilities and obligations of,
any Credit Party arising under any Loan Document or otherwise with respect to
any Loan or Letter of Credit or any Bank Product Obligations, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest, fees
and expenses that accrue after the commencement by or against any Credit Party
or any Affiliate thereof of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest, fees or expenses are allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing, excise, property or similar taxes, charges or
similar levies that arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment or sale of a participation (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (i) with respect to Revolving Credit Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of Revolving Credit Loans occurring
on such date; (ii) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Swing Line Loans occurring on such date; and
(iii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by any
Credit Party of Unreimbursed Amounts.

 

“Overadvance” has the meaning specified in Section 2.17(a).

 

35

--------------------------------------------------------------------------------


 

“Overadvance Loan” means a Revolving Credit Loan that bears interest at a rate
based on the Default Rate made when an Overadvance exists or an Overadvance is
caused by the funding thereof.

 

“Overall Excess Availability” means, as of any date of determination, an amount
equal to the result of the Borrowing Base, less Total Outstandings.

 

“Overall Unused Amount” means, as of any time of determination, an amount equal
to the result of (a) the Revolving Credit Facility at such time less (b) Total
Outstandings at such time.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Perfection Certificates” means, collectively, (i) each Perfection Certificates
delivered by the Credit Parties to the Administrative Agent on the Closing Date
and (ii) each other Perfection Certificate from time to time delivered by the
Credit Parties following the Closing Date to the Administrative Agent in
accordance with this Agreement.

 

“Permitted Acquisition” means each Acquisition with respect to which: (a) the
Credit Parties and any such newly created or acquired Subsidiary shall comply
with the requirements of Section 6.12(a); (b) the lines of business of the
Person to be (or the property and assets of which are to be) so purchased or
otherwise acquired shall be a business permitted by Section 7.11; (c) such
Acquisition shall be approved by the board of directors or other appropriate
governing body of the Person which is the subject of such Acquisition and such
Person does not otherwise oppose such Acquisition; (d) the aggregate
consideration (including any purchase price adjustment, earn-out provision,
payments in respect of non-competition or consulting agreements or deferred
compensation agreements) paid or payable for all such Acquisitions shall not
exceed $5,000,000; (e) upon giving pro forma effect thereto, Overall Excess
Availability is greater than $15,000,000 at all times during the 30 days
preceding and as of the date of the Acquisition; (g) the Fixed Charge Coverage
Ratio, determined on a pro forma basis giving effect to the Acquisition as if it
occurred on the first day of the measurement period, is not less than 1.10 to

 

36

--------------------------------------------------------------------------------


 

1.00 as of the mostly recently completed Fiscal Month end for which the
financial statements required by Section 6.04(b) have been delivered to the
Administrative Agent; (f) immediately before (including on a pro forma basis
giving effect to the Acquisition) and immediately after giving effect to any
such Acquisition, no Default or Event of Default shall have occurred and be
continuing; and (g) the Borrower Representative shall have (i) provided at least
15 Business Days (or such shorter period as agreed by the Administrative Agent
in its discretion) prior written notice to the Administrative Agent of such
Acquisition along with copies of the acquisition agreements and documentation
relating thereto or drafts thereof (with copies of the final agreements and
documents to be provided thereafter when completed), which shall be reasonably
satisfactory to the Administrative Agent, along with a summary of due diligence
undertaken by the Credit Parties in connection with such Acquisition, historical
financial statements for the most recent fiscal year end (or, if less, for the
period of such Person’s existence) of the Person or business to be acquired
(audited if available) to the extent available and unaudited financial
statements thereof for the interim periods, which are available, pro forma
projected financial statements for the twelve (12) month period following such
Acquisition after giving effect to such Acquisition (including balance sheets,
cash flows and income statements by month for the acquired Person, individually,
and on a consolidated basis with all Credit Parties) and such other information
readily available to the Credit Parties as the Administrative Agent shall
reasonably request; and (ii) delivered to the Administrative Agent at least 10
Business Days prior to the date on which any such Acquisition is to be
consummated or such shorter time as the Administrative Agent may allow, a
certificate of a member of Senior Management of the Borrower Representative, in
form and substance reasonably satisfactory to the Administrative Agent,
certifying as to the requirements set forth in clauses (b), (d), (e) and
(g) above as of the date of such certificate and stating that the Borrower
Representative reasonably believes that all of the requirements set forth above
will be satisfied on or prior to the consummation of such Acquisition, together
with all supporting documentation and other financial information that the
Administrative Agent may reasonably request.  None of the Inventory or
Receivables so purchased or otherwise acquired shall be included in the
Borrowing Base until the Administrative Agent has conducted field examinations
(which field examinations shall be at the expense of the Borrowers and shall not
count towards the limits set forth in Section 6.16) reasonably required by it
with results reasonably satisfactory to the Administrative Agent, and the Person
owning such Inventory and Receivables shall be a (directly or indirectly)
wholly-owned Subsidiary of Holdings and shall have become a Borrower.

 

“Permitted Bank of America Cash Collateral” means, at any time, (a) cash
collateral in favor of Bank of America, N.A. in an aggregate amount not to
exceed, at such time, 105% of the aggregate face amount (excluding any increases
to any such face amount due to any automatic increase provisions thereof) of all
outstanding letters of credit issued by Bank of America, N.A. under that certain
Credit Agreement dated as of July 2, 2007, among the Borrowers, the other Credit
Parties party thereto, Bank of America, N.A., as administrative agent, and the
lenders party thereto, and set forth on Schedule 1.01(a), and (b) cash
collateral in favor of Bank of America, N.A. or such other Person in an
aggregate amount not to exceed $100,000 solely to secure the exposure of Bank of
America, N.A. or such other Person with respect to certain cash management
services (to the extent permitted by this Agreement) provided by Bank of
America, N.A. or such Person to the Credit Parties.

 

37

--------------------------------------------------------------------------------


 

“Permitted Crystal Cash Collateral” means, at any time, cash collateral in favor
of Crystal Financial LLC in an aggregate amount not to exceed, at such time,
105% of the aggregate face amount (excluding any increases to any such face
amount due to any automatic increase provisions thereof) of all outstanding
letters of credit issued by Citibank, N.A. and set forth on Schedule 1.01(b).

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Holders” means (i) Dov Charney, (ii) the spouse or a family member,
estate or heir of Dov Charney, and (iii) any trust, corporation, partnership or
other entity, the beneficiaries, stockholders, partners, owners or Persons
beneficially holding an 80% or more controlling interest (or beneficial
interest, in the case of a trust) of which consist of Dov Charney and/or such
other Persons referred to in clause (ii) above or any combination thereof.

 

“Permitted Liens” means those Liens permitted by Section 7.03.

 

“Permitted Refinancing” means, with respect to any Indebtedness, any extension,
renewal or refinancing of such Indebtedness so long as (i) the aggregate
principal amount thereof does not exceed the outstanding principal amount of the
then outstanding Indebtedness, plus all accrued and unpaid interest and premiums
owing thereon, plus all fees, premiums and expenses incurred in connection with
the closing of such refinancing, (ii) its weighted average life is no shorter
than that of the Indebtedness being renewed, refinanced or extended (measured as
of the date of the renewal, refinancing or extension), (iii) the amortization
thereof is not changed (other than to extend the same), (iv) the maturity date
thereof is no earlier than the maturity date of the Indebtedness being renewed,
refinanced or extended, (v) the overall interest rate is not increased, (vi) no
additional Person which is not obligated on such Indebtedness being renewed,
refinanced or extended or required to be so obligated is obligated on such
Indebtedness, (vii) no additional Lien which is not securing the Indebtedness
being refinanced, extended or renewed or required thereunder is granted to
secure such Indebtedness, (viii) with respect to a refinancing of the Senior
Notes, the refinancing lenders and agents (or the agent or trustee in respect of
such lenders) enter into a reasonably satisfactory intercreditor agreement with
the Administrative Agent (provided that an intercreditor agreement in
substantially the form of the Senior Notes Intercreditor Agreement in effect on
the Closing Date shall be satisfactory), (ix) in the case of any extension,
renewal or refinancing of the Senior Notes, the covenants and defaults
applicable to such Indebtedness are not materially less favorable to the Credit
Parties, taken as a whole, and are not materially more adverse to the interests
of the Lenders than those applicable to the Senior Notes and (x) upon giving
effect to it, no Default or Event of Default exists.

 

“Permitted Senior Liens” means those Permitted Liens under
Section 7.03(a)(i) (solely to the extent encumbering tangible assets in the
possession of such Persons or tangible assets previously in the possession of
such Persons to the extent such Persons could assert a valid and enforceable
Lien on such Collateral), Section 7.03(a)(ii), Section 7.03(a)(iii),
Section 7.03(a)(v) (solely to the extent encumbering non-ABL Priority Collateral
in accordance with the Senior Notes Intercreditor Agreement),
Section 7.03(a)(vi), Section 7.03(a)(vii), Section 7.03(a)(viii) (solely to the
extent encumbering equipment and/or fixed assets being leased or being acquired
through the incurrence of such purchase money Indebtedness and the proceeds
thereof), Section

 

38

--------------------------------------------------------------------------------


 

7.03(a)(x), Section 7.03(a)(xi), Section 7.03(a)(xiii) (solely to the extent
encumbering tangible assets in the possession of such Persons or tangible assets
previously in the possession of such Persons to the extent such Persons could
assert a valid and enforceable Lien on such Collateral),
Section 7.03(a)(xiv) and Section 7.03(a)(xv), in each case, solely to the extent
such Permitted Liens are valid, enforceable, and prior to the Liens of the
Administrative Agent under applicable Law.

 

“Permitted Specified Liens” means Liens permitted by (a) Section 7.03(a)(i) as
such relate to Inventory, (b) Section 7.03(a)(xii)  and (c) Section 7.03(a)(ix).

 

“Permitted Specified Sales” means (a) bulk sales of Inventory not in the
ordinary course of business (i) so long as the aggregate amount sold in any
Fiscal Year does not exceed the lesser of (x) $4,000,000 (or such higher amount
as the Administrative Agent in its Permitted Discretion determines) and (y) 5%
of the Cost of Eligible Inventory (or such higher amount as the Administrative
Agent in its Permitted Discretion determines), in each case, as calculated on
the first day of such Fiscal Year, and Overall Excess Availability is greater
than 20% of the maximum amount of the Revolving Credit Facility at the time of
such sale calculated on a pro forma basis after giving effect to such sale or
(ii) involving sales in connection with the closing of ten (10) or more retail
stores or other locations of the Borrowers, provided such sales shall be
conducted pursuant to liquidation agreements and with liquidation professionals
satisfactory to the Administrative Agent; (b) sales of Inventory that is not
Eligible Inventory described in clauses (a), (b) or (j) of the definition
thereof; and (c) with respect to Inventory described in clause (m) of the
definition of Eligible Inventory, returns to the applicable vendor in the
ordinary course of business and consistent with past practices provided that, if
an Event of Default exists, the Administrative Agent has not provided written
notice to the Borrowers that such returns shall no longer qualify as Permitted
Specified Sales.  Notwithstanding anything to the contrary in this Agreement,
all proceeds of Permitted Specified Sales shall be remitted in full (net of the
cost of liquidation in the case of clause (a)(ii)) to the Administrative Agent
for application to the Obligations.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 10.02(e).

 

“Pledge Agreements” means, collectively, (i) the U.S. Pledge Agreement and
(ii) any other pledge agreement or share charge granted by any Credit Party as
required by Section 6.12 which shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

“Prime Rate” means the highest of the rate of interest announced by Capital One,
N.A., Citibank, N.A. and Bank of America, N.A. from time to time as its prime
rate, which rate may be set by such banks on the basis of various factors,
including its costs and desired return, general

 

39

--------------------------------------------------------------------------------


 

economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such rate.  Any
change in such rate shall take effect at the opening of business on the day
specified in the public announcement or publication, as applicable, of such
change

 

“Prior Credit Agreements” means, collectively, (a) that certain Credit Agreement
dated as of March 13, 2012 as amended or modified to the date hereof, among the
Borrowers, the other Subsidiaries of the Borrowers party thereto, Crystal
Financial LLC, as administrative agent, and the lenders party thereto; and
(b) that certain Credit Agreement dated as of March 13, 2009 as amended or
modified to the date hereof, among the Credit Parties, certain Subsidiaries of
the Credit Parties, Wilmington Trust National Association, as administrative
agent and collateral agent, and the lenders party thereto.

 

“Protective Advances” has the meaning specified in Section 2.17(b).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant Lien becomes effective with respect to such
Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under the Commodity
Exchange Act.

 

“RCRA” has the meaning specified in the definition of “Environmental Laws”.

 

“Real Estate” means all real property at any time owned or leased (as lessee or
sublessee) by any Credit Party.

 

“Receivables” means all rights to the payment of money for goods sold or
services rendered owing to any Credit Party, consisting of “accounts” (as such
term is defined in the UCC) of the Credit Parties, including, without
limitation, Credit Card Receivables and the unpaid portion of the obligation of
a customer of a Credit Party in respect of Inventory purchased by and shipped to
such customer and/or the rendition of services by a Credit Party, as stated on
the respective invoice of a Credit Party.

 

“Receivables Reserves” means such reserves as may be established from time to
time by the Administrative Agent in its Permitted Discretion against Eligible
Wholesale Receivables and Eligible Credit Card Receivables, including without
limitation, on account of (a) the Dilution Reserve, (b) taxes and other
liabilities that are overdue that may be Liens upon Eligible Wholesale
Receivables and/or Eligible Credit Card Receivables that are or may reasonably
be expected to become senior to the Administrative Agent’s Lien and (c) other
costs, expenses and amounts that the Administrative Agent and/or the Secured
Parties may incur or be required to pay to realize upon Eligible Wholesale
Receivables and Eligible Credit Card Receivables or to maximize the realizable
value thereof.

 

40

--------------------------------------------------------------------------------


 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Credit Party hereunder

 

“Reference Period” means (a) in the case of Section 4.01(u), each period of
twelve consecutive Fiscal Months ended after December 31, 2012 at least 30 days
prior to the Closing Date; (b) for purposes of (i) the definition of “Excess
Cash Flow,” (ii) the calculation of the Fixed Charge Coverage Ratio in the
definition of “Permitted Acquisition” and Section 7.04(b) and (iii) the
calculation of the Leverage Ratio in Section 7.04(b) only, the most recently
completed period of twelve consecutive Fiscal Months for which financial
statements have been delivered (or required to be delivered) pursuant to
Section 6.04(b); and (c) for all other purposes, as of any date of
determination, the most recently completed period of four consecutive Fiscal
Quarters.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers and advisors of such Person and of such Person’s
Affiliates.

 

“Rent and Charges Reserve” means the aggregate of (a) all past due rent and
other amounts owing by a Credit Party to any landlord, mortgagee or beneficiary
under a mortgage or deed of trust, warehouseman, processor, repairman, mechanic,
shipper, broker or other similar Persons who possess any Collateral or could
assert a valid and enforceable Lien that is prior to or pari passu with the Lien
in favor of the Administrative Agent on any Collateral; and (b) a reserve at
least equal to (i) three (3) months’ rent and other charges that could be
payable to any such Person in the case of amounts owing to a lessor of any
Specified Collateral Location and (ii) other amounts reasonably determined by
the Administrative Agent in the case of all such other Persons who possess any
Collateral or could assert a valid and enforceable Lien that is prior to or pari
passu with the Lien in favor of the Administrative Agent on any Collateral,
unless, in the case of clause (b) such Person has executed a Lien Waiver.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Committed Borrowing
or a Swing Line Borrowing, a Borrowing Request Notice and (b) with respect to an
L/C Credit Extension, a Letter of Credit Application.

 

“Required Lenders” means, as of any date of determinations, Lenders holding more
than 50% of the sum of the (i) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition) and (ii) aggregate unused Commitments; provided
that the unused Commitment of, and the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders; provided, further, that if one Lender holds
more than 50% of the sum of (i) and (ii), this definition may be amended by
agreement of, and as

 

41

--------------------------------------------------------------------------------


 

agreed by, the Lenders solely to the extent necessary to modify the percentage
of Lenders specified herein applicable to certain voting matters, and the Credit
Parties shall promptly enter into such amendment to this Agreement to the extent
limited to modifying such percentage as aforesaid. Additionally, solely for this
definition, a Lender and its Affiliates shall collectively constitute one
(1) Lender.

 

“Reserves” means, subject to adjustment from time to time as set forth in
Section 2.20, (without duplication) of (a) Receivables Reserves, (b) Inventory
Reserves; (c) the Gift Card and Merchandise Credit Reserves, (d) the Rent and
Charges Reserve, (e) Bank Product Reserves, (f) the Senior Notes Prepayment
Reserve, and (g) such additional reserves, in amounts and with respect to such
matters (whether or not constituting a Default or Event of Default), as the
Administrative Agent in its Permitted Discretion may elect to impose from time
to time, in each of clauses (a) through (g), whether before or during the
continuance of a Default or Event of Default.  Without limiting the generality
of the foregoing, reserves established to ensure the payment of (i) accrued
interest expense, (ii) insurance claims, including self-funded insurance claims,
(iii) outstanding Taxes and other charges imposed by any Governmental Authority,
including, without limitation, ad valorem taxes, real estate, personal property,
sales and other taxes, and (iv) other accrued and unpaid amounts contemplated to
be paid by the Credit Parties under any Trade Credit Insurance shall be deemed
to be an exercise of the Administrative Agent’s Permitted Discretion.

 

“Restricted Payment” means any (a) dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of any
Credit Party or any Subsidiary, (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Capital Stock, or on account of any return of capital to the
stockholders, partners or members (or the equivalent Person thereof) of any
Credit Party or any Subsidiary, or (c) any payment (whether in cash, securities
or other property) of management fees (or other fees of a similar nature) by
such Credit Party or such Subsidiary to any equity holder or Affiliate of such
Credit Party or such Subsidiary.

 

“Revolving Credit Availability Period” means the period from and including the
Closing Date to the earliest of (i) the Maturity Date applicable to the
Revolving Credit Facility, (ii) the date of termination of the Revolving Credit
Facility pursuant to Section 2.06(a), and (iii) the date of termination of the
commitment of each Revolving Credit Lender to make Revolving Credit Loans and of
the obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swing Line Loans at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Commitments at such time.

 

“Revolving Credit Lenders” means each Lender with a Commitment, or following the
termination of the Commitments, which has Revolving Credit Loans outstanding or

 

42

--------------------------------------------------------------------------------


 

participations in outstanding Letters of Credit or Swing Line Loans and any
other Person who becomes an assignee of the rights and obligations of a
Revolving Credit Lender pursuant to terms of this Agreement.

 

“Revolving Credit Loans” has the meaning specified in Section 2.01.

 

“Same Day Request” has the meaning specified in Section 2.02(a).

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.

 

“SARA” has the meaning specified in the definition of “Environmental Laws”.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, and any other
holders of Bank Product Obligations, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05 and the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Security Documents.

 

“Security Agreements” means, collectively, (i) Security Agreement dated as of
the Closing Date, entered into by the Credit Parties and the Administrative
Agent and (ii) any other security agreement granted by any Credit Party as
required by Section 6.12 which shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

“Security Documents” means the Guarantees, the Security Agreements, the IP
Security Agreement, the Pledge Agreements, the Mortgages (if any), the Agency
Account Agreements, and all other guarantees, security agreements, intellectual
property security agreements, pledge agreements, mortgages, deeds of trust,
control agreements, instruments and documents, including without limitation
Uniform Commercial Code financing statements and other equivalent registrations
and personal property security filings with respect to any other applicable
jurisdiction, control agreements, required to be executed or delivered pursuant
to, or in connection with, this Agreement or any other Loan Document, all in
form and substance reasonably acceptable to the Administrative Agent.

 

“Senior Management” means with respect to the any of the Credit Parties or any
of its Subsidiaries, its chairman, president, Financial Officer, chief executive
officer or general counsel.

 

“Senior Notes” means the 13.0% senior secured notes due 2020 issued pursuant to
the Senior Notes Indenture.

 

“Senior Notes Documents” means the Senior Notes Indenture, the Senior Notes and
any other related documents or instruments from time to time executed in favor
of the Senior Notes

 

43

--------------------------------------------------------------------------------


 

Trustee and the collateral agent thereto for the holders of the Senior Notes, or
all or any of the holders of the Senior Notes.

 

“Senior Notes Indenture” means the Indenture dated April 4, 2013, by and among
Holdings, the guarantors party thereto and the Senior Notes Trustee, as trustee
and collateral agent.

 

“Senior Notes Intercreditor Agreement” means the Intercreditor Agreement of even
date herewith, between U.S. Bank National Association, as collateral agent for
the holders of the Senior Notes, and the Administrative Agent, and acknowledged
by each Credit Party.

 

“Senior Notes Lien” means all Liens that secure the Senior Notes and all other
obligations under the Senior Notes Documents.

 

“Senior Notes Prepayment Offer Date” means the date on which Holdings issues a
voluntary notice of redemption pursuant to Section 3.01 of the Senior Notes
Indenture or enters into a binding agreement to repurchase Senior Notes from a
holder thereof.

 

“Senior Notes Prepayment Reserve” has the meaning specified in Section 7.04(b).

 

“Senior Notes Trustee” means U.S. Bank National Association in its capacity as
trustee and collateral agent under the Senior Notes Indenture and its successors
and assigns.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Specified Collateral Location” means any (i) fee owned real property of any
Credit Party subject to a mortgage or deed of trust for the benefit of a third
party other than the Administrative Agent, (ii) retail store locations leased by
a Credit Party located in Delaware, the District of Columbia, Iowa,
Pennsylvania, Washington West Virginia, or Virginia or (iii) chief executive
office, distribution center, warehouse, shipping center, plant, factory, or
other similar location leased by a Credit Party, in each case, where Collateral
is located.

 

“Subordinated Debt” means unsecured Indebtedness of any Credit Party or any
Subsidiary that is expressly subordinated and made junior to the payment and
performance in full of the Obligations, and evidenced as such by a Subordination
Agreement.

 

44

--------------------------------------------------------------------------------


 

“Subordinated Debt Documents” means all documents, agreements and instruments
evidencing any Subordinated Debt and/or executed and/or delivered in connection
with the incurrence of any Subordinated Debt, including, without limitation,
each Subordination Agreement.

 

“Subordination Agreement” means a subordination and intercreditor agreement or
such other written instrument containing subordination provisions, each in form
and substance acceptable to the Administrative Agent in its sole discretion.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined by the applicable
Lender or Affiliate of such Lender based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Swap
Contracts (which may include a Lender or any Affiliate of a Lender).

 

45

--------------------------------------------------------------------------------


 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means COLF in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Sublimit” means, for any day that a Swing Line Loan is made, an
amount equal to the greater of (i) $7,500,000 and (ii) the Daily Cash Sweep
Repayment Amount for such day.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Outstandings” means, as of the date of determination, an amount equal to
the sum of the Total Revolving Credit Outstandings at such time.

 

“Total Revolving Credit Outstandings” means, as of the date of determination,
the aggregate Outstanding Amount of all Revolving Credit Loans, Swing Line Loans
and all L/C Obligations.

 

“Trade Credit Insurance” means, with respect to Eligible Wholesale Receivables,
trade credit insurance on terms and with insurers acceptable to the
Administrative Agent in its sole discretion. Without limiting the generality of
the foregoing, unless agreed to in writing by the Administrative Agent in its
sole discretion, such trade credit insurance shall only be acceptable to the
Administrative Agent if the Administrative Agent shall have received (i) a true,
correct and complete copy of the policy of insurance in respect thereof and
(ii) a loss payable endorsement thereto, in each case, in form and substance
satisfactory to the Administrative Agent.

 

“Trade Date” has the meaning specified in Section 10.06(b)(i).

 

“Transactions” means, collectively, (a) the entering into by the Credit Parties
of this Agreement and the other Loan Documents to which each such Credit Party
is intended to be a party; (b) the entering into by the Credit Parties of the
Senior Notes Documents; (c) the payoff of all outstanding Indebtedness of the
Credit Parties and their Subsidiaries under the Prior Credit Agreements; (d) all
Borrowings occurring on the Closing Date; (e) the issuance of the Senior

 

46

--------------------------------------------------------------------------------


 

Notes on the Closing Date; (f) the payment of all costs and expenses incurred in
connection with the foregoing in an amount not to exceed $9,600,000; and (g) the
payment of approximately $2,400,000 in termination costs and fees under the
applicable Prior Credit Agreement with Crystal Financial LLC and the other
lenders party thereto.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Pledge Agreement” means the Ownership Interest and Intercompany Note
Pledge and Security Agreement dated as of the Closing Date, entered into by the
Credit Parties and the Administrative Agent.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of any security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “Uniform Commercial Code” or
“UCC” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.

 

“United States” and “U.S.” mean the United States of America.

 

“Unused Facility Fee” has the meaning specified in Section 2.09(a).

 

“Unused Facility Fee Rate” means 0.50% per annum.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Value” means (a) for Inventory, its Cost calculated on a first in, first out
basis, and excluding any portion of cost attributable to intercompany profit
among Borrowers and their Affiliates; and (b) for Receivables, its face amount,
net of any returns, rebates, discounts (calculated on the shortest terms),
credits, allowances or Taxes (including sales, excise or other taxes) that have
been or could be claimed by the account debtor or any other Person; provided
that, for any Eligible Wholesale Receivables that qualify as such due to the
existence of Trade Credit Insurance, the Value of such Receivables shall not
exceed the amount for which an applicable insurer under an applicable Trade
Credit Insurance policy is legally obligated to pay such Borrower in the event
of such Borrower’s claim for an insured peril specified therein with respect to
such Receivable. For the avoidance of doubt and without limitation, the
calculation of

 

47

--------------------------------------------------------------------------------


 

the Value for any Eligible Wholesale Receivables that qualify as such due to the
existence of Trade Credit Insurance shall be subject to (a) the policy limit,
(b) the deductible, (c) the unpaid premium (until fully paid for the applicable
period), (d) the insured percentage, (e) the non qualifying loss threshold,
(f) the approved countries, (g) the country limit and (h) each other factor
affecting or reducing the insurer’s payment obligation to such Borrower, in each
case, specified therein.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Governing Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.  (a)  Generally.  All accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in

 

48

--------------------------------------------------------------------------------


 

effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio, negative covenant
or requirement set forth in any Loan Document, and either the Borrowers or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrowers shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio, negative covenant or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrowers shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio,
covenant or requirement made before and after giving effect to such change in
GAAP.  Without limiting the foregoing, leases shall continue to be classified
and accounted for on a basis consistent with GAAP as in effect on December 31,
2012 for all purposes of this Agreement, notwithstanding any change in GAAP
relating thereto and regardless of whether such leases are in effect as of the
date hereof or entered into as of the date hereof, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by any of the Credit Parties pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.06                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time.

 

1.07                        Certain Currency Translations.  For purposes of the
incurrence of Indebtedness by Foreign Subsidiaries under Section 7.02 or where
the permissibility of a transaction depends upon compliance with an amount
limitation stated in Dollars, any requisite currency translation shall be based
on the exchange rate in effect on the date of incurrence of any amounts to be
tested against the limitation of such transaction and shall not be affected by
subsequent fluctuations in exchange rates; provided that if any such
Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable
Dollar-denominated limitation to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being refinanced.  The principal amount of
any Indebtedness incurred to refinance other Indebtedness, if incurred in a

 

49

--------------------------------------------------------------------------------


 

different currency from the Indebtedness being refinanced, shall be calculated
based on the currency exchange rate applicable to the currency in which such
respective Indebtedness is denominated that is in effect on the date of such
refinancing.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Revolving Credit Loans.  Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make revolving credit loans (each such loan, a “Revolving Credit Loan”) to the
Borrowers from time to time, on any Business Day during the Revolving Credit
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Revolving Credit Lender’s Commitment so long as
after giving effect to any Committed Borrowing, (i) Overall Excess Availability
shall be greater than $0, (ii) Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility and (iii) no Revolving Credit Lender’s
Revolving Credit Exposure shall exceed its Commitment.  Within the limits of
each Revolving Credit Lender’s Commitment, and subject to the other terms and
conditions of this Agreement, the Borrowers may borrow, prepay and reborrow
Revolving Credit Loans.

 

2.02                        Borrowings, Conversions and Continuations of
Revolving Credit Loans.

 

(a)                                 Each Committed Borrowing shall be made upon
the Borrower Representative’s irrevocable notice to the Administrative Agent via
a Borrowing Request Notice and each conversion of Revolving Credit Loans from
one Type to the other and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower Representative’s irrevocable notice to the Administrative
Agent via a Notice of Conversion/Continuation, in each case, appropriately
completed and signed by a member of Senior Management of the Borrower
Representative, which may be given by any Electronic Medium.  Each such notice
must be received by the Administrative Agent not later than 1:00 p.m. Eastern
time (10:00 am Pacific time) (i) on the Business Day that is the requested date
of any Committed Borrowing in the case of Base Rate Loans (including Swing Line
Loans) (each a “Same Day Request”) and (ii) at least three (3) Business Days
prior to the requested date of any Committed Borrowing of, conversion to or
continuation of Eurodollar Rate Loans.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans on any day in excess of the Daily Cash
Sweep Repayment Amount for such day shall be in a principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof.  Each Borrowing Request
Notice and Notice of Conversion/Continuation shall specify (i) the Borrower
requesting such Committed Borrowing, conversion or continuation, (ii) the
requested date of the Committed Borrowing, conversion or continuation (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Loans are to be converted and (v) if applicable, the duration of the
Interest Period with respect thereto.  If the Borrower Representative fails to
specify a Type of Loan in a Borrowing Request Notice or if the Borrower
Representative fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans.  Any such automatic conversion to Base Rate Loans shall be effective
on the last day of the Interest

 

50

--------------------------------------------------------------------------------


 

Period then in effect with respect to the applicable Eurodollar Rate Loans.  If
the Borrower Representative requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.  Unless otherwise agreed by the Administrative Agent, the Borrower
Representative may not request more than one (1) Same Day Request on any
Business Day.

 

(b)                                 Following receipt of a Borrowing Request
Notice, the Administrative Agent shall promptly notify (i) the Swing Line Lender
and (ii) each Revolving Credit Lender of the amount of its Applicable Percentage
of the applicable Revolving Credit Loans to the extent the Swing Line Lender
elects not to advance a requested Revolving Credit Loan by making a Swing Line
Loan in accordance with Section 2.04.  Subject to the Swing Line Lender’s
election to advance a requested Committed Borrowing by making a Swing Line Loan
in accordance with Section 2.04, in the case of a Committed Borrowing, each
Lender shall make the amount of its Revolving Credit Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 3:00 p.m. Eastern time (12:00 p.m. Pacific time)
(or such later time as may be agreed upon by a Lender and the Administrative
Agent) on the Business Day specified in the applicable Borrowing Request
Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Committed Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent by transfer of such funds (such transfer to be initiated no
later than 5:00 p.m. Eastern time (2:00 p.m. Pacific time) in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower Representative; provided, however, that if, on the date the
Borrowing Request Notice with respect to such Committed Borrowing is given by
the Borrower Representative, there are L/C Borrowings outstanding, then the
proceeds of such Committed Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to the
applicable Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of an Event
of Default, the Administrative Agent may (and shall at the direction of the
Required Lenders) declare that no Loan may be requested as, converted to or
continued as Eurodollar Rate Loans.

 

(d)                                 After giving effect to all Committed
Borrowings, all conversions to Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans of the same Type, there
shall not be more than five (5) Interest Periods in effect.  No Eurodollar Rate
Loans may be requested or continued or Base Rate Loans converted into Eurodollar
Rate Loans to the extent that, at the time the Borrower Representative delivers
a Borrowing Request Notice or any Notice of Conversion/Continuation to the
Administrative Agent, the aggregate Dollar amount of Eurodollar Rate Loans would
comprise more than 80% of the outstanding Dollar amount of all Revolving Credit
Loans (after giving effect to all requested Borrowings,

 

51

--------------------------------------------------------------------------------


 

conversions and continuations made on such date and any prepayments prior to the
requested borrowing date).

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Revolving Credit Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue or cause to be issued Letters of Credit for the
account of any Borrower or Credit Party, and to amend or extend Letters of
Credit previously issued or caused to be issued by it, in accordance with
subsection (b) below, and (2) to honor or cause to be honored drawings under the
Letters of Credit; and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued for the account of any Borrower or
Credit Party and any drawings thereunder so long as that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) Total
Revolving Credit Outstandings would not exceed the Revolving Credit Facility,
(y) no Revolving Credit Lender’s Revolving Credit Exposure shall exceed its
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Borrower
Representative for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrowers that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers and Credit Parties’ ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Borrowers and Credit Parties may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

 

(ii)                                  The L/C Issuer shall not issue nor cause
to be issued any Letter of Credit, if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months (or
180 days in the case of a documentary Letter of Credit) after the date of
issuance or last extension, unless the Administrative Agent has approved such
expiry date; or

 

(B)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Credit Lenders have approved such expiry date.

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue or cause to be issued any Letter of Credit if:

 

52

--------------------------------------------------------------------------------


 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer;

 

(C)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
stated amount less than $50,000 (or such lesser amount as approved by the L/C
Issuer);

 

(D)                               such Letter of Credit is to be denominated in
a currency other than Dollars; or

 

(E)                                any Lender is at that time a Defaulting
Lender, unless the L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the Borrowers or such Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.16(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure or the Defaulting Lender’s Fronting Exposure has been
reallocated to the other Revolving Lenders at such time in accordance with
Section 2.16(a)(iv); or

 

(F)                                 the Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder.

 

(iv)                              The L/C Issuer shall not amend or cause to be
amended any Letter of Credit if the L/C Issuer would not be permitted at such
time to issue or cause to be issued such Letter of Credit in its amended form
under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend or cause to be amended any Letter of Credit if (A) the L/C Issuer would
have no obligation at such time to issue or cause to be issued such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

53

--------------------------------------------------------------------------------


 

(vi)                              The L/C Issuer shall act on behalf of the
Revolving Credit Lenders with respect to any Letters of Credit issued by it or
which it causes to be issued and the documents associated therewith, and the L/C
Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it,
which it caused to be issued or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower Representative
delivered to the L/C Issuer (with a copy to the Administrative Agent) in the
form of a Letter of Credit Application, appropriately completed and signed by a
member of the Senior Management of the Borrower Representative.  Such Letter of
Credit Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the L/C Issuer,
by personal delivery or by any other means acceptable to the L/C Issuer.  Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 1:00 p.m. Eastern time (10:00 am Pacific
time) at least two (2) Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date
of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may reasonably require.  In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may reasonably require.  Additionally,
the Borrowers shall furnish to the L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.

 

54

--------------------------------------------------------------------------------


 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(in writing or in any Electronic Medium) that the Administrative Agent has
received a copy of such Letter of Credit Application from the Borrower
Representative and, if not, the L/C Issuer will provide the Administrative Agent
with a copy thereof.  Unless the L/C Issuer has received written notice from any
Revolving Credit Lender, the Administrative Agent or any Credit Party, at least
one (1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue or cause
to be issued a Letter of Credit for the account of the applicable Borrower or
Credit Party or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

 

(iii)                               If the Borrower Representative so requests
in any applicable Letter of Credit Application, the L/C Issuer may (but shall
not be obligated to) issue or cause to be issued a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  With respect to any Auto-Extension Letter of
Credit that has been issued, unless requested by the L/C Issuer, the Borrower
Representative shall not be required to make a specific request to the L/C
Issuer for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Revolving Credit Lenders shall be deemed to have authorized (but may
not require) the L/C Issuer to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if it
has received notice (which shall be in writing or in any Electronic Medium) on
or before the day that is ten (10) days before the Non-Extension Notice Date
from the Administrative Agent, any Revolving Credit Lender or the Borrower
Representative that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver or
caused to be delivered to the Borrower Representative and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

 

55

--------------------------------------------------------------------------------


 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Borrower Representative and the Administrative Agent
thereof.  Not later than 1:00 p.m. Eastern time (10:00 am Pacific time) on the
date of any payment made by, or caused to be made by, the L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), the Borrowers shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing, which reimbursement, in the case of Cash
Collateralized Letters of Credit, shall be made pursuant to Section 2.15(c).  If
the Borrowers fail to so reimburse the L/C Issuer by such time, the
Administrative Agent may elect to make a Swingline Loan to repay the amount of
the unreimbursed drawing or shall promptly notify each Revolving Credit Lender
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Revolving Credit Lender’s Applicable Percentage
thereof.  In such event, the Borrowers shall be deemed to have requested a
Committed Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 whether or not the conditions set forth in
Section 4.02 for the making of Revolving Credit Loans are satisfied. Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in writing
or any Electronic Medium; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

(ii)                                  Each Revolving Credit Lender shall upon
any notice pursuant to Section 2.03(c)(i) make funds available (and the
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. Eastern time (10:00 am Pacific time) on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrowers in such amount. 
The Administrative Agent shall remit the funds so received to the L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Committed Borrowing of Base Rate Loans for any
reason, the Borrowers shall be deemed to have incurred from the L/C Issuer an
L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

 

56

--------------------------------------------------------------------------------


 

(iv)                              Until each Revolving Credit Lender funds its
Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c) to
reimburse the L/C Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Revolving Credit Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

 

(v)                                 Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or L/C Advances to reimburse the L/C Issuer for
amounts drawn under Letters of Credit, as contemplated by this Section 2.03(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the L/C Issuer,
the Borrowers or any other Person for any reason whatsoever; (B) the occurrence
or continuance of a Default; or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing.  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrowers to
reimburse the L/C Issuer for the amount of any payment made by or caused to be
made by the L/C Issuer under any Letter of Credit, together with interest as
provided herein.

 

(vi)                              If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the L/C Issuer any
amount required to be paid by such Revolving Credit Lender pursuant to the
foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to the interest payable by
the Credit Parties with respect thereto for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer and to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  If such Revolving Credit Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Revolving Credit Loan included in the
relevant Committed Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be.  A certificate of the L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made or caused to be made a payment under any Letter of Credit and has received
from any Revolving Credit Lender such Lender’s L/C Advance in respect of such
payment in accordance with Section 2.03(c), if the Administrative Agent receives
for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest

 

57

--------------------------------------------------------------------------------


 

thereon (whether directly from any Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Credit Lender its Applicable Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Credit Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Revolving Credit Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Applicable Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Revolving Credit
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrowers to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that any Borrower or any other Credit Party may
have at any time against any beneficiary or any transferee of such Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), the L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              waiver by the L/C Issuer of any requirement
that exists for the L/C Issuer’s protection and not the protection of any
Borrower or any waiver by the L/C Issuer which does not in fact materially
prejudice any Borrower;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

58

--------------------------------------------------------------------------------


 

(vi)                              any payment made by the L/C Issuer in respect
of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under such
Letter of Credit if presentation after such date is authorized by the UCC, the
ISP or the UCP, as applicable; or

 

(vii)                           any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Borrower or any other Credit Party.

 

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
Borrowers will immediately notify the L/C Issuer.  The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Revolving Credit
Lender and the Borrowers agree that, in paying any drawing under a Letter of
Credit, the L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence, bad faith or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Borrowers
hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrowers
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct, bad faith or gross negligence or the L/C Issuer’s
willful failure to pay or cause to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the

 

59

--------------------------------------------------------------------------------


 

validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)                                  Applicability of ISP and UCP; Limitation of
Liability.  Unless otherwise agreed by the L/C Issuer and the Borrowers, (i) the
rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the UCP shall apply to each commercial Letter of Credit. 
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to any
Borrower for, and the L/C Issuer’s rights and remedies against any Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

 

(h)                                 Letter of Credit Fees.  The Borrowers shall
pay to the Administrative Agent for the account of each Revolving Credit Lender,
subject to Section 2.16, in accordance with its Applicable Percentage, a Letter
of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit (other than
Cash Collateralized Letters of Credit) equal to the 3.50% per annum times the
average daily stated amount of such Letter of Credit during any month.  For
purposes of computing the average daily stated amount for any Letter of Credit,
the amount of such Letter of Credit on any date shall be the maximum amount then
available to be drawn on such Letter of Credit.  Letter of Credit Fees shall be
(i) computed on a monthly basis in arrears and (ii) due and payable on the first
day of each calendar month, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  Notwithstanding anything to the contrary contained
herein, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate and shall be due and payable on demand by the
Administrative Agent.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrowers shall make payment for
the account of the L/C Issuer a fronting fee with respect to each Letter of
Credit in the amount equal to 0.125% annum on the stated amount of each Letter
of Credit.  Such fronting fee shall be due and payable on the first day of each
calendar month in respect of the most recently-ended monthly period (or portion
thereof), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the average daily stated amount for any
Letter of Credit, the amount of such Letter of Credit on any date shall be the
maximum amount then available to be drawn thereunder at such time.  In addition,
the Borrowers shall make payment for the account of the L/C Issuer the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

 

60

--------------------------------------------------------------------------------


 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

2.04                        Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Revolving Credit Lenders set forth in this Section 2.04,
may, in its sole and absolute discretion, elect to advance a requested Revolving
Credit Loan under Section 2.01 by making loans (each such loan, a “Swing Line
Loan”) to any Borrower from time to time on any Business Day during the
Revolving Availability Period; provided that, after giving effect to any Swing
Line Loan made on any particular date, the aggregate amount of all Swing Line
Loans outstanding on such date shall not exceed the amount of the Swing Line
Sublimit on such date, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Revolving
Credit Loans and L/C Obligations of the Revolving Credit Lender acting as Swing
Line Lender, may exceed the amount of such Revolving Credit Lender’s Commitment
so long as (x) after giving effect to any Swing Line Loan, (A) Overall Excess
Availability would be greater than $0, (B) Total Revolving Credit Outstandings
would not exceed the Revolving Credit Facility, and (C) except as noted above
with respect to the Swing Line Lender, no Revolving Credit Lender’s Revolving
Credit Exposure shall exceed its Commitment and (y) no Borrower shall use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan. 
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers may borrow, prepay and reborrow under this Section 2.04. 
Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the making of
a Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Credit Lender’s Applicable Percentage times the amount of such
Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line Loan
shall be made upon the Swing Line Lender’s sole and absolute discretion
following its receipt of a Borrowing Request Notice from the Administrative
Agent pursuant to Section 2.02(b).  Unless the Swing Line Lender has received
notice (by telephone or in writing or in an Electronic Medium) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 1:00 p.m. Eastern time (10:00 am Pacific time) on the date of the
proposed Swing Line Borrowing (x) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first two
provisos to the first sentence of Section 2.04(a), or (y) that one or more of
the applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender may (but is
not obligated to), in its sole and absolute discretion, on the borrowing date
specified in such Borrowing Request Notice, make the amount of its Swing Line
Loan available to the applicable Borrower.

 

61

--------------------------------------------------------------------------------


 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrowers (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Revolving Credit Lender’s Applicable Percentage of the amount of
Swing Line Loans then outstanding (or such lesser amount requested by the Swing
Line Lender); with such settlement of Swing Line Loans to take place once each
calendar week or more frequently as the Swing Line Lender may require.  Each
Revolving Credit Lender shall make an amount equal to its Applicable Percentage
of the amount of the Swing Line Loans to be settled available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
Eastern time (10:00 am Pacific time) on the day of settlement stipulated by the
Swing Line Lender, whereupon, subject to Section 2.04(c)(ii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the applicable Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Committed Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Revolving Credit Lenders fund its risk participation in
the relevant Swing Line Loan and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)                               If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Revolving Credit Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Revolving Credit Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Base Rate plus the Applicable
Margin, plus any administrative processing or similar fees customarily charged
by the Swing Line Lender in connection with the foregoing.  A certificate of the
Swing Line Lender submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)                              Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or to purchase and fund risk participations in Swing
Line Loans pursuant to this Section 2.04(c) shall be absolute and unconditional
and shall not

 

62

--------------------------------------------------------------------------------


 

be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Credit Lender may have
against the Swing Line Lender, the Borrowers or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrowers to repay Swing
Line Loans, together with interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Percentage of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Credit Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving Credit Lender shall pay to the
Swing Line Lender its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Revolving Credit Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

(e)                                  Interest for Account of Swing Line
Lender.   Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrowers shall make all payments of principal and interest in respect of
the Swing Line Loans directly to the Administrative Agent for the account of the
Swing Line Lender.

 

63

--------------------------------------------------------------------------------


 

2.05                        Prepayments; Repayments; Amortization.

 

(a)                                 Intentionally Omitted.

 

(b)                                 Advances in Excess of Overall Excess
Availability.  Subject to Section 2.17, if for any reason at any time, Overall
Excess Availability is less than $0, the Borrowers shall immediately prepay the
Obligations in an aggregate amount equal to such deficiency (such prepayment
shall be directed to a Concentration Account and applied to the Obligations (or
to Cash Collateralize Letters of Credit) until such time as Overall Excess
Availability is greater than $0).

 

(c)                                  Asset Dispositions.  (i)  Immediately upon
receipt by any Credit Party of Net Cash Proceeds from any asset disposition
(subject to the Senior Notes Intercreditor Agreement with respect to Net Cash
Proceeds of assets other than ABL Priority Collateral and excluding dispositions
of Inventory in the ordinary course of business), the Borrowers shall prepay the
Obligations in an amount equal to 100% of such Net Cash Proceeds so received
(such prepayments shall be directed to a Concentration Account).

 

(d)                                 Casualty Events and Extraordinary Receipts. 
The Borrowers shall (i) prepay the Obligations in an amount equal to 100% such
Net Cash Proceeds received by any Credit Party from Casualty Events with respect
to ABL Priority Collateral (such prepayments shall be directed to a
Concentration Account) and (ii) subject to the terms of the Senior Notes
Intercreditor Agreement, prepay the Obligations in an amount equal to 100% of
all other Casualty Events or Extraordinary Receipts (subject to the terms of the
Senior Notes Intercreditor Agreement, such prepayments shall be directed to a
Concentration Account).

 

(e)                                  Equity Issuances.  Immediately upon (a) the
sale or issuance by any Credit Party or any of its Subsidiaries of any Capital
Stock (other than Excluded Equity Issuances) or (b) the receipt of any capital
contribution by any Credit Party or any of its Subsidiaries on account of any
Capital Stock (other than capital contributions received on account of Excluded
Equity Issuances and capital contributions received from a Credit Party or any
Subsidiary of a Credit Party) issued by or in such Credit Party or such
Subsidiary and subject to the terms of the Senior Notes Intercreditor Agreement,
the Borrowers shall prepay the Obligations in an amount equal to 100% of such
Net Cash Proceeds so received (such prepayments shall be directed to a
Concentration Account).

 

(f)                                   Incurrence of Indebtedness.  Immediately
upon the incurrence or issuance by any Credit Party or any of its Subsidiaries
of any Indebtedness (other than Excluded Debt Incurrences) and subject to the
terms of the Senior Notes Intercreditor Agreement, the Borrowers shall prepay
the Obligations in an amount equal to 100% of such Net Cash Proceeds so received
(such prepayments shall be directed to a Concentration Account).

 

(g)                                  Daily Application of Funds in Concentration
Accounts.  The Credit Parties hereby irrevocably agree that, on and after the
Closing Date, the Administrative Agent may apply all funds held in the
Concentration Accounts or received by the

 

64

--------------------------------------------------------------------------------


 

Administrative Agent to the prepayment of the Obligations on a daily basis in
accordance with Section 2.07.

 

2.06                        Termination or Reduction of Commitments.

 

(a)                                 Revolving Credit Facility.  The Borrower
Representative may, upon notice to the Administrative Agent, terminate the
Revolving Credit Facility in full or permanently reduce the Revolving Credit
Facility in part; provided that (i) any such notice shall be received by the
Administrative Agent not later than 2:00 p.m. Eastern time (11:00 am Pacific
time) five (5) Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $1,000,000 or
any whole multiple of $1,000,000 in excess thereof, provided that the
Commitments shall not be reduced to less than $25,000,000 with respect to any
partial reduction, (iii) the Borrower Representative shall not terminate or
reduce the Revolving Credit Facility if, after giving effect thereto and to any
concurrent prepayments hereunder, Overall Excess Availability would be less than
$0, (iv) if, after giving effect to any reduction of the Revolving Credit
Facility, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the
amount of the Revolving Credit Facility, such Letter of Credit Sublimit and
Swing Line Sublimit shall be automatically reduced by the amount of such excess,
(v) the Borrowers shall pay each Revolving Credit Lender its Applicable
Percentage of the Early Termination Fee on the amount terminated or reduced
concurrently with such termination or reduction and (vi) any such notice may be
revoked if it indicates that a termination of the Revolving Credit Facility is
in connection with a refinancing of all Obligations and such refinancing is not
consummated or is delayed.  The Administrative Agent will promptly notify the
Revolving Credit Lenders of any such notice of termination or reduction of the
Revolving Credit Facility.  Any reduction of the Revolving Credit Facility shall
be applied to the Commitment of each Revolving Credit Lender according to its
Applicable Percentage.  All fees accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.

 

2.07                        Repayment of Loans.

 

(a)                                 Maturity.  In addition to the repayment of
the Loans pursuant to Section 2.05(g), the Borrowers shall repay to the
Revolving Credit Lenders, on the Maturity Date applicable to the Revolving
Credit Facility the aggregate principal amount of all Revolving Credit Loans
outstanding on such date, together with all other Obligations, including any
Early Termination Fee applicable thereto, in respect thereof.

 

(b)                                 Swing Line Loans.  The Borrowers shall repay
each Swing Line Loan in accordance with Section 2.05(g) (it being understood
that such repayment may be effected through a settlement pursuant to
Section 2.04(c)) and (ii) the Maturity Date applicable to the Revolving Credit
Facility.

 

(c)                                  Application of Payments.  Subject to clause
(d) below, all funds transferred and credited to the Collection Account (or
otherwise on account of the payment of the Obligations) shall be applied to the
Obligations as follows:

 

65

--------------------------------------------------------------------------------


 

(i)                                     First, to pay outstanding Protective
Advances funded by the Administrative Agent;

 

(ii)                                  Second, to pay Obligations (excluding Bank
Product Obligations) owing to the Administrative Agent constituting
(a) indemnities and expenses then due and payable under this Agreement and the
other Loan Documents and (b) the fees then due and payable under the
Administrative Agent’s Commitment Letter;

 

(iii)                               Third, to pay Obligations (excluding Bank
Product Obligations) owing to the L/C Issuer, Swing Line Lender and the
Revolving Credit Lenders constituting indemnities and expenses then due and
payable under this Agreement and the other Loan Documents;

 

(iv)                              Fourth, to pay Obligations (excluding Bank
Product Obligations) constituting interest and fees (including Letter of Credit
Fees and Unused Facility Fees) then due and payable to the L/C Issuer, Swing
Line Lender and the Revolving Credit Lenders by the Borrowers under this
Agreement and the other Loan Documents ratably among them in proportion to the
respective amounts described in this clause Fourth payable to them;

 

(v)                                 Fifth, to repay principal on the Swing Line
Loans and Unreimbursed Amounts for drawn Letters of Credit, ratably among the
holders thereof in proportion to the respective amounts described in this clause
Fifth payable to them;

 

(vi)                              Sixth, to repay principal on the Revolving
Credit Loans ratably among the holders thereof in proportion to the respective
amounts described in this clause Sixth payable to them (without any reduction in
the Commitments);

 

(vii)                           Seventh, during the continuance of an Event of
Default, to Cash Collateralize the L/C Obligations; and

 

(viii)                        Eighth, at the Borrower Representative’s request,
to the Borrowers’ operating account.

 

All payments applied to the Loans pursuant to this Section 2.07(c) shall be
applied to the Loans owing to the Lenders in accordance with their respective
Applicable Percentages.

 

(d)                                 Following the occurrence and during the
continuance of an Event of Default of which the account officers of the
Administrative Agent active on the Borrowers’ account have knowledge, the
Administrative Agent may (and at the direction of the Required Lenders, shall)
apply all funds transferred and credited to the Collection Account (or otherwise
on account of the payment of the Obligations) to the Obligations in accordance
with Section 8.03.

 

66

--------------------------------------------------------------------------------


 

2.08                        Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (iv) any
other Obligation (including, to the extent permitted by law, interest not paid
when due), at the Base Rate plus the Applicable Rate for Base Rate Loans.

 

(b)                                 Following the occurrence and during the
continuance of an Event of Default, if the Administrative Agent or the Required
Lenders in their discretion so elect, the Obligations shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest accrued on any other
Obligations shall be due and payable as provided in the Loan Documents and, if
no payment date is specified, shall be due and payable (i) on demand by the
Administrative Agent during the continuance of an Event of Default or
(ii) otherwise, within 10 Business Days of receipt of invoice or statement;
provided that the Credit Parties acknowledge and agree that the Administrative
Agent may charge such Obligations to the Loan balance (as deemed Revolving
Credit Loans) immediately to satisfy such Obligations.  Interest accruing at the
Default Rate shall be due and payable on demand by the Administrative Agent. 
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.09                        Fees.  In addition to certain fees described in
subsections (h) and (i) of Section 2.03:

 

(a)                                 Unused Facility Fee.  The Borrowers shall
pay to the Administrative Agent for the account of the Revolving Credit Lenders
in accordance with their Applicable Percentages, an unused facility fee (the
“Unused Facility Fee”) equal to the Unused Facility Fee Rate times the daily
average amount of Overall Unused Amount for the applicable calendar month for
which such Unused Facility Fee is due.  The Unused Facility Fee shall accrue at
all times during the term of this Agreement that Commitments are outstanding,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable monthly in arrears on the first day of
each calendar month, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date.  The Unused Facility Fee shall be
calculated monthly in arrears.

 

67

--------------------------------------------------------------------------------


 

(b)                                 Other Fees.  The Borrowers shall pay to the
Arranger and the Administrative Agent the fees in the amounts and at the times
specified in the Administrative Agent’s Commitment Letter.  The Borrowers shall
pay to the Lenders and the Administrative Agent any fees required pursuant to
the terms of any fee letter executed in connection with this Agreement and the
transactions contemplated hereby.  All such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees.  All computations
of fees and interest shall be made on the basis of a year of a 360-day year and
actual days elapsed (which results in more interest being paid than if computed
on the basis of a 365-day year).  Interest shall accrue on each Loan for the day
on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

2.11                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable) amount and maturity of its Loans and payments with
respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

68

--------------------------------------------------------------------------------


 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrowers shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 12:00 p.m. Eastern time (9:00 am Pacific time) on the date
specified herein.  The Administrative Agent may promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office or upon the weekly settlement date.  All payments received by the
Administrative Agent after 12:00 p.m. Eastern time (9:00 am Pacific time) may be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.  If any payment to be made by the Borrowers
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day (unless otherwise provided herein), and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Committed Borrowing of
Loans that such Lender will not make available to the Administrative Agent such
Lender’s share of such Committed Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at the interest rate
applicable to such Loans made.  If the Borrowers and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period.  If such Lender pays its share
of the applicable Committed Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Revolving Credit Loan included in
such Committed Borrowing.  Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrowers; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in

 

69

--------------------------------------------------------------------------------


 

reliance upon such assumption, distribute to the Lenders or the L/C Issuer, as
the case may be, the amount due.  In such event, if the Borrowers have not in
fact made such payment, then each of the Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon in an amount equal to the
interest owing by the Borrowers on such payment (for the account of the
Administrative Agent), for each day from and including the date such amount was
distributed to the Lenders or the L/C Issuer but excluding the date of payment
to the Administrative Agent.

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds promptly (in like funds
as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Revolving Credit Loans applicable
to it, to fund participations in Letters of Credit and Swing Line Loans (in the
case of Revolving Credit Lenders) and to make payments pursuant to
Section 10.04(c) are several and not joint.  The failure of any Lender to make
any Revolving Credit Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Revolving Credit Loan, to purchase its participation or to make its payment
under Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Revolving
Credit Loans made by it, or the participations in L/C Obligations held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Revolving Credit Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Revolving Credit Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the

 

70

--------------------------------------------------------------------------------


 

aggregate amount of principal of and accrued interest on their respective
Revolving Credit Loans and other amounts owing them, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by the Borrowers pursuant to and
in accordance with the express terms of this Agreement, (y) the application of
Cash Collateral provided for in Section 2.15 or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Credit Loans or subparticipations in L/C Obligations or Swing
Line Loans to any assignee or participant, other than to the Borrowers or any
Subsidiary of the Borrowers (as to which the provisions of this Section shall
apply).

 

The Borrowers consent to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.

 

2.14                        Collateral and Guarantees; Joint and Several
Liabilities.

 

(a)                                 Collateral.  The Loans and the other
Obligations shall be secured by valid, first priority (subject in priority only
to any Permitted Senior Liens), perfected and enforceable Liens in favor of the
Administrative Agent, for the benefit of the holders of the Obligations, in all
of the Collateral subject to the terms of the Security Documents.

 

(b)                                 Guarantees.  Payment of the Loans and the
other Obligations shall be unconditionally guaranteed by each Guarantor subject
to the terms of the Guarantees.

 

(c)                                  Further Assurances.  Each Credit Party
covenants and agrees that it shall, and shall cause each of its Subsidiaries
party to the Security Documents to, comply with all terms and conditions of each
of the Security Documents and that each Credit Party shall, and shall cause each
of its Subsidiaries party to the Security Documents to, at any time and from
time to time at the request of the Administrative Agent or the Required Lenders
execute and deliver such instruments and documents and do such acts and things
as the Administrative Agent or the Required Lenders may reasonably request in
order to provide for or protect or perfect the Lien of the Administrative Agent
in the Collateral subject to the terms of the Security Documents.

 

(d)                                 Joint and Several Liabilities.  Each
Borrower hereby irrevocably and unconditionally agrees that it is jointly and
severally liable for all of the liabilities, covenants and Obligations whether
now or hereafter existing or due or to become due. The Obligations may be
enforced by the Administrative Agent and the Lenders against

 

71

--------------------------------------------------------------------------------


 

any Borrower or all Borrowers in any manner or order selected by the
Administrative Agent or the Required Lenders in their sole discretion.  Each
Borrower hereby irrevocably waives (i) any rights of subrogation and (ii) any
rights of contribution, indemnity or reimbursement, in each case, that it may
acquire or that may arise against any other Borrower due to any payment or
performance made under this Agreement, in each case until all Obligations shall
have been fully satisfied. Without limiting the foregoing provisions of this
Section 2.14(d), each Borrower acknowledges and agrees that:

 

(i)                                     its obligations under this Agreement
shall remain enforceable against it even though such obligations may be
unenforceable or not allowable against any other Credit Party due to the
existence of any proceeding under any Debtor Relief Law involving any other
Credit Party;

 

(ii)                                  its obligations under this Agreement are
independent of the obligations of any other Credit Party, and a separate action
or actions may be brought and prosecuted against it in respect of such
obligations irrespective of whether any action is brought against any other
Credit Party or any other Credit Party is joined in any such action or actions;

 

(iii)                               it hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to, any or all of the
following:

 

(A)                               any lack of validity or enforceability of this
Agreement or any other Loan Document or any agreement or instrument relating
thereto in respect of any other Credit Party;

 

(B)                               any change in the time, manner or place of
payment of, or in any other term of, all or any of the obligations of any other
Credit Party under or in respect of this Agreement or any other Loan Document,
or any other amendment or waiver of or any consent to departure from this
Agreement, in respect of any other Credit Party;

 

(C)                               any change, restructuring or termination of
the structure or existence of any other Credit Party;

 

(D)                               the failure of any other Person to execute or
deliver any other agreement or the release or reduction of liability of any
other Person with respect to any obligations of the Credit Parties under this
Agreement; or

 

(E)                                any other circumstance (including any statute
of limitations but other than the Obligations having been fully satisfied) or
any existence of or reliance on any representation by any other Person that
might otherwise constitute a defense available to, or a discharge of, any other
Borrower;

 

72

--------------------------------------------------------------------------------


 

(iv)                              its obligations under this Agreement shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment of any such obligations is rescinded or must otherwise be returned
by any Person upon the institution of any proceeding under any Debtor Relief Law
of any other Credit Party, all as though such payment had not been made; and

 

(v)                                 it hereby unconditionally and irrevocably
waives any right to revoke its joint and several liability under the Loan
Documents and acknowledges that such liability is continuing in nature and
applies to all Obligations, whether existing now or in the future.

 

2.15                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  If (i) the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Borrowers shall be required to provide Cash Collateral
pursuant to Section 8.02(c) or (iv) there shall exist a Defaulting Lender and
the Fronting Exposure of such Defaulting Lender has not been reallocated in
accordance with Section 2.16(a)(iv), the Borrowers shall (x) immediately (in the
case of clause (iii) above), (y) prior to the issuance of any Letter of Credit
if the Administrative Agent or the L/C Issuer’s request is made prior to such
issuance or if the Administrative Agent’s or the L/C Issuer’s request is made
with respect to an already outstanding Letter of Credit, within one Business Day
thereafter or (z) within one Business Day (in all other cases) following any
request by the Administrative Agent or the L/C Issuer, provide Cash Collateral
in an amount not less than the applicable Minimum Collateral Amount (determined
in the case of Cash Collateral provided pursuant to clause (iv) above, after
giving effect to Section 2.16(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).  It is understood that the Borrowers may provide Cash
Collateral by requesting Committed Borrowings in accordance with Sections 2.01,
2.02, 4.01 and 4.02.

 

(b)                                 Grant of Security Interest.  The Borrowers,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person (other than
the Administrative Agent or the L/C Issuer as herein provided) other than Senior
Notes Liens in accordance with the Senior Notes Intercreditor Agreement, or that
the total amount of such Cash Collateral is less than the Minimum Collateral
Amount, the Borrowers will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
one or more non-interest bearing deposit accounts maintained by or with the

 

73

--------------------------------------------------------------------------------


 

Administrative Agent as the Administrative Agent shall designate. The Borrowers
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.15 or Sections 2.16 or 8.02 in respect of Letters of Credit shall
be held and applied to the satisfaction of the specific L/C Obligations
(including for the purposes of Section 2.03(c)), obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations (but for the avoidance of doubt, excluding Cash Collateral
provided pursuant to Section 2.15(a)(iv)) shall be released promptly following
(i) the elimination or reduction of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the reasonable
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations. Cash Collateral provided with respect to a Cash
Collateralized Letter of Credit solely in accordance with the provisions of
Section 2.15(a)(iv) shall be promptly released to the Collection Account to be
applied in accordance with Section 2.07(c) following the expiration or
termination of such Cash Collateralized Letters of Credit.

 

2.16                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 10.01.

 

(ii)                                  Defaulting Lender Waterfall.  The
Administrative Agent may, in its discretion, receive and retain any amounts
payable to a Defaulting Lender under the Loan Documents, and a Defaulting Lender
shall be deemed to have assigned to the Administrative Agent such amounts until
all Obligations owing to

 

74

--------------------------------------------------------------------------------


 

the Administrative Agent, non-Defaulting Lenders and other Secured Parties have
been paid in full.  The Administrative Agent may apply such amounts to the
Defaulting Lender’s defaulted obligations, use the funds to Cash Collateralize
such Lender’s Fronting Exposure, or readvance the amounts to the Borrowers
hereunder.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee payable under Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.15.

 

(C)                               With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrowers shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender to the extent not Cash Collateralized in accordance with Section 2.15,
and (z) not be required to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in L/C Obligations and Swing Line Loans shall be reallocated among
the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 4.02 are
satisfied at the time of such reallocation (and, unless the Borrower
Representative shall have otherwise notified the Administrative Agent at such
time, the Borrower Representative shall be deemed to have represented and
warranted that such conditions are satisfied at such time), and (y) such
reallocation does not cause the aggregate Revolving Credit Loans, Swing Line
Loans and L/C Obligations of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment.  No reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting

 

75

--------------------------------------------------------------------------------


 

Lender, including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the Borrowers shall, without prejudice to any right
or remedy available to it hereunder or under applicable Law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lender’s Fronting Exposure
and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.15.

 

(b)                                 Defaulting Lender Cure.  If the Borrowers,
the Administrative Agent, Swing Line Lender and the L/C Issuer agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

2.17                        Overadvances and Protective Advances.

 

(a)                                 If Overall Excess Availability is less than
$0 (an “Overadvance”) at any time, the excess amount shall be payable (or Cash
Collateralized in the case of outstanding Letters of Credit) by the Borrowers
and applied in accordance with Sections 2.07(c) and (d).  Unless its authority
has been revoked in writing by the Required Lenders, the Administrative Agent
may require the Lenders to honor requests for Overadvance Loans and to forbear
from requiring the Borrowers to cure an Overadvance, (a) when no other Event of
Default is known to the Administrative Agent, as long as (i) the Overadvance
does not continue for more than 30 consecutive days (and no Overadvance may
exist for at least five consecutive days thereafter before further Overadvance
Loans are required), and (ii) the Overadvance is not known by the Administrative
Agent to exceed $3,000,000; and (b) regardless of whether an Event of Default
exists, if the Administrative Agent discovers an Overadvance not previously
known by it to exist, as long as from the date of such discovery the Overadvance
(i) is not increased by more than $2,000,000, and (ii) does not continue for
more than 30 consecutive days.  Notwithstanding the foregoing, (i) the Borrowers
shall be required to cure Overadvances and (ii) no Revolving Credit Lender shall
be required to honor a

 

76

--------------------------------------------------------------------------------


 

request for Overadvance Loans if Total Revolving Credit Outstandings exceed or
would exceed the Revolving Credit Facility after giving effect thereto.  Any
funding of an Overadvance Loan or sufferance of an Overadvance shall not
constitute a waiver by the Administrative Agent or the Lenders of the Event of
Default caused thereby.  In no event shall the Borrowers or any other Credit
Party be deemed a beneficiary of this Section nor authorized to enforce any of
its terms.  All Overadvance Loans shall be Revolving Credit Loans that bear
interest at the Default Rate.  All Overadvance Loans shall be Obligations
secured by the Collateral and shall be payable by the Borrowers on demand by the
Administrative Agent.

 

(b)                                 The Administrative Agent shall be
authorized, in its discretion, at any time, whether or not a Default or Event of
Default exists or any conditions in Section 4.02 are not satisfied, without
regard to the amount of Overall Excess Availability to make loans (“Protective
Advances”) if the Administrative Agent, in its Permitted Discretion, deems such
Loans necessary or desirable to preserve or protect any Collateral or the
Borrowers’ business operations, or to enhance the collectability or repayment of
the Obligations; provided that (i) the aggregate amount of Overadvances and
Protective Advances at the time of the making thereof by the Administrative
Agent shall not exceed $5,000,000 after giving effect thereto and (ii) Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility
after the making of any such Overadvances and Protective Advances.  All
Protective Advances shall bear interest at the Default Rate.  All Protective
Advances shall be Obligations secured by the Collateral and shall be payable by
the Borrowers on demand by the Administrative Agent.  Each Revolving Credit
Lender shall participate in each Protective Advance in accordance with is
Applicable Percentage and shall reimburse the Administrative Agent on demand. 
Any funding of Protective Advances shall not constitute a waiver by the
Administrative Agent or the Lenders of the Event of Default caused thereby.  In
no event shall the Borrowers or any other Credit Party be deemed a beneficiary
of this Section nor authorized to enforce any of its terms.

 

2.18                        Loan Account.

 

(a)                                 The Administrative Agent shall maintain in
accordance with its usual and customary practices an account or accounts (“Loan
Account”) evidencing the Indebtedness of the Borrowers resulting from each Loan
or issuance of a Letter of Credit from time to time.  Any failure of the
Administrative Agent to record anything in the Loan Account, or any error in
doing so, shall not limit or otherwise affect the obligation of the Borrowers to
pay any amount owing hereunder.

 

(b)                                 Entries made in the Loan Account shall
constitute presumptive evidence of the information contained therein.  If any
information contained in the Loan Account is provided to or inspected by any
Person, then such information shall be conclusive and binding on such Person for
all purposes absent manifest error, except to the extent such Person notifies
the Administrative Agent in writing within thirty (30) days after receipt or
inspection that specific information is subject to dispute.

 

77

--------------------------------------------------------------------------------


 

(c)                                  Unless payment is otherwise timely made by
the Borrowers, the becoming due of any Obligations (whether principal, interest,
fees or other charges, including L/C Obligations, Cash Collateral and Bank
Product Obligations) shall be deemed to be a Committed Borrowing request of Base
Rate Loans on the due date, in the amount of such Obligations.  The proceeds of
such Revolving Credit Loans may be disbursed as direct payment of the relevant
Obligation.  In addition, the Administrative Agent is authorized to charge to
the Loan balance on behalf of the Borrowers and cause to be paid all fees,
expenses, charges, costs and interest and principal owing by the Borrowers under
this Agreement or any of the other Loan Documents, even if the amount of such
charges would cause Overall Excess Availability to be less than $0.  To the
extent permitted by law, any charges so made shall constitute part of the Loans
hereunder.  The Administrative Agent shall provide monthly statements to the
Borrower Representative showing any such charges.

 

2.19                        Borrower Representative.  Each Credit Party hereby
designates AA USA as its representative and agent on its behalf for the purposes
of issuing Borrowing Request Notices, giving instructions with respect to the
disbursement of the proceeds of the Loans, selecting interest rate options,
requesting Letters of Credit, delivering financial statements and other
financial information, delivering Borrowing Base Certificates and Compliance
Certificates, giving and receiving all other notices, communications and
consents hereunder or under any of the other Loan Documents, executing Loan
Documents and taking all other actions (including in respect of compliance with
covenants) on behalf of any Credit Party under the Loan Documents.  The Borrower
Representative hereby accepts such appointment.  The Administrative Agent and
each Lender may regard any notice or other communication pursuant to any Loan
Document from the Borrower Representative as a notice or communication from all
Credit Parties, and may give any notice or communication required or permitted
to be given to any Credit Party hereunder to the Borrower Representative on
behalf of such Credit Party or Credit Parties.  Each Credit Party agrees that
each notice, election, representation and warranty, covenant, agreement and
undertaking made on its behalf by the Borrower Representative shall be deemed
for all purposes to have been made by such Credit Party and shall be binding
upon and enforceable against such Credit Party to the same extent as if the same
had been made directly by such Credit Party.

 

2.20                        Reserves and Eligibility Criteria.  The
Administrative Agent may, from time to time in the exercise of its Permitted
Discretion, (x) establish, modify or eliminate Reserves and (y) adjust the
eligibility criteria or establish new eligibility criteria with respect to
Eligible Credit Card Receivables, Eligible Inventory, Eligible Raw Materials
Inventory, Eligible Retail Inventory, Eligible Wholesale Finished Goods
Inventory, and/or Eligible Wholesale Receivables.  It is understood and agreed
that Reserves or eligibility criteria contained in the definitions of Eligible
Credit Card Receivables, Eligible Inventory, Eligible Raw Materials Inventory,
Eligible Retail Inventory, Eligible Wholesale Finished Goods Inventory, and/or
Eligible Wholesale Receivables shall not duplicate any other Reserve or such
eligibility criteria that are otherwise addressed or excluded through existing
Reserves or such eligibility criteria.  All calculations of Overall Excess
Availability in any Borrowing Base Certificate shall originally be made by the
Borrower Representative and certified by a Financial Officer; provided that the
Administrative Agent may from time to time review and adjust any such
calculation (a) to reflect its reasonable estimate of declines in the value of
any Collateral due to collections received in the Collection

 

78

--------------------------------------------------------------------------------


 

Account or otherwise, (b) to adjust advance rates to reflect changes in
dilution, quality, mix and other factors affecting the Collateral, and (c) to
the extent the calculation is not made in accordance with this Agreement or does
not accurately reflect the Reserves.

 

2.21                        Revolving Credit Facility Increase.

 

(a)                                 Request for Revolving Credit Increase. 
Provided there exists no Default or Event of Default, upon notice to the
Administrative Agent (which shall promptly notify the Revolving Credit Lenders),
the Borrower Representative, on behalf of the Borrowers, may from time to time,
request an increase in the Revolving Credit Facility on the same terms as
existing Commitments (except for a closing fee specified by the Borrower
Representative) by an amount (for all such requests) not exceeding $15,000,000;
provided that (A) any such request for an increase shall be in a minimum amount
of $5,000,000 and (B) the Borrower Representative may make a maximum of three
such requests.  At the time of sending such notice, the Borrower Representative
(in consultation with the Administrative Agent) shall specify the time period
within which each Revolving Credit Lender is requested to respond (which shall
in no event be less than ten (10) Business Days (unless otherwise agreed by the
Administrative Agent) from the date of delivery of such notice to the Revolving
Credit Lenders).

 

(b)                                 Revolving Credit Lender Elections to
Increase.  Each Revolving Credit Lender shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Commitment and,
if so, whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase.  Any Revolving Credit Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment.

 

(c)                                  Notification by Administrative Agent;
Additional Revolving Credit Lenders.  The Administrative Agent shall notify the
Borrower Representative and each Revolving Credit Lender of the Revolving Credit
Lenders’ responses to each request made hereunder.  To achieve the full amount
of a requested increase, and subject to the approval of the Administrative
Agent, the L/C Issuer and the Swing Line Lender (which approvals shall not be
unreasonably withheld), the Borrowers may also invite additional Eligible
Assignees to become Revolving Credit Lenders pursuant to a joinder agreement in
form and substance satisfactory to the Administrative Agent and its counsel.

 

(d)                                 Effective Date and Allocations.  If the
Revolving Credit Facility is increased in accordance with this Section 2.21, the
Administrative Agent and the Borrower Representative shall determine the
effective date (the “Revolving Credit Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrower Representative and the Revolving Credit Lenders of the final allocation
of such increase and the Revolving Credit Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such increase, the Borrower Representative shall
deliver to the Administrative Agent a certificate of each Credit Party dated as
of the Revolving Credit Increase Effective Date

 

79

--------------------------------------------------------------------------------


 

(in sufficient copies for each Lender) signed by a member of the Senior
Management of such Credit Party (i) certifying and attaching the resolutions
adopted by such Credit Party approving or consenting to such increase, and
(ii) in the case of the Borrower Representative, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects (but without any duplication of any materiality
qualifications) on and as of the Revolving Credit Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (but without any duplication of any materiality qualifications) as of
such earlier date, and except that for purposes of this Section 2.21, the
representations and warranties contained in Section 5.02 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.04, and (B) no Default or Event of Default exists. 
The Borrowers shall prepay any Revolving Credit Loans outstanding on the
Revolving Credit Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section (provided that any such prepayment may be made with a nonratable advance
made by the Lenders providing such Revolving Credit Facility increase such that
after giving effect to such advance, the Revolving Credit Lenders shall be
ratable with the revised Applicable Percentages).

 

(f)                                   Conflicting Provisions.  This
Section shall supersede any provisions in Section 2.13 or 10.01 to the
contrary.  No increase pursuant to Section 2.15(a) shall increase the Letter of
Credit Sublimit or the Swing Line Sublimit without the written consent of the
L/C Issuer or the Swing Line Lender, as applicable.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws. 
If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent or Credit Party) require the deduction or withholding of
any Tax from any such payment by the Administrative Agent or a Credit Party,
then the Administrative Agent or such Credit Party shall be entitled to make
such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

 

(ii)                                  If any Credit Party or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States

 

80

--------------------------------------------------------------------------------


 

Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent or Credit Party shall withhold or make such deductions as
are determined by the Administrative Agent or Credit Party to be required taking
into account the information and documentation it has received pursuant to
subsection (e) below, (B) the Administrative Agent or Credit Party, to the
extent required by the Code, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Code, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Credit Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(iii)                               If any Credit Party or the Administrative
Agent shall be required by any applicable Laws other than the Code to withhold
or deduct any Taxes from any payment, then (A) such Credit Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required taking into account the
information and documentation it has received pursuant to subsection (e) below,
(B) such Credit Party or the Administrative Agent, to the extent required by
such Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Credit Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Credit
Parties.  Without limiting the provisions of subsection (a) above, the Credit
Parties shall timely pay to the relevant Governmental Authority in accordance
with applicable law (without duplication of the provisions of subsection
(a) above), or at the option of the Administrative Agent timely reimburse the
Administrative Agent for the payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications.

 

(i)                                     Without duplicating the provisions of
subsection (a) above, each of the Credit Parties shall, and does hereby, jointly
and severally indemnify each Recipient, and shall make payment in respect
thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant

 

81

--------------------------------------------------------------------------------


 

Governmental Authority.  A certificate as to the amount (and describing the
basis) of such payment or liability delivered to the Borrowers by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.  Each of the Credit Parties
shall, and does hereby, jointly and severally indemnify the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Lender or the L/C Issuer for any reason fails
to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below; provided that (x) the L/C Issuer agrees to indemnify
the Credit Parties for any payment made by the Credit Parties to the
Administrative Agent pursuant to this Section with respect to the L/C Issuer and
(y) each Lender agrees to indemnify the Credit Parties for any payment made by
the Credit Parties to the Administrative Agent pursuant to this Section with
respect to such Lender.

 

(ii)                                  Each Lender and the L/C Issuer shall, and
does hereby, severally indemnify, and shall make payment in respect thereof
within 10 days after demand therefor, (x) the Administrative Agent against any
Indemnified Taxes attributable to such Lender or the L/C Issuer (but only to the
extent that any Credit Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Credit Parties to do so), (y) the Administrative Agent and the Credit Parties,
as applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 10.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent against any Excluded Taxes
attributable to such Lender or the L/C Issuer, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent or Credit Party
shall be conclusive absent manifest error.  Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent and the Credit Parties to set off and
apply any and all amounts at any time owing to such Lender or the L/C Issuer, as
the case may be, under this Agreement or any other Loan Document against any
amount due to the Administrative Agent and the Credit Parties under this clause
(ii).

 

(d)                                 Evidence of Payments.  Upon request by the
Borrowers or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrowers or by the Administrative Agent or Recipient to a
Governmental Authority as provided in this Section 3.01, the Borrowers shall
deliver to the Administrative Agent or the Administrative Agent or Recipient
shall deliver to the Borrowers, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Borrowers or the Administrative
Agent, as the case may be.

 

82

--------------------------------------------------------------------------------


 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender and Recipient that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrowers and the
Administrative Agent, at the time or times prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender and
Recipient, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender or Recipient is subject to any withholding (including backup withholding)
or information reporting requirements.  Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) (ii)(D) and (ii)(E) below) shall not be required
if in the Lender’s or Recipient’s reasonable judgment, as a result of a Change
in Law, such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender or Recipient.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that any Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrowers and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax (or any substantively comparable
subsequent versions thereof or successors thereto);

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrowers and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any

 

83

--------------------------------------------------------------------------------


 

Loan Document, executed originals of IRS Form W-8BEN (or any substantively
comparable subsequent versions thereof or successors thereto) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN (or any
substantively comparable subsequent versions thereof or successors thereto)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(II)                              executed originals of IRS Form W-8ECI (or any
substantively comparable subsequent versions thereof or successors thereto);

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest” a statement
substantially in the form of Exhibit G-1, G-2, G-3 or G-4 (each, a “U.S. Tax
Compliance Certificate”), as applicable, and duly executed originals of IRS
Form W-8BEN (or any substantively comparable subsequent versions thereof or
successors thereto); or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY (or any substantively
comparable subsequent versions thereof or successors thereto), accompanied by
IRS Form W-8ECI, IRS Form W-8BEN (or any substantively comparable subsequent
versions thereof or successors thereto), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrowers and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request

 

84

--------------------------------------------------------------------------------


 

of the Borrowers or the Administrative Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(D)                               the Administrative Agent shall deliver to the
Borrowers on or prior to the date on which the Administrative Agent becomes the
Administrative Agent under this Agreement (and from time to time thereafter upon
the request of the Borrowers) two copies of IRS Form W-9 (or any substantively
comparable subsequent versions thereof or successors thereto) certifying that
the Administrative Agent is exempt from United States federal backup withholding
tax and such other documentation as will enable the Borrowers to determine
whether or not the Administrative Agent is subject to United States federal
backup withholding tax or information reporting requirements; and

 

(E)                                if a payment made to a Lender or other
Recipient under any Loan Document would be subject to U.S. federal withholding
Tax imposed by FATCA if such Lender or other Recipient were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender or other
Recipient shall deliver to the Borrowers and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender or other Recipient has complied with such Lender’s or
such Recipient’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender and other Recipient agrees that
if any form or certification it previously delivered pursuant to this
Section 3.01 expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrowers and the
Administrative Agent in writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or the L/C
Issuer, or have any obligation to pay to any Lender or the L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of

 

85

--------------------------------------------------------------------------------


 

such Lender or the L/C Issuer, as the case may be.  If any Recipient determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by any Credit Party or with
respect to which any Credit Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to the Credit Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by a Credit Party under this Section 3.01 with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient in connection with such refund, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Credit Party, upon the request of the Recipient,
agrees to repay the amount paid over to the Credit Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to the Credit Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to any
Credit Party or any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans, or to determine or charge interest rates, in each case, based upon
the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrowers through the Administrative Agent, (i) any
obligation of such Lender to make Loans by reference to the Eurodollar Rate or
to continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar
Rate Loans shall be suspended, and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case, until
such Lender notifies the Administrative Agent and the Borrower Representative
that the circumstances giving rise to such determination no longer exist.  Until
such circumstances giving rise to the determination no longer exist, as set
forth in a written notice provided by such Lender to the Administrative Agent
and the Borrower Representative, all outstanding Loans of such Lender and Loans
thereafter made by such Lender shall bear interest at the Base Rate (determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate if necessary to avoid such illegality) plus the Applicable Rate

 

86

--------------------------------------------------------------------------------


 

(or at the Default Rate if an Event of Default has occurred that is continuing)
in the amount specified therein.

 

3.03                        Inability to Determine Rates.  If the Required
Lenders determine that for any reason in connection with any request for a Loan
or a conversion to or continuation thereof that (a) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and/or Interest Period, (b) adequate and reasonable means do
not exist for determining the Eurodollar Rate for any requested Interest Period
or (c) the Eurodollar Rate with respect to a proposed Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrowers and each Lender. 
Thereafter, (x) the obligation of the Lenders to make or maintain Loans at an
interest rate based on the Eurodollar Rate shall be suspended and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component of the Base Rate shall be suspended, in each case, until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice and during such time, all such outstanding Loans shall bear interest at
the Base Rate (determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate if necessary pursuant to clause
(y) above) plus the Applicable Rate per annum (or at the Default Rate if an
Event of Default has occurred that is continuing).  Upon receipt of such notice,
the Borrowers may revoke any pending request for a Committed Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein.

 

3.04                        Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender or the L/C Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition (other than any condition
related to Taxes), cost or expense affecting this Agreement or Loans made by
such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender, by an amount that such Lender deems to be material, of making,
converting to, continuing or maintaining any Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such

 

87

--------------------------------------------------------------------------------


 

Lender or the L/C Issuer, by an amount that such Lender or L/C Issuer, as the
case may be, deems to be material, of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the L/C Issuer hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the L/C
Issuer, the Borrowers will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.

 

Notwithstanding the foregoing, no Lender shall claim any amounts pursuant to
Section 3.04(a)(ii) unless such Lender provides the Borrower Representative with
a statement that it is generally seeking compensation with respect to such Taxes
from similarly situated borrowers.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swing
Line Loans held by, such Lender, or the Letters of Credit issued by the L/C
Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), by an amount that such Lender deems to be
material, then from time to time the Borrowers will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrowers shall be conclusive absent manifest error.  The
Borrowers shall pay such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrowers shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender or the L/C Issuer, as the case may be, notifies the Borrowers of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law

 

88

--------------------------------------------------------------------------------


 

giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrowers shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of (a) any continuation, conversion,
payment or prepayment of any Eurodollar Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration or otherwise), (b) any failure by any
Borrower (for a reason other than the failure of such Lender to make a Loan) to
prepay, borrow, continue or convert any Eurodollar Rate Loan on the date or in
the amount notified by the Borrower Representative or (c) any assignment of a
Eurodollar Rate Loan on a day other than the last day of the Interest Period
therefor as a result of a request by the Borrowers pursuant to Section 10.13,
excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained (all of such losses, costs or expenses, together with any
administrative fees referred to in the following sentence, are referred to
herein collectively as the “Breakage Costs”).  The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.  The Lenders shall not be required to purchase Dollar deposits in any
interbank or offshore Dollar market to fund any Eurodollar Rate Loan.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or requires any Borrower
to pay any Indemnified Taxes or additional amounts to any Lender, the L/C
Issuer, or any Governmental Authority for the account of any Lender or the L/C
Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Borrower Representative such Lender or
the L/C Issuer shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be (it being understood that the
Borrowers shall be given a reasonable opportunity to reimburse such costs or
expenses).  The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrowers are required to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01
and, in each case, such Lender has declined or is unable to

 

89

--------------------------------------------------------------------------------


 

designate a different lending office in accordance with Section 3.06(a), the
Borrowers may replace such Lender in accordance with Section 10.13.

 

3.07                        Survival.  All of the Borrowers’ obligations under
this Article III shall survive termination of the Revolving Credit Facility and
repayment of all other Obligations hereunder.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions to the Closing Date.  The obligation of
the L/C Issuer and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent (unless otherwise
identified in Section 6.20) to the Administrative Agent and the Arranger’s
satisfaction:

 

(a)                                 The Administrative Agent and the Arranger’s
receipt of the following, each of which shall be originals or facsimile or other
electronic image transmission (e.g., “PDF” or “TIF” via electronic mail)
(followed promptly by originals) unless otherwise specified, each properly
executed by a member of the Senior Management of the signing Credit Party, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
reasonably satisfactory to the Administrative Agent and the Arranger:

 

(i)                                     (A) executed counterparts of this
Agreement, sufficient in number for distribution to the Administrative Agent,
each Lender and the Borrowers and (B) executed counterparts of each Security
Document, the Senior Notes Intercreditor Agreement, and the Canadian
Intercreditor Agreement sufficient in number for distribution to the
Administrative Agent, the Arranger and the Borrowers;

 

(ii)                                  a Note executed by the Borrowers in favor
of each Lender requesting a Note;

 

(iii)                               an officer’s certificate of each Credit
Party executing a Loan Document, (A) certifying and attaching true, correct and
complete copies of: (1) the certificate or articles of incorporation (or such
equivalent thereof) of such Credit Party, certified as of a recent date from the
Secretary of State (or applicable Governmental Authority) of the state in which
such Credit Party is incorporated or formed, (2) the by-laws, limited liability
company agreement, partnership agreement or other applicable Governing Document
of such Credit Party, and (3) the resolutions or votes of the board of directors
or board of managers (or equivalent thereof) of such Credit Party, authorizing
such Credit Party’s entry into the Loan Documents to which it is a party; and
(B) certifying the incumbency of members of the Senior Management of such Credit
Party authorized to act in connection with this Agreement and the other Loan
Documents to which such Credit Party is a party and providing a specimen
signature of such members of the Senior Management of such Credit Party who will
be signing Loan Documents on the Closing Date and thereafter;

 

90

--------------------------------------------------------------------------------


 

(iv)                              such documents and certifications as the
Administrative Agent and the Arranger may require to evidence that each Credit
Party executing a Loan Document is validly existing, in good standing and
qualified to engage in business (A) in its jurisdiction of incorporation or
formation, as applicable, and (B) in each other jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification (other than any jurisdiction to the extent the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect) (and in any event excluding any jurisdiction to the extent the
Credit Parties ownership, lease or operation of properties or the conduct of
business consists solely of the operation of retail stores numbering four or
fewer) in such jurisdiction;

 

(v)                                 favorable legal opinions of counsel to the
Credit Parties addressed to the Administrative Agent and each Lender, as to
matters concerning the Credit Parties and the Loan Documents as the
Administrative Agent or the Arranger may reasonably request.

 

(vi)                              a certificate of a member of the Senior
Management of the Borrower Representative certifying that (A) the conditions
specified in Sections 4.02(a), (b), (c) and (d) have been satisfied, (B) there
has been no event or circumstance since the Balance Sheet Date that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect, (C) all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Credit Party and
the validity against each Credit Party of the Loan Documents to which such
Credit Party is a party have been obtained, and that such consents, licenses and
approvals shall be in full force and effect (including, without limitation,
consents, approvals and/or amendments necessary under any document or instrument
evidencing any Indebtedness of any Credit Party), and (D) as to the matters set
forth in Sections 4.01(s), (t) and (u).

 

(b)                                 The Administrative Agent and the Arranger
shall have received duly executed Agency Account Agreements, signed by each of
the applicable parties thereto, for each deposit account or securities account
required to be subject to an Agency Account Agreement pursuant to the terms of
Section 6.17 hereof.

 

(c)                                  The Administrative Agent and the Arranger
shall have received a Lien Waiver for each location identified on Schedule
4.01(c).

 

(d)                                 The Administrative Agent and the Arranger
shall have received a duly completed Borrowing Base Certificate dated as of the
Closing Date, showing Overall Excess Availability (after giving effect to the
Transactions) of at least $15,000,000 (after deducting trade payables more than
60 days past due and taxes, expenses and liabilities being paid in the ordinary
course of business and without acceleration of sales except those trade
payables, taxes, expenses and liabilities being contested in good faith and by
appropriate proceedings and for which the Credit Parties have set aside on their
books reasonably adequate provisions therefrom in accordance therefor).

 

91

--------------------------------------------------------------------------------


 

(e)                                  The Administrative Agent and the Arranger
shall have received copies of policies and certificates of insurance and
endorsements from an independent insurance broker naming the Administrative
Agent as additional insured or lender’s loss payee thereunder, identifying
insurers, types of insurance, insurance limits, and policy terms, and otherwise
describing the insurance obtained in accordance with the provisions of this
Agreement and the other Loan Documents, which shall be in amounts, types and
terms and conditions reasonably satisfactory to the Administrative Agent and the
Arranger.

 

(f)                                   The Security Documents shall be effective
to create in favor of the Administrative Agent a legal, valid and enforceable
first priority (except in priority only to Permitted Specified Liens with
respect to Receivables and Inventory and to Permitted Senior Liens with respect
to other Collateral) security interest in and Lien upon the Collateral.

 

(g)                                  The Administrative Agent and the Arranger
shall have received from each Credit Party executing a Loan Document, a
completed and executed Perfection Certificate and the results of UCC and
intellectual property searches with respect to the Collateral, indicating no
Liens other than Permitted Liens and, in each case, otherwise in form and
substance reasonably satisfactory to the Administrative Agent and the Arranger.

 

(h)                                 The Administrative Agent and the Arranger
shall have received (i) an officer’s certificate, dated as of the Closing Date
and signed by a member of the Senior Management of the Borrower Representative,
certifying and attaching true, correct and complete copies of the each of the
Senior Notes Documents and as to the matters set forth in Section 4.01(m), and
(ii) an officer’s certificate, dated as of the Closing Date and signed by a
member of the Senior Management of Holdings, certifying and attaching true,
correct and complete copies of (x) each of the Canadian Documents referred to in
clauses (i) and (ii) of the definition thereof and (y) the Lion Warrant.  The
Administrative Agent shall have reviewed the Lion Warrant and shall be
reasonably satisfied with the Lion Warrant’s terms applicable after the Closing
Date, including, without limitation, the absence of cash redemption privileges.

 

(i)                                     The Administrative Agent and the
Arranger shall have received all Intercompany Notes, together with allonges
(executed in blank) with respect to each such Intercompany Note, each duly
executed and a signed original and in form and substance reasonably satisfactory
to the Administrative Agent and the Arranger, together with a Subordination
Agreement with respect to the Intercompany Note among the Credit Parties, as
payors, and the Credit Parties, as payees.

 

(j)                                    In accordance with the terms of the
Senior Notes Intercreditor Agreement, (i) the Senior Notes Trustee, as agent and
bailee for the Administrative Agent, shall have received all certificates (to
the extent such Capital Stock is certificated), together with transfer powers
(executed in blank), evidencing the Pledged Securities (as defined in the U.S.
Pledge Agreement), each duly executed and a signed original and in form and
substance reasonably satisfactory to the Administrative Agent and the Arranger;
and (ii) the Administrative Agent shall have received all possessory ABL
Priority Collateral

 

92

--------------------------------------------------------------------------------


 

to be delivered pursuant to the Security Documents, together with all
appropriate instruments of transfer (executed in blank).

 

(k)                                 The Administrative Agent and the Arranger
shall have received a satisfactory payoff letter evidencing that each Prior
Credit Agreement has been or concurrently with the Closing Date is being
terminated and all Liens securing obligations under each Prior Credit Agreement
are being released, together with all intellectual property lien releases, UCC-3
financing statements, account control agreement terminations and all other
termination statements and lien releases required by the Administrative Agent
and the Arranger.

 

(l)                                     The Administrative Agent and the
Arranger shall have received an officer’s certificate of the Borrower
Representative dated as of the Closing Date and signed by a member of its Senior
Management certifying as to the Solvency of the Credit Parties, taken as a whole
on a consolidated basis, immediately after giving effect to the Transactions.

 

(m)                             The Administrative Agent shall have received
evidence of the consummation, prior to or substantially concurrently with the
occurrence of the Closing Date, of the issuance of the Senior Notes in
accordance with the terms of the Senior Notes Indenture and receipt by Holdings
of net cash proceeds of the Senior Notes.  The original principal amount of the
Senior Notes shall be $206,000,000.  The Senior Notes shall be issued in
compliance with all applicable laws and regulations, with the receipt of all
necessary material governmental, stockholder and third party consents and
approvals.

 

(n)                                 The Administrative Agent and the Arranger
shall have received an initial Borrowing Request Notice and disbursement
instructions from the Borrowers, indicating how the proceeds of the Loans are to
be disbursed.

 

(o)                                 The Administrative Agent and the Arranger
shall have received a funds flow memorandum in form, scope and substance
reasonably satisfactory to the Administrative Agent and the Arranger.

 

(p)                                 Any fees required to be paid under the Loan
Documents on or before the Closing Date shall have been paid.

 

(q)                                 The Borrowers shall have paid all fees,
charges and disbursements of counsel to the Administrative Agent and the
Arranger to the extent invoiced prior to the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrowers
and the Administrative Agent and the Arranger).

 

(r)                                    Since the Balance Sheet Date, no Material
Adverse Effect shall have occurred.

 

93

--------------------------------------------------------------------------------


 

(s)                                   There shall be no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Credit
Parties, threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Credit Parties, any of its
Subsidiaries or any member of the Senior Management of any Credit Party or any
of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or (b) could reasonably be
expected to result in material liabilities against the Credit Parties and their
Subsidiaries, taken as a whole, either individually or in the aggregate except
as specifically disclosed in Schedule 5.07, and there has been no material
adverse change in the status, or financial effect on the Credit Parties and
their Subsidiaries, taken as a whole, of the matters described on Schedule 5.07.

 

(t)                                    Except as set forth on Schedule 5.08,
neither any Credit Party nor any Subsidiary thereof is in default under or with
respect to any (a) Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect or
(b) Material Agreement.  No Default shall have occurred or be continuing or
would result from the consummation of the Transactions.

 

(u)                                 The Administrative Agent shall have received
evidence satisfactory to it that, on a pro forma basis after giving effect to
the Transactions, (i) Adjusted Earnings is not less than $35,000,000 and
(ii) the Leverage Ratio is not greater than 6.50 to 1.00, in each case, for the
Fiscal Year ending December 31, 2012 and for each period of twelve consecutive
Fiscal Months ended thereafter at least 30 days prior to the Closing Date.

 

(v)                                 The Administrative Agent shall have
completed its business, financial and legal due diligence of the Credit Parties,
including a roll-forward of its previous field examination and review of
corporate and capital structure, MIS and cash management systems and all pending
litigation, and shall have received a copy of the management letter (if any)
from the Credit Parties’ certified public accountants for the Fiscal Year ended
December 31, 2012 and all documentation or other information that the
Administrative Agent requests in order to comply with its ongoing obligations
under “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), with results satisfactory to the Administrative Agent.

 

(w)                               The Administrative Agent shall have received
such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, L/C Issuer or Required Lenders reasonably may require.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or reasonably acceptable
or satisfactory to such Person unless the Administrative Agent shall have
received notice from such Person prior to the proposed Closing Date specifying
its objection thereto.

 

94

--------------------------------------------------------------------------------


 

4.02                        Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension is subject to the
following conditions precedent:

 

(a)                                 The representations and warranties of the
Borrowers and each other Credit Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects (but without any duplication of any materiality qualifications) on and
as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (but without any
duplication of any materiality qualifications) as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in Section 5.02 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b) respectively, of
Section 6.04.

 

(b)                                 No Default or Event of Default shall exist,
or would result from such proposed Credit Extension or from the application of
the proceeds thereof.

 

(c)                                  The Borrower Representative shall have
delivered to the Administrative Agent and, if applicable, the L/C Issuer, a
Request for Credit Extension in accordance with the requirements hereof and a
Borrowing Base Certificate in form and substance reasonably acceptable to the
Administrative Agent (such Borrowing Base Certificate to be the most recent
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 6.04(d) modified to reflect Total Outstandings on such date).

 

(d)                                 Subject to Section 2.17, (i) after giving
effect to such Credit Extension, Overall Excess Availability shall be greater
than $0 and (ii) if a Committed Borrowing is requested, after giving effect
thereto, Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility.

 

Each Request for Credit Extension submitted by the Borrower Representative shall
be deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a), (b), (c), and (d) have been satisfied on and as of the date of
the applicable Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Each Credit Party signatory hereto represents and warrants to the Lenders and
the Administrative Agent for itself and on behalf of its Subsidiaries as
follows:

 

5.01                        Corporate Authority, Etc.

 

(a)                                 Existence, Qualification and Power.  Each
Credit Party and each Subsidiary thereof (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents

 

95

--------------------------------------------------------------------------------


 

to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c) of this Section 5.01, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Authorization; No Contravention.  The
execution, delivery and performance by each Credit Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Governing Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law; except in each case referred to in
clause (b) or (c) of this Section 5.01(b) to the extent that such conflict,
breach, contravention, creation, payment or violation could not reasonably be
expected to have a Material Adverse Effect

 

(c)                                  Governmental Authorization; Other
Consents.  Each Credit Party and Subsidiary has, is in compliance with, and is
in good standing, with respect to all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and required reports
to, all Governmental Authorities necessary to conduct its business and to own,
lease and operate its properties except as could not reasonably be expected to
have a Material Adverse Effect.  Except where noncompliance could not reasonably
be expected to have a Material Adverse Effect, all necessary import, export or
other licenses, permits or certificates for the import or handling of any goods
or other Collateral have been procured and are in effect, and the Credit Parties
and their Subsidiaries have complied with all foreign and domestic laws with
respect to the shipment and importation of any goods or Collateral, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.  No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Credit Party of this Agreement or
any other Loan Document or (b) the grant by any Credit Party of the Liens
created under the Security Documents and the perfection thereof (including the
first priority nature thereof subject in priority only to Permitted Senior
Liens), except for approvals, consents, exemptions, authorizations, actions,
notice and filing which have been duly obtained, taken, given or made and are in
full force and effect and the filing of UCC financing statements.

 

(d)                                 Binding Effect.  This Agreement has been,
and each other Credit Document, when delivered hereunder, will have been, duly
executed and delivered by each Credit Party that is party thereto.  This
Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of such Credit Party,
enforceable against each Credit Party that is party thereto in accordance with
its terms, subject to applicable Debtor Relief Laws and general principles of
equity

 

96

--------------------------------------------------------------------------------


 

relating to enforceability (whether considered in a proceeding at law or in
equity) but such principles do not make the remedies afforded by the Loan
Documents inadequate for the practical realization of the principal benefits
intended to be provided thereby.

 

5.02                        Financial Statements; Projections.

 

(a)                                 There has been furnished to the
Administrative Agent (for distribution to each of the Lenders) a consolidated
and consolidating balance sheet of the Holdings and its Subsidiaries as of the
Balance Sheet Date, and a consolidated and consolidating statements of income or
operations, cash flows and shareholders’ equity of Holdings and its Subsidiaries
for the Fiscal Year then ended, and in the case of the consolidated financial
statements, certified by Marcum LLP.  Such financial statements have been
prepared in accordance with GAAP and fairly present the financial condition of
Holdings and its Subsidiaries as at the close of business on the date thereof
and the results of operations for the Fiscal Year then ended.  There are no
contingent liabilities of Holdings or any Subsidiary as of such date involving
material amounts, known to the officers of Holdings or any Subsidiary, required
to be disclosed in such balance sheet and the notes related thereto in
accordance with GAAP, which were not disclosed in such balance sheet and the
notes related thereto.

 

(b)                                 There has been furnished to the
Administrative Agent (for distribution to each of the Lenders) an unaudited
consolidated and consolidating balance sheet of Holdings and its Subsidiaries as
of the close of the Fiscal Month ending February 28, 2013 and unaudited
consolidated and consolidating statements of income or operations and cash flow
of Holdings and its Subsidiaries as of the close of such Fiscal Month, in each
case, certified by a Financial Officer of Holdings.  Such balance sheet and
statement of income or operations and cash flows have been prepared in
accordance with GAAP and fairly present the financial condition of Holdings and
its Subsidiaries as at the close of business on the date thereof and the results
of operations subject to year-end and quarterly adjustments and the absence of
footnotes.  There are no contingent liabilities of Holdings or any Subsidiary as
of such date involving material amounts, known to the officers of Holdings or
any Subsidiary required to be disclosed in such balance sheet and the notes
related thereto in accordance with GAAP which were not disclosed in such balance
sheet and the notes related thereto.

 

(c)                                  There has also been furnished to the
Administrative Agent (for distribution to each of the Lenders) projections of
Holdings and its Subsidiaries for the 2013 Fiscal Year.  To the knowledge of the
Credit Parties, as of the Closing Date, no facts exist that (individually or in
the aggregate) would reasonably be expected to result in any material change in
any of such projections (taken as a whole).  Such projections have been prepared
on a pro forma basis after giving effect to the transactions contemplated
hereby.  As of the Closing Date, such projections referenced in clause (c) are
based upon reasonable estimates and assumptions and reflect the reasonable
estimates of the Credit Parties of the results of operations and other
information projected therein (it being understood that such projections are not
a guarantee of future performance and that future performance is subject to
material contingencies, many of which are beyond the control of the Credit
Parties).

 

97

--------------------------------------------------------------------------------


 

5.03                        Solvency.  After giving effect to the Transactions,
the Credit Parties, taken as a whole on a consolidated basis, are, Solvent.

 

5.04                        No Material Adverse Change.  Since the Balance Sheet
Date, there has occurred no Material Adverse Effect.

 

5.05                        Ownership of Property; Liens.  Each of the Credit
Parties and each Subsidiary has good record and marketable title in fee simple
to, or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business and good title to all of its personal property,
in each case, except for such defects in title as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  The
property of the Credit Parties and their Subsidiaries is subject to no Liens,
other than Liens permitted by Section 7.03.

 

5.06                        Franchises, Patents, Copyrights, etc.  Each Credit
Party possesses all franchises, patents, copyrights, trademarks, trade names,
licenses and permits, and rights in respect of the foregoing, adequate for the
conduct of its business without known material conflict with any rights of
others.  The Perfection Certificate delivered on the Closing Date sets forth a
true, correct and complete list of all patents, patent applications, federally
registered copyrights and copyright applications, trademarks and trademark
applications owned by any Credit Party as of the Closing Date.

 

5.07                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Credit
Parties, threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Credit Parties, any of its
Subsidiaries or any member of the Senior Management of any Credit Party or any
of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or (b) could reasonably be
expected to result in material liabilities against the Credit Parties and their
Subsidiaries, taken as a whole, either individually or in the aggregate except
as specifically disclosed in Schedule 5.07, and there has been no material
adverse change in the status, or financial effect on the Credit Parties and
their Subsidiaries, taken as a whole, of the matters described on Schedule 5.07.

 

5.08                        No Default.  Except as set forth on Schedule 5.08,
neither any Credit Party nor any Subsidiary thereof is in default under or with
respect to any (a) Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect or
(b) Material Agreement.  No Default or Event of default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

5.09                        Compliance with Laws.  Each Credit Party and each
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.  No material
Inventory has been produced in violation of the Fair Labor Standards Act of
1938.

 

98

--------------------------------------------------------------------------------


 

5.10                        Tax Status.  The Credit Parties (i) have filed or
caused to be filed all material federal, material provincial and all material
state, and material foreign income and all other material tax returns, reports
and declarations required by any jurisdiction to which any of them is subject
and (ii) have paid all material Taxes (including withholdings) required to have
been paid including in their capacity as tax withholding agents, except those
being contested in good faith and by appropriate proceedings and for which the
Credit Parties have set aside on their books reasonably adequate provisions
therefor in accordance with GAAP (unless foreclosure or other similar
enforcement action has been commenced in respect thereof or any Lien has been
filed or otherwise perfected therefor, in which case such exception does not
apply).  Proper and accurate amounts have been withheld by each Credit Party
from its respective employees for all periods in material compliance with all
material applicable, federal, state, local and foreign laws and such
withholdings have been timely paid to the respective Governmental Authorities.

 

5.11                        Insurance.  The properties of the Credit Parties are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrowers, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Credit Parties operate.

 

5.12                        Holding Company and Investment Company Acts.  None
of any Credit Party, any Person controlling any Credit Party, or any Subsidiary
of any Credit Party, (a) is subject to regulation under the Federal Power Act,
the Interstate Commerce Act, any state public utilities code or (b) is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940

 

5.13                        ERISA Compliance.

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws.  Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS.  To
the best knowledge of each Credit Party, nothing has occurred that would prevent
or cause the loss of such tax-qualified status.

 

(b)                                 There are no pending or, to the best
knowledge of each Credit Party, threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Plan that would
reasonably be expected to have a Material Adverse Effect.  There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or would reasonably be expected to result
in a Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred, and
neither any Credit Party nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) each Credit Party and each
ERISA Affiliate has met all applicable requirements under the

 

99

--------------------------------------------------------------------------------


 

Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither any Credit Party nor any ERISA Affiliate
knows of any facts or circumstances that could reasonably be expected to cause
the funding target attainment percentage for any such plan to drop below 60% as
of the most recent valuation date; (iv) neither any Credit Party nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither any Credit Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

 

(d)                                 Neither any Credit Party nor any ERISA
Affiliate maintains or contributes to, or has any unsatisfied obligation to
contribute to, or liability under, any active or terminated Pension Plan.

 

(e)                                  With respect to any Foreign Plan, (i) all
employer and employee contributions required by law or by the terms of the
Foreign Plan have been made, or, if applicable, accrued, in accordance with
normal accounting practices; (ii) the fair market value of the assets of each
funded Foreign Plan, the liability of each insurer for any Foreign Plan funded
through insurance, or the book reserve established for any Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and (iii) it has been
registered as required and has been maintained in good standing with applicable
regulatory authorities.

 

5.14                        Regulations U and X.  The proceeds of the Loans and
Letters of Credit shall be used solely for the purposes specified in
Section 6.11.  No portion of any Loan is to be used, and no portion of any
Letter of Credit is to be obtained, for the purpose of purchasing or carrying
any “margin security” or “margin stock” as such terms are used in Regulations U
and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
221 and 224.

 

5.15                        True Copies of Governing Documents.  As of the
Closing Date, the Credit Parties have furnished or caused to be furnished to
each of the Lenders true and complete copies of the Governing Documents
(together with any amendments thereto) of each Credit Party.

 

5.16                        Fiscal Year.  The Credit Parties have a fiscal year
ending December 31 of each year.

 

5.17                        Subsidiaries, etc.  As of the Closing Date, Holdings
does not have any Subsidiaries except as set forth on Schedule 5.17 hereto and,
as of the Closing Date, all of the

 

100

--------------------------------------------------------------------------------


 

outstanding Capital Stock in such Subsidiaries has been validly issued, fully
paid and nonassessable and are owned by Holdings (or a Subsidiary of Holdings)
in the amounts specified on Schedule 5.17 free and clear of all Liens (other
than (a) Liens in favor the Administrative Agent granted under the Security
Documents, (b) the Senior Notes Liens in accordance with the terms of the Senior
Notes Intercreditor Agreement and (c) Liens in favor of the secured parties
under the Canadian Documents with respect to the Capital Stock of the AA
Canadian Subsidiaries pursuant to the terms of the Canadian Documents and in
accordance with the terms of the Canadian Intercreditor Agreement).

 

5.18                        Environmental Compliance.  The Credit Parties and
their Subsidiaries conduct in the ordinary course of business a review of the
effect of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof each Credit Party
has reasonably concluded that, except as specifically disclosed in Schedule
5.18, such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.19                        Bank Accounts.  The Perfection Certificate delivered
on the Closing Date sets forth the true, correct and complete account numbers
and location of all bank accounts of the Credit Parties as of the Closing Date.

 

5.20                        Labor Contracts.  Except as set forth on Schedule
5.20, as of the Closing Date, none of the Credit Parties is party to any
collective bargaining agreement.  There are no material grievances, disputes or
controversies with any union or other organization of any Credit Party’s
employees, or threats of strikes or work stoppages that would reasonably be
expected to result in a Material Adverse Effect.

 

5.21                        Disclosure.  Each Credit Party has disclosed to the
Administrative Agent all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect (which disclosure includes
matters disclosed pursuant to SEC Filings made by Holdings so long as the Credit
Parties have alerted the Administrative Agent to the existence thereof).  No
report, financial statement, certificate or other information furnished (whether
in writing or orally) by or on behalf of any Credit Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading.

 

5.22                        Intentionally Omitted.

 

5.23                        OFAC.  No Credit Party, nor, any Related Party,
(i) is currently the subject of any Sanctions, (ii) is located, organized or
residing in any Designated Jurisdiction, or (iii) is or has been (within the
previous five (5) years) engaged in any transaction with any Person who is now
or was then the subject of Sanctions or who is located, organized or residing in
any Designated Jurisdiction.  No Loan, nor the proceeds from any Loan, has been
used, directly or indirectly, to

 

101

--------------------------------------------------------------------------------


 

lend, contribute, provide or has otherwise made available to fund any activity
or business in any Designated Jurisdiction or to fund any activity or business
of any Person located, organized or residing in any Designated Jurisdiction or
who is the subject of any Sanctions, or in any other manner that will result in
any violation by any Person (including any Lender, the Arranger, the
Administrative Agent or the L/C Issuer) of Sanctions.

 

5.24        Senior Notes Documents; Canadian Documents; Subordinated Debt
Documents, Etc.  No Credit Party is in violation of any provision of any Senior
Notes Document, and the Loans and the Loan Documents and the transactions
contemplated hereby and thereby do not violate and/or conflict with any
provision of the Senior Notes Documents.  No AA Canadian Subsidiary is in
violation of any provision of any Canadian Documents, and the Loans and the Loan
Documents and the transactions contemplated hereby and thereby do not violate
and/or conflict with any provision of the Canadian Documents.  No Credit Party
is in violation of any provision of any Subordinated Debt Documents, and the
Loans and the Loan Documents and the transactions contemplated hereby and
thereby do not violate and/or conflict with any provision of the Subordinated
Debt Documents.

 

5.25        Receivables.  With respect to each Receivable at the time it is
shown as an Eligible Credit Card Receivable or an Eligible Wholesale Receivable
in a Borrowing Base Certificate, that (a) it is genuine and in all material
respects what it purports to be, and is not evidenced by a judgment; (b) it
arises out of a completed, bona fide sale and delivery of goods in the ordinary
course of business, and (with respect to an Eligible Wholesale Receivable)
substantially in accordance with any purchase order, contract or other document
relating thereto; (c) it is for a sum certain, maturing as stated in the invoice
covering such sale of goods, a copy of which is available to the Administrative
Agent on request; (d) it is not subject to any offset, Lien (other than the
Administrative Agent’s Lien and the Senior Notes Liens), deduction, defense,
dispute, counterclaim or other adverse condition except as arising in the
ordinary course of business and included in a Borrowing Base Certificate or
otherwise disclosed to the Administrative Agent; (e) no extension, compromise,
settlement, modification, credit, deduction or return has been authorized with
respect to the Receivable, except discounts or allowances granted in the
ordinary course of business for prompt payment that are reflected on the face of
the invoice related thereto and in the reports submitted to the Administrative
Agent hereunder; and (f) to the Credit Parties’ knowledge, (i) there are no
facts or circumstances that are reasonably likely to impair the enforceability
or collectability of such Receivable; and (ii) the account debtor had the
capacity to contract when the Receivable arose, continues to meet the applicable
Borrower’s customary credit standards, is not subject to any case or proceeding
commenced by or against such account debtor under any state, federal or foreign
law for the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law.  The Administrative Agent may
rely, in determining which Receivables are Eligible Credit Card Receivables and
Eligible Wholesale Receivables, on all statements and representations made by
the Credit Parties with respect thereto.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

Each Credit Party signatory hereto covenants and agrees for itself and on behalf
of its Subsidiaries that, so long as any Lender shall have any Commitment
hereunder, any Loan or

 

102

--------------------------------------------------------------------------------


 

other Obligation remains outstanding or the Administrative Agent has any
obligation to cause the L/C Issuer to issue, extend or renew any Letter of
Credit:

 

6.01        Intentionally Omitted.

 

6.02        Maintenance of Office; Certain Changes.  Each Credit Party will
maintain its chief executive office, distribution center, warehouse, shipping
center, plant, factory, or other similar location at the locations identified in
the Perfection Certificate delivered by such Credit Party to the Administrative
Agent, or at such other place as the Borrower Representative shall designate
upon no less than 30 days prior written notice to the Administrative Agent (or
such shorter period as may be acceptable to the Administrative Agent).  Each
Credit Party shall notify the Administrative Agent, in writing, not less than
thirty (30) days’ prior (i) to any change in its name or the type of its
organization, jurisdiction or organization, organizational identification
number, or tax identification number (or such shorter period as may be
acceptable to the Administrative Agent).

 

6.03        Records and Accounts.  Each Credit Party will (i) keep true and
accurate records and books of account in which full, true and correct entries
will be made in accordance with, and all financial statements provided for
herein shall be prepared in accordance with GAAP consistently applied;
(ii) maintain adequate accounts and reserves for all taxes (including incomes
taxes); and (iii) at all times, maintain independent certified public
accountants as the Credit Parties’ accountants which shall be reasonably
satisfactory to the Administrative Agent (it being understood that Marcum LLP,
PricewaterhouseCoopers, Deloitte Touche Tohmatsu, Ernst & Young, KPMG and BDO
Seidman shall be satisfactory to the Administrative Agent).

 

6.04        Financial Statements, Certificates and Information.  The Credit
Parties will deliver to the Administrative Agent and the Lenders:

 

(a)           as soon as practicable, but in any event no later than the earlier
of ninety (90) days after the end of each Fiscal Year and fifteen (15) days
after the date required to be filed with the SEC, (i) the consolidated and
consolidating balance sheet of Holdings and its Subsidiaries, as at the end of
such Fiscal Year, and the related consolidated and consolidating statements of
income or operations, cash flows and shareholders’ equity for such Fiscal Year,
each setting forth in comparative form the figures for the previous Fiscal Year
and all such consolidated and consolidating financial statements to be in
reasonable detail, prepared in accordance with GAAP consistently applied and
such consolidated financial statements to be audited and accompanied by a report
and opinion prepared in accordance with generally accepted auditing standards by
Marcum LLP or by other independent certified public accountants reasonably
satisfactory to the Administrative Agent and certified without qualification and
without expression of uncertainty as to the ability of Holdings and its
Subsidiaries to continue as going concerns, together with (x) a written
statement from such accountants (to the extent then available on commercially
reasonable terms) to the effect that, in making the examination necessary to
said certification, nothing has come to their attention to cause them to believe
that any Default or Event of Default has occurred or specifying those Defaults
or Events of Defaults that they have become aware of and (y) a copy of their
accountants’ management letter (if any) for such Fiscal Year and (ii) a
Compliance Certificate duly

 

103

--------------------------------------------------------------------------------


 

executed by a Financial Officer of Holdings, which, among other things,
(A) attaches and certifies to the foregoing consolidated and consolidating
financial statements, accountants statements, management letters and a
management discussion and analysis prepared in connection with such financial
statements (which may be the management discussion and analysis provided for in
Holdings’ Form 10-K report), (B) certifies that the information contained in
such consolidating financial statements fairly presents in all material respects
the financial condition of the Holdings and its Subsidiaries on the dates
indicated therein, (C) appends computations evidencing the Fixed Charge Coverage
Ratio for the Reference Period ended as of the last day of such Fiscal Year and
specifying whether the Credit Parties have complied with Section 7.13,
(D) appends calculations of the Capital Expenditures made by the Credit Parties
during such Fiscal Year and specifying whether the Credit Parties have complied
with Section 7.14, (E) appends computations evidencing the Leverage Ratio for
the Reference Period ended as of the last day of such Fiscal Year and specifying
whether the Credit Parties have complied with Section 7.15, and (F) states that
such Financial Officer has reviewed this Agreement and the other Loan Documents
and has no knowledge of any Default or Event of Default during such Fiscal Year,
or if such Financial Officer has such knowledge, specifying each Default or
Event of Default and the nature thereof;

 

(b)           as soon as practicable, but in any event no later than thirty (30)
days after the end of each Fiscal Month (including the last Fiscal Month of each
Fiscal Year), (i) the unaudited monthly consolidated and consolidating financial
statements of Holdings and its Subsidiaries for such Fiscal Month, including the
consolidated and consolidating balance sheet of Holdings and its Subsidiaries,
as at the end of such Fiscal Month, the related consolidated and consolidating
statements of income or operations, cash flows and shareholders’ equity for such
Fiscal Month and for the portion of the Fiscal Year then ended, each setting
forth in comparative form the figures for the corresponding Fiscal Month of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
each, prepared in accordance with GAAP consistently applied, (ii) a statement of
change in any intercompany accounts, and (iii) for each Fiscal Month that is the
last Fiscal Month of a Fiscal Quarter, a Compliance Certificate duly executed by
a Financial Officer of Holdings, which, among other things, (A) attaches and
certifies to the foregoing financial statements, (B) certifies that the
information contained in such financial statements fairly presents in all
material respects the financial condition of Holdings and its Subsidiaries on
the dates indicated therein (subject to year-end adjustments and the absence of
footnotes), (C) sets forth in comparative form the results for and through such
Fiscal Month with the most recent projections delivered to the Administrative
Agent pursuant to Section 6.04(e), (D) appends computations evidencing the Fixed
Charge Coverage Ratio for the Reference Period ended as of the last day of such
Fiscal Quarter and specifying whether the Credit Parties have complied with
Section 7.13, (E) appends calculations of the Capital Expenditures made by the
Credit Parties during such Fiscal Month and for the portion of the Fiscal Year
then ended and specifying whether the Credit Parties have complied with
Section 7.14, (F) appends computations evidencing the Leverage Ratio for the
Reference Period ended as of the last day of such Fiscal Quarter and specifying
whether the Credit Parties have complied with Section 7.15, (G) sets forth (if
applicable) reconciliations to reflect changes in GAAP since the date of the
last audited financial statements of Holdings and its Subsidiaries and

 

104

--------------------------------------------------------------------------------


 

(H) states that such Financial Officer has reviewed this Agreement and the other
Loan Documents and has no knowledge of any Default or Event of Default during
such Fiscal Month, or if such Financial Officer has such knowledge, specifying
each Default or Event of Default and the nature thereof to the Administrative
Agent’s reasonable satisfaction; provided that, with respect to each Fiscal
Month that is not the last Fiscal Month of a Fiscal Quarter, delivery of such
financial statements to the Administrative Agent shall be deemed to be a
representation by the Credit Parties that the information contained in such
financial statements fairly presents in all material respects the financial
condition of Holdings and its Subsidiaries on the dates indicted therein
(subject to year-end adjustments and the absence of footnotes);

 

(c)           as soon as practicable, but in any event no later than forty-five
(45) days after the end of each Fiscal Quarter, a management discussion and
analysis prepared in connection with the financial statements of Holdings and
its Subsidiaries for such Fiscal Quarter (which may be any management and
discussion analysis provided for in Holding’s Form 10-Q report for such Fiscal
Quarter; provided that any management discussion and analysis prepared in
connection with the financial statements of Holdings and its Subsidiaries for
the fourth Fiscal Quarter of each Fiscal Year shall not be required to be as
comprehensive in scope and detail as is customary for one provided in a
Form 10-Q report);

 

(d)           (i) as soon as available and in any event no later than (A) the
15th day of each Fiscal Month, prepared as of the close of business of the
previous month, (B) during a Liquidity Trigger Period, 2:00 p.m. Eastern time
(11:00 am Pacific time) on the Tuesday (or, if Tuesday is not a Business Day, on
the next succeeding Business Day) of each week, prepared as of the close of
business of the previous week, and (C) after the occurrence and during the
continuance of an Event of Default, at such other times as the Administrative
Agent may request, a Borrowing Base Certificate with respect to the Collateral
of the Borrowers, accompanied by such supporting detail, documentation and
information related thereto as the Administrative Agent shall reasonably request
and (ii) as soon as available and in any event no later than the 15th day of
each Fiscal Month, a sales audit report, an inventory stock ledger report,
accounts receivable aging report and an inventory aging report (including a sell
through aging report and an aging report by SKU), in each case, as of the close
of business on the last Business Day of the preceding month and accompanied by
such supporting detail, documentation and information as the Administrative
Agent shall reasonably request;

 

(e)           not later than December 31 of each Fiscal Year, an annual business
plan and projections for Holdings and its Subsidiaries for the following Fiscal
Year on a monthly basis (such projections to include consolidated and
consolidating balance sheets, statements of cash flows, statements of income or
operations of Holdings and its Subsidiaries and Overall Excess Availability, in
each case prepared on a month-by-month basis);

 

(f)            promptly upon receipt thereof, copies of any detailed audit
reports, financial control reports, management letters or recommendations
submitted to the board

 

105

--------------------------------------------------------------------------------


 

of directors (or the audit committee of the board of directors) of the Credit
Parties by independent accountants or internal auditors in connection with any
audit of any of them;

 

(g)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of any Credit Party, and copies of all annual, regular,
periodic and special reports and registration statements which the any Credit
Party may file or be required to file with the SEC under Section 13 or 15(d) of
the Securities Exchange Act of 1934, and not otherwise required to be delivered
to the Administrative Agent pursuant hereto;

 

(h)           promptly, and in any event within two (2) Business Day after
receipt thereof by any Credit Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC or any other Governmental
Authority concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Credit Party or any Subsidiary;

 

(i)            promptly after delivery or receipt thereof, copies of all
notices, reports and other communications delivered or received by any Credit
Party in connection with the Senior Notes Documents or the Subordinated Debt
Documents and not later than five (5) Business Days following the effectiveness
thereof, copies of any new Senior Notes Documents or any amendment, supplement,
waiver, or other modification, replacement or renewal with respect to any Senior
Notes Document;

 

(j)            (i) promptly following the reasonable request of the
Administrative Agent, a report summarizing the insurance coverage in effect for
each Credit Party, (ii) promptly following the modification, renewal,
replacement of any insurance policy of any Credit Party, updated insurance
certificates and endorsements evidencing such coverage, (iii) promptly but
within five (5) Business Days (or such longer period as agreed by the
Administrative Agent in its discretion) after receipt thereof by any Credit
Party, an original of any endorsement, amendment or, modification to any Trade
Credit Insurance policy, or any replacement thereof and (iv) promptly following
the receipt thereof, an original of each renewal Trade Credit Insurance policy;

 

(k)           as soon as practicable, but in any event no later than ten
(10) days (or such longer period as agreed by the Administrative Agent in its
discretion) following the end of each Fiscal Quarter (or more frequently at the
election of the Credit Parties), (i) an updated Perfection Certificate as to
each Credit Party in substantially the same form as the Perfection Certificate
most recently delivered to the Administrative Agent (with such scope and detail
as the Administrative Agent’s may reasonably require) or a certificate
confirming that there has been no change in such information since the
Perfection Certificate delivered on the Closing Date or the most recent
Perfection Certificate delivered pursuant to this Section 6.04(k) and
(ii) updated Schedules 5.07, 5.08, 5.17, 5.18, 5.20 and 7.08 in substantially
the same form as the most recent schedule of the same delivered to the
Administrative Agent to the Administrative Agent’s reasonable satisfaction; and

 

106

--------------------------------------------------------------------------------


 

(l)            substantially simultaneously therewith, any financial data and
other information delivered pursuant to the Senior Notes Documents not otherwise
provided under this Agreement and, promptly following a request therefor, from
time to time such other financial data and information as the Administrative
Agent or any Lender may reasonably request with respect to the Credit Parties,
including without limitation, updates and such other information and copies of
documents with respect to pending litigation or the settlement or compromise
thereof.

 

Documents required to be delivered pursuant to Section 6.04(a), (b), (d), (e),
(f) or (g) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the applicable Credit
Party posts such documents and provides a link thereto on such Credit Party’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the applicable Credit Party’s behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) upon the
request of the Administrative Agent, the applicable Credit Party shall deliver
paper copies of such documents to the Administrative Agent until a written
request to cease delivering paper copies is given by the Administrative Agent
and (ii) the Borrower Representative shall notify the Administrative Agent and
each Lender (by facsimile or electronic mail) of the posting of any such
documents and provide to the Administrative Agent and each Lender by electronic
mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by any Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

6.05        Notices.

 

(a)           Defaults.  The Credit Parties will promptly (but in any event
within two (2) Business Days) notify the Administrative Agent and each Lender in
writing of the occurrence of (i) any Default or Event of Default, (ii) any
“Default” or “Event of Default” under any Senior Notes Document or (iii) any
“default”, “event of default” or material breach under any Subordinated Debt
Document or any Material Agreement. The Credit Parties shall promptly notify or
cause each of the AA Canadian Subsidiaries to promptly notify the Administrative
Agent in writing of the occurrence of any “Default” or “Event of Default” under
any Canadian Document.

 

(b)           Material Adverse Effect.  The Credit Parties shall promptly (but
in any event within two (2) Business Days) disclose in writing to the
Administrative Agent (for distribution to each Lender) of any matter that has
resulted or would reasonably be expected to result in a Material Adverse Effect.

 

(c)           ERISA Events.  The Credit Parties shall promptly disclose in
writing to the Administrative Agent the occurrence of any ERISA Event;

 

107

--------------------------------------------------------------------------------


 

(d)           Change in Accounting Policies or Financial Reporting.  The Credit
Parties shall promptly disclose in writing to the Administrative Agent notice of
(i) any material change in accounting policies or financial reporting practices
by Holdings or any Subsidiary or (ii) discharge by any Credit Party of its
independent accountants or any withdrawal or resignation by such independent
accountants.

 

(e)           Notice of Tax Claims, Litigation and Judgments.  The Credit
Parties will give notice to the Administrative Agent, and each Lender in writing
within three (3) Business Days’ of any written notice of proposed assessment or
written notice of the commencement of any material audit by any Governmental
Authority for unpaid Taxes of any Credit Party or any Subsidiary that are due
and payable, any commencement of any litigation or proceedings affecting any
Credit Party, any Subsidiary or any member of the Senior Management of any
Credit Party or any of its Subsidiaries or to which any Credit Party, any
Subsidiary or any member of the Senior Management of any Credit Party or any of
its Subsidiaries is or becomes a party that (i) involves any claim that has
resulted in or would reasonably be expected to result in liabilities of more
than $350,000 that are not covered by insurance policies maintained in
accordance with Section 6.07, (ii) to the knowledge of the general counsel or
chief financial officer of Holdings, involves any adverse claim or proceeding
against any member of the Senior Management of Holdings, which has resulted in
or would reasonably be expected to result in material publicity with respect to
the Credit Parties or such member of the Senior Management of Holdings,
(iii) has resulted in or would reasonably be expected to result in a Material
Adverse Effect or (iv) is a criminal investigation or involves a criminal
penalty for any felony.  The Credit Parties will give notice to the
Administrative Agent and each Lender, in writing, in form and detail reasonably
satisfactory to the Administrative Agent, within five (5) Business Days’ of any
judgment not covered by insurance, final or otherwise, against any Credit Party
in an amount in excess of $350,000 or of the entry of any non-monetary judgment
that would reasonably be expected to have a Material Adverse Effect.

 

(f)            Notification of Claim against Collateral.  The Credit Parties
will, promptly notify the Administrative Agent and each Lender in writing of any
setoff, claims (including, with respect to the Real Estate, environmental
claims), withholdings or other defenses in amounts greater than $1,000,000 to
the extent not covered by insurance policies maintained in accordance with
Section 6.07, or defenses to the Administrative Agent’s rights with respect to
the Collateral.

 

(g)           Notices Concerning Collateral.  The Borrowers shall provide to the
Administrative Agent prompt notice of (a) any physical count of any Borrower’s
Inventory, together with a copy of the results thereof certified by the
Borrowers, (b) any determination by the Borrowers that the aggregate Inventory
levels of the Borrowers are not adequate to meet the sales projections of the
Borrowers, (c) any failure of any Credit Party to pay rent at any leased
location where Inventory is located, which failure continues for more than ten
(10) days following the day on which such payment rent is due and payable and
(d) of any return of Inventory involving an aggregate Value of Inventory in
excess of $1,000,000.  Promptly following the occurrence thereof, the Credit
Parties shall deliver to the Administrative Agent, in form and scope acceptable
to the Administrative Agent and with such supporting detail, documentation and
information as

 

108

--------------------------------------------------------------------------------


 

the Administrative Agent shall reasonably request regarding any change to
Inventory cost methodology.  For the avoidance of doubt, any changes to the
calculations of such standard cost and/or methodology for valuing any such
Eligible Inventory shall not take effect for the purposes of calculating the
Cost of such Inventory until the Administrative Agent shall have received an
appraisal or, at Administrative Agent’s election, a “desktop” appraisal report,
from an Appraiser with respect to such Inventory in accordance with
Section 6.16(c), the cost of which shall not count towards any limits set forth
in Section 6.16(c).  If Receivables with respect to a single account debtor in
an aggregate face amount of $500,000 or more cease to be Eligible Credit Card
Receivables or Eligible Wholesale Receivables, the Borrowers shall notify the
Administrative Agent of such occurrence promptly (and in any event within one
Business Day) after any Credit Party has knowledge thereof.

 

(h)           Notification of Additional Intellectual Property Rights. 
Concurrently with the delivery of financial statements with respect to any
Fiscal Quarter, the Credit Parties will notify the Administrative Agent in
writing of any patents, patent applications, patent application disclosures
filed with any patent office during such Fiscal Quarter, registered copyrights
or mask works registered during such Fiscal Quarter, applications for
registration of copyrights or mask works filed during such Fiscal Quarter and
trademark and service mark registrations during such Fiscal Quarter, and
trademark and service mark registration applications filed during such Fiscal
Quarter, all of the foregoing whether a foreign or United States right, to the
extent not listed on the Perfection Certificate most recently delivered to the
Administrative Agent in accordance with this Agreement.

 

(i)            Environmental Events.  The Credit Parties will promptly give
notice to the Administrative Agent and each Lender (a) of any violation of any
Environmental Law that any Credit Party reports in writing or is reportable by
such Person in writing (or for which any written report supplemental to any oral
report is made) to any Governmental Authority and (b) upon any member of Senior
Management of any Credit Party becoming aware thereof, of any inquiry,
proceeding, investigation, or other action, including a notice from any agency
of potential Environmental Liability, of any Governmental Authority that, in the
case of clauses (a) or (b) above, would reasonably be expected to result in a
Material Adverse Effect.

 

(j)            Prepayment Events.  Promptly following the occurrence of any
event for which the Borrowers are required to make a prepayment under Sections
2.04(c) through (f), together with all supporting information reasonably
requested by the Administrative Agent.

 

(k)           Change in CEO or CFO.  The Credit Parties shall provide to the
Administrative Agent prompt written notice of any change in any Credit Party’s
chief executive officer or chief financial officer.

 

(l)            Labor Relations.  The Credit Parties shall provide to the
Administrative Agent prompt written notice of any collective bargaining
agreement or other labor

 

109

--------------------------------------------------------------------------------


 

contract to which a Credit Party becomes a party, or the application for the
certification of a collective bargaining agent.

 

(m)          Fundamental Changes.  The Credit Parties shall provide to the
Administrative Agent promptly written notice of the occurrence of any event
described in Section 7.05(a) and Section 7.05(b)(vii).

 

Delivery by the Credit Parties to the Administrative Agent of any and all
notices required to be delivered to the Lenders as herein required shall be
deemed made upon receipt of such notices by the Administrative Agent.

 

6.06        Legal Existence; Maintenance of Properties.

 

(a)           Except as permitted by Section 7.05, each Credit Party will do all
things necessary to (i) maintain in full force and effect its legal existence
and good standing under the laws of its jurisdiction of organization or
incorporation, (ii) maintain its qualification to do business in each state or
other jurisdiction in which the failure to do so would result in a Material
Adverse Effect, and (iii) maintain all of its rights and franchises, except
where the failure to maintain such right or franchise would not result in a
Material Adverse Effect.

 

(b)           Each Credit Party (i) will cause all of its properties used or
useful in the conduct of its business to be maintained and kept in good
condition, repair and working order and supplied with all necessary equipment,
subject to ordinary wear and tear and except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect. (ii) will cause to
be made all necessary repairs, renewals and replacement thereof, all as in the
judgment of the Credit Parties may be necessary so that the business carried on
in connection therewith may be properly conducted at all times, and (iii) will
continue to engage in the material lines of businesses conducted by them on the
Closing Date; provided that nothing in this Section 6.06(b) shall prevent any
Credit Party from discontinuing the operation and maintenance of any of its
properties if such discontinuance is permitted by Section 7.05(b).

 

6.07        Insurance.  Each Credit Party will maintain with financially sound
and reputable insurers insurance with respect to its properties and business
against such casualties and contingencies as shall be in accordance with the
general practices of businesses engaged in similar activities in similar
geographic areas and in amounts, containing such terms, in such forms and for
such periods as may be reasonable and prudent and in accordance with the terms
of the Security Documents. Such policies of insurance shall name the
Administrative Agent as an additional insured or lender’s loss payee, as
applicable and provide for such notice to the Administrative Agent of
termination, lapse or cancellation of such insurance as is acceptable to the
Administrative Agent (and Administrative Agent acknowledges that 30 days prior
written notice (or 10 days in the case of non-payment of the premium) is
acceptable to the Administrative Agent).

 

6.08        Taxes.  Each Credit Party will duly pay and discharge, or cause to
be paid and discharged, before the same shall become overdue, all material
federal, state and other Taxes,

 

110

--------------------------------------------------------------------------------


 

assessments and other governmental charges imposed upon it and its real
properties, sales and activities, or any part thereof, or upon the income or
profits therefrom, as well as all materials claims for labor, materials, or
supplies that if unpaid might by law become a Lien or charge upon any of its
property; provided that any such Taxes, assessment, charge, levy or claim need
not be paid if the validity or amount thereof shall be contested in good faith
by appropriate proceedings and such Credit Party shall have set aside on its
books adequate reserves in accordance with GAAP with respect thereto.  Each
Credit Party shall file or cause to be filed all federal, material state and all
material provincial, local and foreign income tax incomes, and all other
material tax returns, reports, and declarations required by any jurisdiction to
which it is subject as required by applicable Law.

 

6.09        Compliance with Laws, Contracts, Licenses, Permits; Leaseholds and
Payment of Obligations Generally.

 

(a)           Compliance with Laws, Contracts, Licenses and Permits.  Each of
the Credit Parties will comply with (i) the applicable Laws wherever its
business is conducted, including, without limitation all Environmental Laws,
(ii) the provisions of its Governing Documents, (iii) all agreements and
instruments by which it or any of its properties may be bound, and (iv) all
applicable decrees, orders, and judgments, provided, that in each case, such
compliance shall be required by this Agreement only where noncompliance with
this Section 6.09(a)(i)-(iv) would result in a Material Adverse Effect.  If any
authorization, consent, approval, permit or license from any Governmental
Authority or any central bank or other fiscal or monetary authority shall become
necessary or required in order that any Credit Party may fulfill any of its
obligations hereunder or any of the other Loan Documents to which such Credit
Party is a party, each Credit Party will promptly take or cause to be taken all
reasonable steps within the power of such Credit Party to obtain such
authorization, consent, approval, permit or license, and upon request of the
Administrative Agent, to furnish the Administrative Agent and the Lenders with
evidence thereof.

 

(b)           Compliance with Terms of Leaseholds.  Each Credit Party will make
all payments and otherwise perform all material obligations in respect of all
leases and licenses of real property (including, without limitation, with
respect to any concession units) to which such Credit Party is a party within
any grace period provided therefor under such lease, notify the Administrative
Agent of any default by any party with respect to such leases or licenses and
cooperate with the Administrative Agent in all respects to cure any such default
by a Credit Party, and cause each of its Subsidiaries to do so, except, (a) to
the extent such obligations shall be contested in good faith by appropriate
proceedings and for which the Credit Parties have set aside on their books
reasonably adequate provisions therefor in accordance with GAAP and (b) the
failure to make payments in respect of leases for no more than five (5) retail
stores of the Credit Parties at any time.

 

(c)           Payment of Obligations Generally.  Pay and discharge as the same
shall become due and payable, all its other obligations and liabilities (except
to the extent prohibited by Article VII), including all lawful claims which, if
unpaid, would by law

 

111

--------------------------------------------------------------------------------


 

become a Lien that is not a Permitted Lien upon its property or otherwise would
reasonably be expected to result in a Material Adverse Effect.

 

6.10        Physical Inventories.  The Credit Parties, at their own expense,
shall cause not less than (a) one (1) physical inventory for each warehouse
location of the Credit Parties to be conducted in connection with each Fiscal
Year-end of the Credit Parties and (b) one (1) physical inventory for each
retail store location of the Credit Parties to be conducted in connection with
each Fiscal Year-end of the Credit Parties, in each case, conducted by the
Credit Parties and in the case of such Fiscal-Year-end physical inventories of
warehouse locations and retail stores, accompanied by their independent
certified public accountants reasonably satisfactory to the Administrative Agent
and following such methodology as is consistent with the methodology used in the
immediately preceding inventory or as otherwise may be satisfactory to the
Administrative Agent. The Administrative Agent and the Lenders and/or their
agents or representatives, at the expense of the Credit Parties, may participate
in and/or observe each scheduled physical count of Inventory which is undertaken
on behalf of any Credit Party.  The Credit Parties, within ten (10) Business
Days (or such longer period as agreed by the Administrative Agent in its
discretion) following the completion of such inventory, shall provide the
Administrative Agent with a reconciliation of the results of such inventory (as
well as of any other physical inventory undertaken by a Credit Party) and shall
post such results to the Credit Parties’ stock ledgers and general ledgers, as
applicable.  The Administrative Agent, in its Permitted Discretion, if any Event
of Default exists and is continuing, may cause such inventories to be taken as
the Administrative Agent determines (each, at the expense of the Credit
Parties).

 

6.11        Use of Proceeds.  The proceeds of the Loans and Letters of Credit
shall be used solely for (i) the issuance of standby and commercial letters of
credit, (ii) for working capital and general corporate purposes subject to the
restrictions set forth in this Agreement, (iii) for the consummation of the
Transactions on the Closing Date.

 

6.12        Covenant to Guarantee Obligations and Give Security.

 

(a)           Upon the formation or Acquisition of any new direct or indirect
Subsidiary after the Closing Date (other than any Foreign Subsidiaries) by any
Credit Party, then the Credit Parties shall, at the Credit Parties’ expense:

 

(i)            within ten (10) days (or such longer period as agreed by the
Administrative Agent in its discretion) after such formation or Acquisition,
cause such Subsidiary, and cause each direct and indirect parent and Subsidiary
of such Subsidiary (if it has not already done so and is not a Foreign
Subsidiary), to be joined as a Borrower hereto if it has Borrowing Base assets
pursuant to an agreement and related documents acceptable to the Administrative
Agent, or duly execute and deliver to the Administrative Agent a Guarantee
guaranteeing the other Credit Parties’ obligations under the Loan Documents;
provided, that no Receivables or Inventory of a new Borrower may be included in
the Borrowing Base until the Administrative Agent has conducted a field
examination and received an Inventory appraisal from an Appraiser, with results
satisfactory to

 

112

--------------------------------------------------------------------------------


 

Administrative Agent in its Permitted Discretion (and any such field examination
or appraisal shall not count towards the limits set forth in Section 6.16),

 

(ii)           within ten (10) days (or such longer period as agreed by the
Administrative Agent in its discretion) after such formation or Acquisition,
furnish to the Administrative Agent a description of the real and personal
properties of such Subsidiary, in detail reasonably satisfactory to the
Administrative Agent,

 

(iii)          within fifteen (15) days (or such longer period as agreed by the
Administrative Agent in its discretion) after such formation or Acquisition,
cause such Subsidiary and each direct and indirect parent of such Subsidiary (if
it has not already done so) to duly execute and deliver to the Administrative
Agent Security Documents, as specified by and in form and substance reasonably
satisfactory to the Administrative Agent (including delivery of all certificates
representing the Capital Stock in and of such Subsidiary), securing payment of
all the Obligations of such Subsidiary or such parent, as the case may be, under
the Loan Documents and constituting Liens on all such real and personal
properties,

 

(iv)          within fifteen (15) days (or forty-five (45) days with respect to
fee owned real property required to be subject to a Mortgage unless
substantially all of such property is subject to a Lien permitted by
Section 7.03(a)(viii)) (in each case, or such longer period as agreed by the
Administrative Agent in its discretion) after such formation or Acquisition,
cause such Subsidiary and each direct and indirect parent of such Subsidiary (if
it has not already done so) to take whatever action (including the recording of
Mortgages, the filing of Uniform Commercial Code financing statements, the
giving of notices and the endorsement of notices on title documents or such
other actions as are necessary or desirable under any applicable Law) may be
necessary or advisable in the reasonable opinion of the Administrative Agent to
vest in the Administrative Agent (or in any representative of the Administrative
Agent designated by it) valid and subsisting Liens on the properties purported
to be subject to the Security Documents delivered pursuant to this Section 6.12,
enforceable against all third parties in accordance with their terms,

 

(v)           within fifteen (15) days after such formation or Acquisition,
deliver to the Administrative Agent, upon the request of the Administrative
Agent in its sole discretion, a signed copy of a favorable opinion, addressed to
the Administrative Agent and the other Secured Parties, of counsel for the
Credit Parties reasonably acceptable to the Administrative Agent as to the
matters contained in clauses (i), (iii) and (iv) above, and as to such other
matters as the Administrative Agent may reasonably request, and

 

(vi)          as promptly as practicable after such formation or Acquisition,
deliver, upon the request of the Administrative Agent in its sole discretion, to
the Administrative Agent with respect to each parcel of fee owned real property
having a fair market value greater than $2,500,000 (unless substantially all of

 

113

--------------------------------------------------------------------------------


 

such property is subject to a Lien permitted by Section 7.03(a)(viii)) owned or
held by the entity that is the subject of such formation or Acquisition and that
is to be subject to a Mortgage as provided in this Section 6.12, title reports,
surveys and to the extent in the Credit Party’s possession or to the extent
required by applicable Law, engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance reasonably
satisfactory to the Administrative Agent, provided, however, that to the extent
that any Credit Party or any of its Subsidiaries shall have otherwise received
any of the foregoing items with respect to such real property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent.

 

(b)           Upon the acquisition of any property by any Credit Party following
the Closing Date, if such property, in the reasonable judgment of the
Administrative Agent, shall not already be subject to a perfected first priority
security interest (subject in priority only to Permitted Specified Liens with
respect to Receivables and Inventory and to Permitted Senior Liens with respect
to other Collateral) in favor of the Administrative Agent for the benefit of the
Secured Parties (unless such property is specifically excluded as Collateral by
the terms of the Security Documents or is subject to a Lien permitted by
Section 7.03(a)(viii)), then the Credit Parties shall, at the Credit Parties’
expense:

 

(i)            within ten (10) days (or such longer period as agreed by the
Administrative Agent in its discretion) after such acquisition, furnish to the
Administrative Agent a description of the property so acquired in detail
reasonably satisfactory to the Administrative Agent,

 

(ii)           within fifteen (15) days (or such longer period as agreed by the
Administrative Agent in its discretion) after such acquisition, cause the
applicable Credit Party to duly execute and deliver to the Administrative Agent
Security Documents (to the extent not already delivered), as specified by and in
form and substance reasonably satisfactory to the Administrative Agent, securing
payment of all the Obligations of the applicable Credit Party under the Loan
Documents and constituting Liens on all such properties,

 

(iii)          within fifteen (15) days (or forty-five (45) days with respect to
fee owned real property required to be subject to a Mortgage) after such
acquisition, cause the applicable Credit Party to take whatever action
(including the recording of Mortgages, the filing of Uniform Commercial Code
financing statements, the giving of notices and the endorsement of notices on
title documents or such action necessary or desirable under applicable Law) may
be necessary or advisable in the opinion of the Administrative Agent to vest in
the Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on such property, enforceable
against all third parties,

 

(iv)          within fifteen (15) days (or forty-five (45) days with respect to
fee owned real property required to be subject to a Mortgage unless
substantially all of such property is subject to a Lien permitted by
Section 7.03(a)(viii)) after such acquisition, deliver to the Administrative
Agent, upon the request of the

 

114

--------------------------------------------------------------------------------


 

Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Credit Parties reasonably acceptable to the Administrative Agent
as to the matters contained in clauses (ii) and (iii) above and as to such other
matters as the Administrative Agent may reasonably request, and

 

(v)           as promptly as practicable after any acquisition of fee owned real
property having a fair market value greater than $2,500,000 (unless
substantially all of such property is subject to a Lien permitted by
Section 7.03(a)(viii), deliver, upon the request of the Administrative Agent in
its sole discretion to the Administrative Agent with respect to such real
property that is to be subject to a Mortgage as provided in this Section 6.12,
flood zone determination forms, flood insurance certificates, to the extent
applicable, (and to the extent provided or required to be provided to the Senior
Notes Trustee) title reports, surveys and engineering, soils and other reports,
and environmental assessment reports, each in scope, form and substance
reasonably satisfactory to the Administrative Agent, provided, however, that to
the extent that any Credit Party or any of its Subsidiaries shall have otherwise
received any of the foregoing items with respect to such real property, such
items shall, promptly after the receipt thereof, be delivered to the
Administrative Agent;

 

provided that notwithstanding anything contained in this Section 6.12(b) or any
Loan Document to the contrary, (A) no more than 65% of the voting Capital Stock
and 100% of the non-voting Capital Stock of any Foreign Subsidiary formed or
acquired by any Credit Party shall be required to be subject to the security
interest of the Administrative Agent and (B) notwithstanding clause (A) or
anything in any Loan Document to the contrary, no Capital Stock which is
directly or indirectly owned by any CFC shall be subject to the security
interest of the Administrative Agent.

 

(c)           At any time upon request of the Administrative Agent, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Administrative Agent may deem necessary or desirable in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, such Security Documents.

 

6.13        Intentionally Omitted.

 

6.14        Intentionally Omitted.

 

6.15        Further Assurances.  Each Credit Party will cooperate with the
Lenders and the Administrative Agent and execute such further instruments and
documents as the Lenders or the Administrative Agent shall reasonably request to
carry out to their reasonable satisfaction the transactions contemplated by this
Agreement and the other Loan Documents.

 

115

--------------------------------------------------------------------------------


 

6.16        Inspections; Collateral Reports; Appraisals, etc.

 

(a)           General.  Each Credit Party shall permit the Lenders and the
Administrative Agent, at the Credit Parties’ expense, to visit and inspect any
of the properties of any Credit Party accompanied by a representative of the
Credit Party to the extent such representative does not interfere with such
inspection, to examine the books of account of such Credit Party (and to make
copies thereof and extracts therefrom), and to discuss the affairs, finances and
accounts of such Credit Party with, and to be advised as to the same by, its and
their officers, in each case, except when an Event of Default shall have
occurred and be continuing, at such reasonable times and intervals and with
reasonable prior notice as the Administrative Agent or any Lender may reasonably
request; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, no Lender shall be able to exercise rights
under this Section 6.16(a) unless accompanied by the Administrative Agent.

 

(b)           Collateral Reports.  From time to time upon the request of the
Administrative Agent or the Required Lenders, at the Credit Parties’ expense,
the Credit Parties will cooperate with the Administrative Agent in the
Administrative Agent’s obtaining, a report of an independent (or internal)
collateral auditor reasonably satisfactory to the Administrative Agent and the
Lenders (which may be affiliated with one of the Lenders) with respect to the
Collateral, which report shall indicate whether or not the information set forth
in the Borrowing Base Certificates delivered to the Administrative Agent and
Lenders are accurate and complete in all material respects based upon a review
by such auditors of the Receivables (including verification with respect to the
ownership of such Receivables, amount, aging, identity and credit of the
respective account debtors and the billing practices of the applicable Credit
Parties) and Inventory (including verification as to the value, location and
respective types) and other Collateral; provided that the Credit Parties shall
be required to incur the costs and expenses of no more than three (3) such
collateral value reports in any Fiscal Year, unless an Event of Default has
occurred and is continuing or a Liquidity Trigger Period is in effect when a
collateral valuation is initiated, then there shall be no limit on the number of
collateral value reports made at the expense of the Credit Parties.  In the case
of Receivables or of Collateral in the possession of any third Person, at any
time during the continuance of an Event of Default, the Administrative Agent may
contact Account Debtors or the third Person possessing such Collateral, in the
name of the Administrative Agent, any designee of the Administrative Agent or
any Credit Party, by mail, telephone or otherwise for purpose of verifying the
validity, amount, quality, quantity, value, condition and status of, or any
other matter relating to, the Collateral.  Prior to an Event of Default, the
Administrative Agent shall have the right to require reasonable test
verifications of the validity, amount and any other matter relating to any
Receivables of a Credit Party selected by the Administrative Agent, such
verifications to be made by the Administrative Agent (or designee) by mail or
conducted through an employee of a Credit Party in the presence of the
Administrative Agent or its designee.

 

(c)           Appraisals.  From time to time upon the request of the
Administrative Agent or the Required Lenders, at the Credit Parties’ expense,
the Credit Parties shall permit and shall enable the Administrative Agent to
obtain appraisal reports for delivery

 

116

--------------------------------------------------------------------------------


 

to the Administrative Agent and the Lenders (including field appraisal reports),
in each case, in its Permitted Discretion from Appraisers, including, without
limitation of scope, among other things, the then current fair market, Net
Orderly Liquidation Value and forced liquidation values of all or any portion of
the Inventory owned by the Credit Parties and describing changes to cost
calculation methodology; provided that the Credit Parties shall not be required
to incur the costs and expenses of more than two appraisals of any type (one of
which shall be a “desktop” appraisal) unless an Event of Default has occurred
and is continuing or a Liquidity Trigger Period is in effect when an appraisal
is initiated, then there shall be no limit on the number of appraisals of any
type made at the expense of the Credit Parties.  Each Credit Party acknowledges
and agrees that any Appraiser may be an Affiliate of a (i) the Administrative
Agent, (ii) any Lender, (iii) any Participant or (iv) any assignee or other
participant permitted under Section 10.06.

 

(d)           Communications with Accountants.  Each Credit Party authorizes the
Administrative Agent and the Lenders to communicate directly with such Credit
Party’s independent certified public accountants and authorizes such accountants
to disclose to the Administrative Agent and the Lenders any and all financial
statements and other supporting financial documents and schedules including
copies of any management letter with respect to the business, financial
condition and other affairs of such Credit Party (provided that the Credit
Parties shall have the opportunity to participate in any such communication). 
At the request of the Administrative Agent or any Lender, each Credit Party
shall deliver a letter addressed to such accountants authorizing them to
communicate directly with the Administrative Agent and the Lenders in accordance
with the foregoing.

 

6.17        Bank Accounts.

 

(a)           General.  The Credit Parties shall (i) (a) instruct account
debtors with respect to Credit Card Receivables and Wholesale Receivables of the
Credit Parties, pursuant to instruction letters, in form and substance
reasonably satisfactory to the Administrative Agent, to remit all cash proceeds
of Receivables, checks and other items of payment directly to depository
accounts with Capital One that are subject to Agency Account Agreements and
designated as a “Main Concentration Account” on Schedule 12 to the Perfection
Certificate or the associated lockbox reflected on Schedule 12 to the Perfection
Certificate, and to take all reasonable steps thereafter to insure that all
collections of the Credit Parties received from credit card issuers or credit
card processors (pursuant to Credit Card Agreements or otherwise with respect to
Credit Card Receivables) and all collections from account debtors in respect of
commercial Receivables, are directed or deposited into a Main Concentration
Account and (b) cause, on each Business Day, all cash and checks collected from
the Credit Parties’ retail store locations (or directly by the Credit Parties at
any other location) to be deposited directly to (x) local depository accounts
(“Local Accounts”) for transfer to depository accounts with financial
institutions which have entered into Agency Account Agreements in form and
substance reasonably satisfactory to the Administrative Agent (collectively,
“Concentration Accounts”), or (y) a Concentration Account, in each case of
clauses (a) and (b), for transfer to a Main Concentration Account, and for
ultimate transfer to an account designated by, in the name of and in the control
of, the Administrative Agent (the

 

117

--------------------------------------------------------------------------------


 

“Collection Account”) which proceeds received in the Collection Account shall be
applied to the payment of the Obligations in accordance with Sections 2.07(c);
and (ii) subject to the Senior Notes Intercreditor Agreement, at all times
ensure that all other cash, cash proceeds, checks and other items of payment of
the Credit Parties not contained in Excluded Accounts of the types described in
clauses (a), (b) and (d) of the definition thereof (including proceeds of any
Collateral or (subject to the Senior Notes Intercreditor Agreement) any Net Cash
Proceeds in connection with events or transactions described in Sections
2.05(b) through (f)), be immediately deposited in a Local Account, Concentration
Account or transferred directly into a Main Concentration Account.  Each
depository institution with a Local Account (other than Local Accounts that are
Excluded Accounts of the type described in clause (d) thereof) shall be required
to cause all funds held in each such Local Account to be transferred to, and
only to, a Concentration Account or directly to a Main Concentration Account no
less frequently than once each Business Day (except as less frequently approved
by the Administrative Agent with respect to Local Accounts described in clause
(c) of the definition of Excluded Accounts).  Each depository institution with a
Concentration Account (other than a Main Concentration Account) shall be
required to cause all funds held in each such Concentration Account to be
transferred no less frequently than once each Business Day to, and only to, a
Main Concentration Account for ultimate transfer on each Business Day to the
Collection Account. To the extent that an Agency Account Agreement is not
delivered to the Administrative Agent on the Closing Date for any depository
account that was (on the day before the Closing Date) a “Concentration Account”
under and as defined in the Prior Credit Agreements (the “Prior Concentration
Accounts”), the Credit Parties may continue to have funds in Local Accounts
transferred to Prior Concentration Accounts or have payments and collections
deposited directly to Prior Concentration Accounts, in each case, consistent
with past practices and shall not be in breach of the provisions of this
Section 6.17 as a result thereof; provided that the Credit Parties timely comply
with the requirements and provisions of Section 6.20 with respect to delivery of
Agency Account Agreements and the closing of deposit accounts.  On each Business
Day, the Credit Parties shall transfer (or caused to be transferred) all funds
in all Prior Concentration Accounts to a Main Concentration Account, until such
Prior Concentration Accounts are or become Concentration Accounts hereunder or
are closed.

 

(b)           Other Accounts.  The Credit Parties shall cause all deposit
accounts, all securities accounts and all commodities accounts (other than
Excluded Accounts) of the Credit Parties to be subject to Agency Account
Agreements.  Without the prior written consent of the Administrative Agent
(which consent shall not be unreasonably withheld), no Credit Party shall modify
or amend the instructions provided to account debtors, credit card issuers,
credit card processors and other obligors pursuant to any of the notices of
assignment, instruction letters, Credit Card Agreements or the Agency Account
Agreements.

 

(c)           Depository Bank.  As soon as practicable following the Closing
Date but, in any event, at all times after the date that is 60 days after the
Closing Date (or such later date as agreed by the Administrative Agent in its
discretion), the Credit Parties shall maintain Capital One as their principal
depository bank, including for the maintenance of

 

118

--------------------------------------------------------------------------------


 

operating, collection, disbursement and other deposit accounts and Cash
Management Services.

 

6.18        Lien Waivers.  Each Credit Party shall use commercially reasonable
efforts to obtain a Lien Waiver from each (a) mortgagee or beneficiary under a
mortgage or deed of trust with respect to all real property owned by such Credit
Party, (b) each lessor of leased property leased by such Credit Party with
respect to each retail store location located in Delaware, the District of
Columbia, Iowa, Pennsylvania, Washington, West Virginia, or Virginia or such
other jurisdictions as Agent may determine in its Permitted Discretion, and
(c) each warehouseman, processor, shipper, repairman mechanic, bailee or other
similar Person in possession of any other Collateral, which agreement shall be
reasonably satisfactory in form and substance to the Administrative Agent;
provided that in the event a Credit Party is unsuccessful in obtaining such Lien
Waivers, the Administrative Agent may, without limiting the generality of its
discretionary rights with respect to Reserves, impose Reserves with respect to
such location or with respect to any Collateral held by any such Person.

 

6.19        Intentionally Omitted.

 

6.20        Post Closing Obligations.  Each Credit Party agrees to comply with
each of the covenants contained in Schedule 6.20 on or before the time periods
prescribed therein.

 

ARTICLE VII
NEGATIVE COVENANTS

 

Each Credit Party signatory hereto covenants and agrees for itself and on behalf
of its Subsidiaries that, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation remains outstanding or the
Administrative Agent has any obligation to cause the L/C Issuer to issue, extend
or renew any Letter of Credit:

 

7.01        Investments.  None of the Credit Parties nor any of its Subsidiaries
will make any Investment in any Person, except for Investments which consist of:

 

(a)           Investments comprised of notes payable, or stock or other
securities issued by non-Affiliated account debtors to such Credit Parties (or
issued by account debtors to Subsidiaries that are not Credit Parties) pursuant
to negotiated agreements with respect to settlement of such account debtor’s
accounts in the ordinary course of business or following delinquency or
financial distress of such account debtor;

 

(b)           Capital Stock (i) issued and outstanding on the Closing Date in
its Subsidiaries in existence on the Closing Date, (ii) issued following the
Closing Date by a Credit Party to another Credit Party, (iii) issued following
the Closing Date by a Subsidiary that is not a Credit Party in favor of a Credit
Party, (iv) issued following the Closing Date by a Subsidiary that is not (and
that is not required to be) a Credit Party in favor of another Subsidiary that
is not (and this is not required to be) a Credit Party or (v) issued to a Credit
Party following the Closing Date by another Person that will become a Credit
Party promptly following such issuance or capital contribution between such
Persons;

 

119

--------------------------------------------------------------------------------


 

(c)           Investments consisting of capital contributions by (i) a Credit
Party to another Credit Party or (ii) a Subsidiary that is not a Credit Party in
favor of a Credit Party or a Subsidiary that is not a Credit Party;

 

(d)           Investments consisting of (i) unsecured, intercompany loans by and
among the Credit Parties so long as the Administrative Agent has a first
priority, perfected Lien in such intercompany loans and has received the
Intercompany Note evidencing such intercompany loans, together with transfer
powers executed in blank and a Subordination Agreement in connection therewith,
and (ii) intercompany loans made by any Subsidiary to any Credit Party on terms
and conditions acceptable to the Administrative Agent, including the
Administrative Agent’s receipt of a Subordination Agreement;

 

(e)           Investments by a Subsidiary that is not a Credit Party in a Credit
Party or a Subsidiary that is not a Credit Party;

 

(f)            Investments consisting of any Credit Party or any Subsidiary
Guaranteeing (i) the Obligations of the Credit Parties and (ii) any obligations
or other Indebtedness if such Credit Party or such Subsidiary would be permitted
to directly incur such Indebtedness under Section 7.02 or if such obligations
would be permitted to be incurred under this Agreement, except in each case, the
Guarantee by a Credit Party of Indebtedness or trade payables of Foreign
Subsidiaries other than as permitted under clause (k) of this Section 7.01;

 

(g)           Investments in cash or Cash Equivalents;

 

(h)           Investments consisting of loans to its respective employees on an
arm’s-length basis in the ordinary course of business consistent with past
practices for travel expenses, relocation costs and similar purposes up to a
maximum of $50,000 per employee at any one time outstanding and $500,000 in the
aggregate at any one time outstanding;

 

(i)            Investments existing as of the Closing Date and set forth on
Schedule 7.01;

 

(j)            Investments in Foreign Subsidiaries (other than the AA Canadian
Subsidiaries) after the Closing Date in an aggregate amount outstanding at any
time not to exceed $5,000,000; provided that, to the extent such Investments are
in the form of loans, advances or other extensions of credit to a Foreign
Subsidiary, such Investments are evidenced by the Intercompany Note pledged to
the Administrative Agent, together with transfer powers executed in blank in
connection therewith;

 

(k)           Investments by the Credit Parties in their Foreign Subsidiaries
consisting of extensions of credit in the nature of intercompany accounts
receivables from the sale of Inventory; provided that (i) the aggregate book
value of all outstanding accounts receivable of all Subsidiaries that are not
Credit Parties owing to any Credit Party, whether or not arising out of the sale
of Inventory, shall not exceed $40,000,000 at any time, (ii) the amount of cash
held at all Foreign Subsidiaries of the Credit Parties

 

120

--------------------------------------------------------------------------------


 

(excluding cash on deposit with third parties as security under a lease
agreement) shall not exceed $10,000,000 in the aggregate as of the last day of
any Fiscal Month except, for any period not to exceed 2 consecutive Fiscal
Months in any Fiscal Year, by an amount not greater than $2,500,000, (iii) such
Investments may not be converted into Capital Stock or a capital contribution,
no payments with respect to such Investments may be waived by the Credit Parties
and such Investments are repayable in cash by the Foreign Subsidiaries; provided
that returns of Inventory by any Foreign Subsidiary to any Credit Party in the
ordinary course of business may be credited to any outstanding accounts
receivable of such Foreign Subsidiary owing to such Credit Party, and (iv) such
Investments are evidenced by the Intercompany Note pledged to the Administrative
Agent, together with transfer powers executed in blank in connection therewith;

 

(l)            advances of payroll payments to employees in the ordinary course
of business consistent with past practices in an amount not to exceed payments
for one (1) payroll period for any employee;

 

(m)          Investments held solely by Foreign Subsidiaries denominated in any
foreign currency that is the local foreign currency of such Foreign Subsidiary
customarily used by similar foreign companies for cash management purposes in
any jurisdiction outside the United States to the extent reasonably required or
desirable in connection with any business conducted by any Foreign Subsidiary
organized in such jurisdiction;

 

(n)           Investments consisting of any Credit Party Guaranteeing, pursuant
to the Senior Notes Documents, the Indebtedness evidenced by the Senior Notes
incurred by another Credit Party to the extent such incurrence is permitted by
Section 7.02(c);

 

(o)           Investments either (i) solely in exchange for Capital Stock (other
than Disqualified Capital Stock) of Holdings or (ii) in an amount not to exceed
the Net Cash Proceeds of a sale for cash (other than to a Subsidiary of
Holdings) of Capital Stock (other than Disqualified Capital Stock) of Holdings
within 60 days after such sale (such proceeds to be remitted to the
Administrative Agent in accordance with Section 2.05(e) and the Administrative
Agent may establish a reserve in the amount of such proceeds until such
Investment is made); provided that, if any Acquisition results therefrom,
(A) the Credit Parties and any such newly created or acquired Subsidiary shall
comply with the requirements of Section 6.12(a); (B) the lines of business of
the Person to be (or the property and assets of which are to be) so purchased or
otherwise acquired shall be a business permitted by Section 7.11; (C) such
Acquisition shall be approved by the board of directors or other appropriate
governing body of the Person which is the subject of such Acquisition and such
Person does not otherwise oppose such Acquisition; (D) immediately before
(including on a pro forma basis giving effect to the Acquisition) and
immediately after giving effect to any such Acquisition, no Default or Event of
Default shall have occurred and be continuing; and (E) none of the Inventory or
Receivables acquired shall be included in the Borrowing Base until the
Administrative Agent has conducted field examinations (which field examinations
shall be at the expense of the Borrowers and shall not count towards the limits
set forth in Section 6.16) reasonably required by it with results reasonably
satisfactory to the Administrative Agent,

 

121

--------------------------------------------------------------------------------


 

and the Person owning such Inventory and Receivables shall be a (directly or
indirectly) wholly-owned Subsidiary of Holdings and shall have become a
Borrower;

 

(p)           Permitted Acquisitions; and

 

(q)           Investments in an aggregate outstanding amount not exceeding
(x) at any time the Revolving Credit Facility is less than $50,000,000,
$10,000,000 and (y) at any time the Revolving Credit Facility is at least
$50,000,000, $15,000,000, in each case, including the aggregate amount of
Investments made and outstanding pursuant to Section 7.01(j), made when (i) no
Default or Event of Default has occurred and is continuing; (ii) average Overall
Excess Availability (after deducting trade payables more than 60 days past due)
for the 90-day period immediately before such Investment (on a pro forma basis
giving effect to such Investment as if it had occurred on the first day of such
90-day period) and immediately after giving effect to such Investment is greater
than $12,500,000; (iii) with respect to any such Investment in the form of
loans, advances or other extensions of credit to a Credit Party or Subsidiary,
such Investment is evidenced by the Intercompany Note pledged to the
Administrative Agent, together with transfer powers executed in blank in
connection therewith; and (v) not less than 10 days (or such shorter period as
agreed by the Administrative Agent in its discretion) prior to such Investment,
the Borrower Representative has delivered a certificate to the Administrative
Agent demonstrating compliance with Section 7.01(q).

 

7.02        Restrictions on Indebtedness.  None of the Credit Parties nor any of
its Subsidiaries will incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness other than:

 

(a)           Indebtedness secured by purchase money security interests and
Capitalized Leases permitted by Section 7.03(a)(viii) and any Permitted
Refinancing thereof or amendments or modifications thereof that do not have the
effect of increasing the principal amount thereof (except by an amount not in
excess of accrued and unpaid interest and premiums owing thereon and fees and
expenses incurred in connection with such refinancing), changing the
amortization thereof (other than to extend the same), accelerating the maturity
date thereof or decreasing the weighted average life thereof;

 

(b)           Indebtedness of the Credit Parties consisting of the Obligations
under the Loan Documents;

 

(c)           Indebtedness evidenced by the Senior Notes (including any
additional Senior Notes issued after the date of this Agreement in accordance
with the terms of the Senior Notes Intercreditor Agreement) in an amount not to
exceed $250,000,000 plus the amount of any Senior Notes increased or issued for
the purpose of paying interest in kind and in the case of and to the extent not
duplicative of the foregoing, Indebtedness incurred pursuant to a Permitted
Refinancing of the Senior Notes;

 

(d)           Indebtedness of the AA Canadian Subsidiaries under the Canadian
Documents in an aggregate principal amount not to exceed Cdn. $11,000,000 and
any

 

122

--------------------------------------------------------------------------------


 

Permitted Refinancing thereof; provided that such Indebtedness is not secured by
Liens except for Liens permitted by Section 7.03(vi);

 

(e)           (i) Indebtedness of any Credit Party outstanding as of the Closing
Date and reflected on Schedule 7.02 hereto and any Permitted Refinancing thereof
and (ii) the letters of credit identified on Schedule 1.01(a) and (b) but only
during the period commencing on the Closing Date through the date that is 60
days after the Closing Date (or such longer period as the Administrative Agent
may otherwise agree);

 

(f)            Indebtedness in respect of Swap Contracts entered into not for
speculative purposes specifically permitted under Section 7.09;

 

(g)           unsecured Subordinated Debt on terms and conditions acceptable to
the Required Lenders in their sole discretion, provided that the maturity date
of such Subordinated Debt shall be at least one hundred and eighty (180) days
following the Maturity Date (after taking into account any extension thereof);

 

(h)           Indebtedness consisting of intercompany loans and advances
permitted by Section 7.01;

 

(i)            Guarantees by (i) any Credit Party of Indebtedness of any Credit
Party permitted by this Section 7.02, (ii) any Subsidiary that is not a Credit
Party of any Indebtedness of any Credit Party permitted by this Section 7.02,
(iii) any Subsidiary that is not a Credit Party of any Indebtedness of any other
Subsidiary that is also not a Credit Party permitted by this Section 7.02 and
(iv) a Credit Party of any Indebtedness of any other Subsidiary that is not a
Credit Party permitted by Section 7.01(k);

 

(j)            Indebtedness consisting of contingent liabilities under surety
bonds and similar instruments incurred in the ordinary course of business;

 

(k)           Indebtedness in respect of netting services, automatic clearing
house arrangements and similar arrangement in the ordinary course of business in
each case in connection with deposit and securities account;

 

(l)            to the extent constituting Indebtedness, obligations in respect
of agreements for the deferred payment of premiums or to finance the deferred
payment of premiums owing by any Credit Party under any insurance policies
entered into in the ordinary course of business that are either (i) unsecured or
(ii) secured by a Lien permitted under Section 7.03(xv);

 

(m)          Guarantees by Holdings consisting of Liens permitted by
Section 7.03(vi)(a)(y) and Section 7.03(vi)(b);

 

(n)           Attributable Indebtedness incurred following the Closing Date
pursuant to sale-leaseback transactions permitted by Section 7.06;

 

(o)           Acquired Indebtedness of any Credit Party in an amount not to
exceed $5,000,000 at any time outstanding (and any Permitted Refinancing
thereof); and

 

123

--------------------------------------------------------------------------------


 

(p)           other unsecured Indebtedness in an aggregate principal amount not
to exceed $3,000,000 at any time outstanding.

 

7.03        Restrictions on Liens.

 

(a)           Permitted Liens.  None of the Credit Parties nor any of its
Subsidiaries will create or incur or suffer to be created or incurred or to
exist any Lien upon any of their respective property or assets of any character
whether now owned or hereafter acquired, or upon the income or profits therefrom
other than:

 

(i)            Liens of landlords, carriers, warehousemen, mechanics and
materialmen and other like Liens created in the ordinary course of business, for
amounts not yet due or which are being contested in good faith by appropriate
proceedings and as to which adequate reserves or other appropriate provisions
are being maintained in accordance with GAAP;

 

(ii)           pledges or deposits made in connection with worker’s
compensation, employee benefit plans, unemployment or other insurance, old age
pensions, or other Social Security benefits, and good faith deposits in
connection with tenders, contracts, bids, statutory obligations or leases to
which it is a party or deposits to secure, or in lieu of, surety, penalty or
appeal bonds, performance bonds, letters of credit and other similar obligations
or arising as a result of progress payments under government contracts or
contracts with public utilities, in each case, in the ordinary course of
business;

 

(iii)          such minor defects, irregularities, encumbrances, easements,
rights of way, and clouds on title as normally exist with respect to similar
properties which do not materially interfere with the present or proposed use of
the applicable real property;

 

(iv)          Liens in favor of the Administrative Agent and the other Secured
Parties securing the Obligations, including Liens on Cash Collateral;

 

(v)           Senior Notes Liens subject to the Senior Notes Intercreditor
Agreement;

 

(vi)          (a) Liens granted by (x) the AA Canadian Subsidiaries solely on
the assets of the AA Canadian Subsidiaries in favor of the secured party under
the Canadian Documents securing the Indebtedness under the Canadian Documents
and (y) Holdings solely on the Capital Stock of the AA Canadian Subsidiaries to
secure the Indebtedness under the Canadian Documents, in each case, subject to
the Canadian Intercreditor Agreement and (b) to the extent constituting Liens,
those royalty-free non-exclusive licenses of certain trademarks of AA USA in
favor of the lender under the Canadian Documents as evidenced under the Canadian
Documents solely for the purposes of permitting such lender to exercise remedies
with respect to the collateral of the AA Canadian Subsidiaries under the
Canadian Documents;

 

124

--------------------------------------------------------------------------------


 

(vii)         Liens in existence on the Closing Date and listed on Schedule
7.03; provided that (i) the Lien does not extend to any additional property
(other than accessions to equipment and proceeds thereof) and (ii) to the extent
such amount secured constitutes Indebtedness, such Indebtedness is permitted by
Section 7.02(e);

 

(viii)        Liens created after the date hereof by conditional sale or other
title retention agreements (including Capitalized Leases and pursuant to
sale-leaseback transactions permitted by this Agreement) or in connection with
purchase money Indebtedness, in each case,  with respect to equipment and fixed
assets acquired by any Credit Party or any Subsidiary of a Credit Party,
involving the incurrence of an aggregate amount of purchase money Indebtedness
and obligations with respect to conditional sale or title retention agreements
of not more than $15,000,000 outstanding at any one time for all such Liens
(provided that such Liens attach only to the assets subject to such purchase
money debt and such Indebtedness is incurred within one hundred twenty (120)
days following such purchase and does not exceed 100% of the purchase price of
the subject assets);

 

(ix)          judgment Liens for the payment of money not constituting an Event
of Default so long as the enforcement of such Lien has been effectively stayed
and so long as such Lien is junior to the Lien in favor of the Administrative
Agent granted under the Security Documents;

 

(x)           Liens in favor of a banking institution encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry to secure usual and customary fees, returned
items and other like exposure with respect to such account relating to deposit
or securities accounts maintained by Holdings or any of its Subsidiaries with
such banking institution;

 

(xi)          Liens arising by operation of law under Article 2 of the UCC in
favor of a reclaiming seller of goods or buyer of goods so long as such goods
are not included in the calculation of the Borrowing Base;

 

(xii)         Liens for Taxes not yet due and payable or which are being
contested in good faith by appropriate proceedings, provided that the applicable
Credit Party or Subsidiary shall have set aside on its books adequate reserves
in accordance with GAAP with respect thereto;

 

(xiii)        Liens in favor of customs and revenue authorities to secure
payment of customs duties in connection with the importation of goods so long as
such goods are not included in the calculation of the Borrowing Base;

 

(xiv)        Liens on (A) the Permitted Bank of America Cash Collateral and
(B) the Permitted Crystal Cash Collateral but, in each case of clauses (A) and
(B), only during the period commencing on the Closing Date through the date that
is

 

125

--------------------------------------------------------------------------------


 

60 days after the Closing Date (or such longer period as the Administrative
Agent may otherwise agree);

 

(xv)         Liens on unearned insurance premiums securing the payment of
financed insurance premiums so long as such financed amounts are promptly paid;
provided that such Liens extend only to such insurance premiums or loss payment
or similar payment from any insurance provider in an amount not in excess of any
unpaid financed premiums;

 

(xvi)        Liens on assets of a Subsidiary that is not a Credit Party in favor
of a Credit Party or Subsidiary thereof, provided that, if such Liens relate to
obligations under the Intercompany Note, such Liens are assigned to the
Administrative Agent (or, in the Administrative Agent’s discretion, subject to a
Subordination Agreement) pursuant to documentation and agreements in form and
substance reasonably satisfactory to the Administrative Agent; and

 

(xvii)       Liens securing Indebtedness permitted by Section 7.02(o); provided
such Liens were not created in contemplation of such Person becoming a
Subsidiary, such Permitted Acquisition or such asset acquisition (except to the
extent relating to a Permitted Refinancing of Indebtedness under
Section 7.02(o)) and do not extend to (x) Receivables or Inventory or (y) any
other assets other than those of the Subsidiary acquired or the property
acquired and such assets are not commingled with Collateral.

 

(b)           Restrictions on Negative Pledges and Upstream Limitations.  No
Credit Party shall nor shall any Subsidiary (a) enter into or permit to exist
any arrangement or agreement which directly or indirectly prohibits any Credit
Party from creating, assuming or incurring any of the Obligations or any Lien
upon its properties, revenues or assets whether now owned or hereafter acquired,
as security for the Obligations, or from making Guarantees of, or payments on,
the Obligations, or (b) enter into any agreement, contract or arrangement
(excluding this Agreement and the other Loan Documents and the Senior Notes
Documents) restricting the ability of any Subsidiary of any Credit Party to pay
or make dividends or distributions in cash or kind to any Credit Party, to make
loans, advances or other payments of whatsoever nature to any Credit Party, or
to make transfers or distributions of all or any part of its assets to any
Credit Party in each case other than customary anti-assignment provisions
contained in leases, licensing agreement and other agreements restricting the
assignment thereof entered into by any Credit Party or any Subsidiary in the
ordinary course of its business; provided that Section 7.03(b) shall not apply
with respect to (i) prohibitions and restrictions contained in this Agreement,
the other Loan Documents and the Senior Notes Documents, (ii) prohibitions and
restrictions solely binding on the AA Canadian Subsidiaries pursuant to the
Canadian Documents, (iii) the negative pledge prohibition under the Canadian
Documents that restricts Holdings from granting a lien on the stock of the
Canadian Subsidiaries and (iv) Indebtedness permitted under
Section 7.02(a) solely to the extent related to the property financed thereby or
the property subject thereto.

 

126

--------------------------------------------------------------------------------


 

7.04        Restricted Payments; Prepayments.

 

(a)           Restricted Payments.  No Credit Party nor any Subsidiary shall
make any Restricted Payment, except (a) Restricted Payments to a Credit Party;
(b) Restricted Payments solely in shares of common stock or warrants to purchase
common stock so long as no Change of Control would result therefrom,
(c) Restricted Payments in the form of splits of Capital Stock or
reclassifications of Capital Stock into additional shares of common stock,
(d) Restricted Payments by a Subsidiary of a Credit Party that is not a Credit
Party made ratably to the holders of its Capital Stock, and (e) repurchases of
Capital Stock in any Credit Party or any Subsidiary deemed to occur upon
“cashless” exercise of stock options or warrants.

 

(b)           Payments.  No Credit Party nor any Subsidiary shall pay, prepay,
redeem, purchase, defease or otherwise satisfy in any manner any Indebtedness
under any of the Senior Notes Documents, the Canadian Documents or the
Subordinated Debt Documents other than:

 

(i)            With respect to the Indebtedness under the Senior Notes
Documents, (A) regularly scheduled payments of interest and fees when due;
(B) payment of principal on the scheduled maturity date thereof; (C) mandatory
repurchase of the Senior Notes pursuant to Section 4.10 or Section 4.11 of the
Senior Notes Indenture (as in effect on the Closing Date) and solely to the
extent required thereby; provided that if any asset sale includes the
disposition of ABL Priority Collateral (or proceeds of other Collateral which,
by the terms of the Senior Notes Indenture, may be applied to the Obligations),
then the Borrowers shall prepay the Obligations in an amount equal to 100% of
the Net Cash Proceeds so received from such ABL Priority Collateral; (D) to the
extent not prohibited by the Senior Notes Intercreditor Agreement, prepayments,
redemptions, repurchases, defeasances or acquisition or retirement of the Senior
Notes in an aggregate amount not to exceed the lesser of 15% of the Revolving
Credit Facility and 15% of the Borrowing Base if (1)(x) the Fixed Charge
Coverage Ratio for the Reference Period most recently ended prior to the Senior
Notes Prepayment Offer Date (and for which the financial statements required by
Section 6.04(b) have been delivered to the Administrative Agent), calculated on
a pro forma basis giving effect to such prepayment as if it had occurred on the
first day of such Reference Period, is at least 1.00 to 1.00, (y) average daily
Overall Excess Availability (after deducting trade payables more than 60 days
past due) is at least $20,000,000 for each day during the 90-day period prior to
the Senior Notes Prepayment Offer Date (on a pro forma basis giving effect to
such prepayment as if it had occurred on the first day of such 90-day period)
and on the Senior Notes Prepayment Offer Date (on a pro forma basis giving
effect to such prepayment as if it had occurred on the Senior Notes Prepayment
Offer Date), and (z) no Default or Event of Default exists before or immediately
after giving effect to such prepayment as if it had occurred on the Senior Notes
Prepayment Offer Date and not less than 10 Business Days (or such shorter period
as agreed by the Administrative Agent in its discretion) prior to the Senior
Notes Prepayment Offer Date, the Borrower Representative has delivered a
certificate to the

 

127

--------------------------------------------------------------------------------


 

Administrative Agent demonstrating compliance with this clause (1); and (2) a
reserve equal to the amount of such prepayment (the “Senior Notes Prepayment
Reserve”) shall be included in the Reserves from the Senior Notes Prepayment
Offer Date until the date such prepayment is made; (E) at any time the Revolving
Credit Facility is greater than $50,000,000, prepayments, redemptions,
repurchases, defeasances or acquisition or retirement of the Senior Notes in an
aggregate amount not to exceed 75% of Excess Cash Flow if (1)(w) the Leverage
Ratio for the Reference Period most recently ended prior to the Senior Notes
Prepayment Offer Date (and for which the financial statements required by
Section 6.04(b) have been delivered to the Administrative Agent), calculated on
a pro forma basis giving effect to such prepayment as if it had occurred on the
first day of such Reference Period, is no greater than 4.50 to 1.00, (x) the
Fixed Charge Coverage Ratio for the Reference Period most recently ended prior
to the Senior Notes Prepayment Offer Date (and for which the financial
statements required by Section 6.04(b) have been delivered to the Administrative
Agent), calculated on a pro forma basis giving effect to such prepayment as if
it had occurred on the first day of such Reference Period, is at least 1.10 to
1.00, (y) daily Overall Excess Availability (after deducting trade payables more
than 60 days past due) is at least $20,000,000 for each day during the 30-day
period prior to the Senior Notes Prepayment Offer Date (on a pro forma basis
giving effect to such prepayment as if it had occurred on the first day of such
30-day period) and on the Senior Notes Prepayment Offer Date (on a pro forma
basis giving effect to such prepayment as if it had occurred on the Senior Notes
Prepayment Offer Date), and (z) no Default or Event of Default exists before or
immediately after giving effect to such prepayment as if it had occurred on the
Senior Notes Prepayment Offer Date and not less than 10 Business Days (or such
shorter period as agreed by the Administrative Agent in its discretion) prior to
the Senior Notes Prepayment Offer Date, the Borrower Representative has
delivered a certificate to the Administrative Agent demonstrating compliance
with this clause (1); and (2) a reserve equal to the amount of such prepayment
(the “Senior Notes Prepayment Reserve”) shall be included in the Reserves from
the Senior Notes Prepayment Offer Date until the date such prepayment is made;
(F) payments made in connection with any Permitted Refinancing of the Senior
Notes; and (G) after the fifth anniversary of the Closing Date and so long as no
Event of Default exists at the time of such prepayment (or is caused thereby), a
prepayment of the Senior Notes in an aggregate amount not to exceed the amount
required to prevent the Senior Notes from constituting “applicable high yield
discount obligations’’ within the meaning of Section 163(i)(1) of the Internal
Revenue Code of 1986, provided that the Borrower Representative has notified the
Administrative Agent in writing of the amount to be prepaid pursuant to this
clause (G) on or before the date that is 90 days before the fifth anniversary of
the Closing Date and the amount prepaid does not exceed such notified amount;
and

 

(ii)           With respect to any Subordinated Debt, those payments expressly
permitted to be made under the Subordination Agreement applicable thereto; and

 

128

--------------------------------------------------------------------------------


 

(iii)          With respect to the Indebtedness under the Canadian Documents,
payments thereunder only to the extent made by the AA Canadian Subsidiaries and
so long as no Loan proceeds or Collateral are used, directly or indirectly to
make such payments.

 

7.05        Merger, Consolidation and Disposition of Assets.

 

(a)           Mergers and Acquisitions.  None of the Credit Parties nor any
Subsidiary will become a party to any merger, dissolution, liquidation or
consolidation, except for, so long as no Default or Event of Default is
continuing or would result therefrom:

 

(i)            the merger or consolidation of one or more of the Domestic
Subsidiaries of AA USA with and into a Credit Party (other than Holdings);
provided that such Credit Party shall be the surviving entity);

 

(ii)           the merger or consolidation of any Subsidiary that is not a
Credit Party with any other Subsidiary that is not a Credit Party; and

 

(iii)          following the transfer of all assets of an AA UK Subsidiary to
another AA UK Subsidiary (to the extent permitted by Section 7.05(b)) in
accordance with applicable law, the dissolution of the AA UK Subsidiary
transferring such assets in accordance with applicable law.

 

(b)           Disposition of Assets.  No Credit Party nor any Subsidiary shall
dissolve, liquidate or sell, transfer, convey, assign or otherwise dispose of
any of its properties or other assets, including any Capital Stock of any of its
Subsidiary (whether in a public or a private offering or otherwise), any of its
Receivables or any of its other Investments, other than:

 

(i)            the sale of Inventory in the ordinary course of business;

 

(ii)           dispositions of assets (other than Receivables owned by Credit
Parties) (a) among Credit Parties, (b) by Subsidiaries that are not Credit
Parties to (x) Credit Parties and (y) other Subsidiaries that are not Credit
Parties, (c) among Foreign Subsidiaries or (d) by Foreign Subsidiaries to Credit
Parties;

 

(iii)          dispositions of obsolete or worn out equipment or fixtures no
longer useful in the business, whether now owned or hereafter acquired, in the
ordinary course of business;

 

(iv)          so long as no Default or Event of Default is continuing or would
result therefrom, sales of equipment now owned or hereafter acquired by any
Credit Party or any Subsidiary thereof in an aggregate amount not to exceed
$5,000,000;

 

(v)           sales of tangible assets pursuant to sale-leaseback transactions
permitted under Section 7.06;

 

129

--------------------------------------------------------------------------------


 

(vi)          non-exclusive licenses of intellectual property in the ordinary
course of business (other than to the extent such licenses would restrict the
ability of the Credit Party or the Administrative Agent to sell or license the
subject intellectual property or impair the security interests granted to the
Administrative Agent); provided that to the extent approved by the
Administrative Agent in its Permitted Discretion (such approval not to be
unreasonably withheld), such licenses are permitted to be exclusive to the
extent such licenses relate to specific lines or products or specific geographic
locations;

 

(vii)         (a) Permitted Specified Sales and the termination or assignments
of leases or subleases for retail stores closed as a result of a Permitted
Specified Sale and (b) the termination or assignments of leases or subleases for
retail stores not in connection with a Permitted Specified Sale not to exceed
ten (10) leases (unless agreed by the Administrative Agent in its discretion)
during the term of this Agreement so long as the disposal of Inventory at such
retail stores is permitted by this Section 7.05(b);

 

(viii)        the abandonment or termination of intellectual property rights in
the ordinary course of business which are not material to the operation of the
business of the Credit Parties; and

 

(ix)          dispositions of cash and Cash Equivalents except with respect to
transactions prohibited hereunder so long as such dispositions are not in
violation of Section 6.17 or the Agency Account Agreements to which they are
subject.

 

Notwithstanding anything to the contrary contained in this Section 7.05, (i) any
disposition of Capital Stock or (ii) any merger, dissolution, liquidation or
consolidation, in each case, among the Credit Parties and/or their Subsidiaries
that would otherwise be permitted by this Section 7.05 shall be subject to the
requirement that (a) the Credit Parties provide the Administrative Agent no less
than thirty (30) days’ notice (or such earlier time acceptable to the
Administrative Agent) prior to the consummation of any such disposition, merger,
dissolution, liquidation or consolidation and (b) the Credit Parties shall have
complied with Section 6.12 prior to the consummation thereof; provided further
that the deadlines for the execution and delivery of Loan Documents,
descriptions, legal opinions, resolutions, and all other instruments,
certificates, documents,  agreements and deliverables referred to in
Section 6.12 shall be deemed to refer to the date of such disposition, merger,
dissolution, liquidation or consolidation, and all action required to be taken
by the Credit Parties under Section 6.12 shall be required to be taken on or
before the date of such disposition, merger, dissolution, liquidation or
consolidation.

 

7.06        Sale and Leaseback.  No Credit Party nor any Subsidiary shall engage
in any sale-leaseback of or similar transaction or incur any Synthetic Lease
Obligations involving any of its assets, except (i) sale-leaseback transactions
consummated prior to the Closing Date and described on Schedule 7.06 or
(ii) other sale-leaseback transactions consummated after the Closing Date with
respect to real property or equipment having a fair market value in the
aggregate not to exceed $5,000,000 so long as no Event of Default is continuing
or would arise therefrom.

 

130

--------------------------------------------------------------------------------


 

7.07        Accounting Changes; Change of Fiscal Year.  No Credit Party nor any
Subsidiary will make any change in (i) accounting policies or reporting
practices, except as permitted by GAAP or (ii) their Fiscal Year (except to make
the Fiscal Year of a Subsidiary end on December 31).

 

7.08        Transactions with Affiliates.  No Credit Party nor any Subsidiary
will engage in any transaction with any Affiliate or its or any of its
Affiliate’s employees, officers or directors, whether or not in the ordinary
course of business, including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such Affiliate, on terms more favorable to such Person than would have been
obtainable on an arm’s-length basis in the ordinary course of business, provided
that the foregoing restriction shall not apply to (i) transactions solely among
the Credit Parties otherwise permitted hereunder, (ii) transactions solely among
Subsidiaries that are not Credit Parties, (iii) any Restricted Payment permitted
under Section 7.04, (iv) Investments permitted by Sections 7.01,
(v) Indebtedness permitted under Section 7.02(h), (i) and (m), (vi) employment,
benefit, indemnification and severance arrangements between the Credit Parties,
their Subsidiaries and their respective officers, directors and employees in the
ordinary course of business and consistent with past practices and
(vii) transactions pursuant to agreements in existence on the Closing Date and
set forth on Schedule 7.08 or any amendment thereto that is not materially
adverse to any Lender or any Credit Party.

 

7.09        No Speculative Transactions.  No Credit Party shall engage in any
transaction involving commodity options, futures contracts or similar
transactions, except in connection with Swap Contracts entered into solely to
hedge against fluctuations in the prices of commodities owned or purchased by it
and the values of foreign currencies receivable or payable by it and interest
swaps, caps or collars; provided that, such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party and is not for
speculative purposes.

 

7.10        Change in Terms of Governing Documents; Material Agreements.  No
Credit Party nor any Subsidiary shall change or amend, modify, supplement or
waive the terms of any (a) of its Governing Documents, except amendments,
modifications, supplements or waivers that do not adversely affect the rights or
interests of the Administrative Agent or the Lenders, (b) Senior Notes
Documents, except to the extent permitted by the Senior Notes Intercreditor
Agreement; provided that, without the prior written consent of the
Administrative Agent, no such amendment, modification, supplement or waiver
shall (i) increase the aggregate principal amount of the Senior Notes or
interest, premiums or fees owing thereon, except to the extent permitted under
Section 7.02(c), (ii) shorten the weighted average life, (iii) change the
amortization (other than to extend the same), (iv) amend the maturity date
(other than to extend the same), (v) increase the overall interest rate, or
(v) otherwise amend the covenants and defaults under the Senior Notes Documents
if such amendment would result in such covenants and defaults being materially
less favorable to the Credit Parties, taken as a whole, or materially more
adverse to the interests of the Lenders; or (c) any Subordinated Debt Document,
except to the extent permitted by the Subordination Agreement applicable
thereto.

 

131

--------------------------------------------------------------------------------


 

7.11        Change in Nature of Business.  No Credit Party nor any Subsidiary
shall engage in any line of business substantially different from those lines of
business conducted by such Credit Party on the Closing Date other than lines of
business reasonably related or ancillary to such lines of business conducted on
the Closing Date.

 

7.12        Margin Regulations.  No Credit Party shall use the proceeds of any
Credit Extension, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

7.13        Fixed Charge Coverage Ratio.  The Credit Parties shall not permit
the Fixed Charge Coverage Ratio, determined as of the end of each Fiscal Quarter
for the Reference Period then ended, to be less than 1.00 to 1.00.

 

7.14        Maximum Capital Expenditures.  The Credit Parties shall not make any
Capital Expenditures (excluding (a) normal replacements and maintenance which
are properly charged to current operations and (b) Capital Expenditures financed
with Borrowed Money other than Loans), except for Capital Expenditures in the
ordinary course of business for the Credit Parties not exceeding, in the
aggregate for the Credit Parties during each Fiscal Year set forth below, the
amount set forth opposite such Fiscal Year:

 

Fiscal Year Ending

 

Maximum Capital Expenditures

 

December 31, 2013

 

$

17,000,000

 

December 31, 2014

 

$

22,000,000

 

December 31, 2015

 

$

23,000,000

 

December 31, 2016

 

$

24,000,000

 

December 31, 2017

 

$

25,000,000

 

 

; provided that the Credit Parties may make Capital Expenditures (excluding
(a) normal replacements and maintenance which are properly charged to current
operations and (b) Capital Expenditures financed with Borrowed Money other than
Loans) in addition to the limits set forth above in an aggregate amount for the
Credit Parties during the term of this Agreement not to exceed $5,000,000.  For
the avoidance of doubt, it is acknowledged and agreed that Capital Expenditures
measured by this Section 7.14 do not include Capital Expenditures of
Subsidiaries of Credit Parties that are not Credit Parties.

 

132

--------------------------------------------------------------------------------


 

7.15        Maximum Leverage Ratio.  The Credit Parties shall not permit the
Leverage Ratio at any time during any of the Reference Periods set forth below
to be greater than the amount set forth below opposite such period:

 

 

Reference Period Ending

 

Maximum Leverage Ratio

Closing Date through March 31, 2013

 

7.35 to 1.00

April 1, 2013 through June 30, 2013

 

6.50 to 1.00

July 1, 2013 through September 30, 2013

 

6.25 to 1.00

October 1, 2013 through December 31, 2013

 

6.00 to 1.00

January 1, 2014 through March 31, 2014

 

5.75 to 1.00

April 1, 2014 through June 30, 2014

 

5.50 to 1.00

July 1, 2014 through December 31, 2014

 

5.25 to 1.00

January 1, 2015 through March 31, 2015

 

5.00 to 1.00

April 1, 2015 through June 30, 2015

 

4.75 to 1.00

July 1, 2015 and thereafter

 

4.50 to 1.00

 

7.16        Sanctions.  Permit any Loan or the proceeds of any Loan, directly or
indirectly, (i) to be lent, contributed or otherwise made available to fund any
activity or business in any Designated Jurisdiction; (ii) to fund any activity
or business of any Person located, organized or residing in any Designated
Jurisdiction or who is the subject of any Sanctions; or (iii) in any other
manner that will result in any violation by any Person (including any Lender,
Arranger, Administrative Agent, L/C Issuer or Swing Line Lender) of any
Sanctions.

 

7.17        Limitation on Modification of Receivables.  Without the
Administrative Agent’s prior written consent, grant any extension of the time of
payment of any of the Receivables, compromise, compound or settle the same for
less than the full amount thereof, release, wholly or partly, any Person liable
for the payment thereof or allow any credit or discount whatsoever thereon,
other than extensions, releases, credits, discounts, compromises or settlements
granted or made in the ordinary course of business and consistent with its
current practices and in accordance with such prudent and standard practices
used in industries that are the same as or similar to those in which such Credit
Party is engaged.

 

7.18        Consignments.  No Credit Party shall acquire or accept any Inventory
on consignment or approval without the Administrative Agent’s written consent. 
No Credit Party shall sell any wholesale Inventory on consignment or approval or
any other basis under which the customer may return or require a Credit Party to
repurchase such Inventory except in the ordinary course of business and included
in a Borrowing Base Certificate or otherwise disclosed to the Administrative
Agent.

 

133

--------------------------------------------------------------------------------


 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.  If any of the following events (“Events of
Default”) shall occur:

 

(a)           Non-Payment.  Any Credit Party shall fail to pay (i) any principal
of the Loans or any L/C Obligation when the same shall become due and payable,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment; or (ii) any interest on the Loans, the fees or
other sums due hereunder or under any of the other Loan Documents, when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment; or

 

(b)           Specific Covenants.

 

(i)            Any Credit Party shall fail to comply with any of its covenants
contained in Section 6.04(d), Section 6.05(a), Section 6.06(a), Section 6.07, 
Section 6.11, Section 6.16, Section 6.17, or Article 7; or

 

(ii)           Any Credit Party shall fail to comply with any of its covenants
contained in Section 6.04(a) - (k) (other than (d)), Section 6.05(e), (f), (g),
(i) (k) and (m) or Section 6.20 and such failure continues for two (2) Business
Days;

 

(c)           Other Defaults.  Any Credit Party shall fail (or, to the extent
applicable, fail to cause its Subsidiaries) to perform any term, covenant or
agreement contained herein or in any of the other Loan Documents (other than
those specified elsewhere in this Section 8.01) and such failure continues for
thirty (30) days; or

 

(d)           Representations and Warranties.

 

(i)            Generally.  Any representation or warranty of any Credit Party in
this Agreement or any of the other Loan Documents or in any other document or
instrument delivered pursuant to or in connection with this Agreement shall
prove to have been false in any material respect (but without any duplication of
any materiality qualifications) upon the date when made or deemed to have been
made or repeated; or

 

(ii)           Borrowing Base Certificates.  Without limiting the generality of
the foregoing contained in clause (i) above, any information contained in any
Borrowing Base Certificate is untrue, incorrect or misleading (other than
(i) inadvertent errors not exceeding $100,000 in the aggregate so long as the
Administrative Agent receives a corrected Borrowing Base Certificate no later
than one (1) Business Day after the discovery of such error or (ii) errors
understating the Borrowing Base); or

 

(e)           Inability to Pay Debt; Insolvency Proceedings; Etc.  Any Credit
Party or any of its Subsidiaries shall make a composition, compromise,
arrangement or

 

134

--------------------------------------------------------------------------------


 

assignment for the benefit of creditors, or shall petition or apply for the
appointment of a trustee or other custodian, liquidator, receiver administrative
receiver, compulsory manager or other similar officer of such Credit Party or
such Subsidiary or of any substantial part of the assets of any Credit Party or
such Subsidiary or shall commence any case or other proceeding relating to any
Credit Party or such Subsidiary under any Debtor Relief Law, now or hereafter in
effect, or shall take any action to authorize or in furtherance of any of the
foregoing, or if any such petition or application (including a bankruptcy
application) shall be filed or any such case or other proceeding shall be
commenced against any Credit Party or such Subsidiary and such Credit Party or
such Subsidiary shall indicate its approval thereof, consent thereto or
acquiescence therein or such petition or application shall not have been
dismissed or stayed within sixty (60) days following the filing thereof; a
decree or order (including a bankruptcy order) is entered appointing any such
trustee, custodian, liquidator, receiver, compulsory or other similar officer or
adjudicating any Credit Party or any Subsidiary bankrupt or insolvent, or
approving a petition or a bankruptcy application in any such case or other
proceeding, or a decree or order (including a bankruptcy order) for relief is
entered in respect of any Credit Party or any Subsidiary in an involuntary case
under federal bankruptcy laws or applicable bankruptcy laws in any jurisdiction
as now or hereafter constituted; a moratorium is declared in respect of any
indebtedness of any Credit Party or any of its Subsidiaries (and if a moratorium
occurs, the ending of the moratorium will not remedy any Event of Default caused
by that moratorium); or

 

(f)            Judgments.  There shall remain in force for more than thirty (30)
days, whether or not consecutive, any final judgment against any Credit Party
(considered collectively) that exceeds in the aggregate $1,000,000 which are not
covered by insurance policies unless such judgment has been discharged,
satisfied, bonded or stayed pending appeal; or

 

(g)           ERISA Event.  An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Credit Parties under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
$1,000,000, or (ii) any Borrower or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the $1,000,000; or

 

(h)           Indebtedness.  Any Credit Party shall fail to pay at maturity, or
within any applicable period of grace, any obligation for Indebtedness in excess
of $1,000,000, or fail to observe or perform any material term, covenant or
agreement contained in any agreement by which it is bound, evidencing or
securing Indebtedness in excess of $1,000,000 for such period of time as would
permit (assuming the lapse of time and/or giving of appropriate notice if
required and assuming such breach has not been cured within the applicable grace
period thereunder) the holder or holders thereof or of any obligations issued
thereunder to accelerate the maturity thereof; or

 

135

--------------------------------------------------------------------------------


 

(i)            Invalidity of Loan Documents; Etc.  If any of the Loan Documents
shall be cancelled, terminated, revoked, rescinded or otherwise ceases to be in
full force and effect other than in accordance with their terms; or the
Administrative Agent’s security interests, mortgages or Liens in all or a
material portion of the Collateral shall cease to be perfected, or shall cease
to have the priority contemplated by the Security Documents, the Senior Notes
Intercreditor Agreement and the Canadian Intercreditor Agreement, in each case
otherwise than in accordance with the terms thereof or with a consent or
approval obtained in accordance with Section 10.01; or any action at law, suit
or in equity or other legal proceeding to cancel, revoke, rescind or declare
void any of the Loan Documents shall be commenced by or on behalf of any Credit
Party, any Subsidiary or any of their respective equity holders; or any court or
any other Governmental Authority shall make a determination that, or issue a
judgment, order, decree or ruling to the effect that, any one or more of the
Loan Documents is illegal, invalid or unenforceable in accordance with the terms
thereof; or

 

(j)            Change of Control.  A Change of Control shall occur; or

 

(k)           Loss of Collateral; Labor Matters; Force Majeure; Etc.  There
shall occur (i) any strike, lockout, labor dispute, embargo, condemnation,
expropriation, act of God or public enemy, or other casualty, which in any such
case causes the cessation or substantial curtailment of revenue producing
activities at any facility of any Credit Party if such event or circumstance is
not covered by business interruption insurance and would have a Material Adverse
Effect or (ii) any material damage to, or loss, theft or destruction of, any
Collateral having a value in excess of $2,000,000, not covered by insurance ; or

 

(l)            Conduct of Business.  Any Credit Party shall be enjoined,
restrained or in any way prevented by the order of any Governmental Authority
from conducting any part of their business unless such order would not have a
Material Adverse Effect; or there shall otherwise be, except to the extent
permitted by Section 7.05(b), a suspension of the conduct of any material
portion of the Credit Parties business, taken as a whole in the ordinary course,
a liquidation of any material portion of the Credit Parties’ assets or store
locations, a retention of an agent or other third party to conduct any store
closings, store liquidations or “Going-Out-Of Business” sales with respect to
any material portion of the Credit Parties’ assets or store locations (or any
Credit Party shall take any action in furtherance of the foregoing, whether by
vote of its board of directors (or equivalent governing body) or otherwise); or

 

(m)          Licenses, Permits, Etc.  There shall occur the loss, suspension or
revocation of, or failure to renew, any license or permit now held or hereafter
acquired by any Credit Party if such loss, suspension, revocation or failure to
renew would have a Material Adverse Effect; or

 

(n)           Subordinated Debt.  (i) Any “event of default” under any
Subordinated Debt Document shall occur, or (ii) the holders of all or any part
of the Subordinated Debt shall accelerate the maturity of all or any part of the
Subordinated Debt, or (iii) other than in accordance with the express terms of
Section 7.04, the Subordinated Debt shall be prepaid, redeemed or repurchased in
whole or in part or an offer to prepay, redeem or

 

136

--------------------------------------------------------------------------------


 

repurchase the Subordinated Debt in whole or in part shall be required to be
made, or (iv) the Obligations shall cease for any reason to rank senior in right
of payment to any Subordinated Debt; or

 

(o)           Senior Notes Documents.  (i) Any “Event of Default” under any
Senior Notes Document shall occur or (ii) the holders of the Senior Notes shall
accelerate the maturity of all or any part of the obligations under the Senior
Notes Documents or (iii) other than in accordance with the express terms of
Section 7.04, an offer to prepay, redeem or repurchase all or any portion of the
Senior Notes shall be required; or

 

(p)           Canadian Documents.  (i) Any “event of default” under any Canadian
Document shall occur or (ii) the holders of the Indebtedness under the Canadian
Documents shall accelerate the maturity of all or any part of the obligations
under the Canadian Documents; or

 

(q)           Senior Notes Intercreditor Agreement; Subordination Agreements. 
The provisions in the Senior Notes Intercreditor Agreement shall cease, in whole
or in part, to be effective or cease to be legally valid, binding and
enforceable against the Indenture Agent (as defined in the Senior Notes
Intercreditor Agreement), any Person party to any Senior Notes Document or the
Credit Parties identified therein. The provisions in any Subordination Agreement
shall cease (except in accordance with the terms thereof), in whole or in part,
to be effective or cease to be legally valid, binding and enforceable against
the applicable subordinated parties or the Credit Parties identified therein; or

 

(r)            Indictment.  Any Credit Party, any of its Subsidiaries or any
member of the Senior Management of any Credit Party or any of its Subsidiaries
shall be indicted or convicted for a state or federal crime or any other
criminal action having the force of law for a felony; or

 

(s)            Chief Financial Officer. The chief financial officer of the
Credit Parties in existence on the Closing Date shall resign, be terminated or
otherwise cease to be the chief financial officer of the Borrowers and a
successor chief financial officer satisfactory to the Administrative Agent is
not appointed within a reasonable period of time required by the Administrative
Agent.

 

(t)            Loss of Trade Support.  The Credit Parties, taken as a whole,
suffer a material loss of material trade support that has not been or is not
replaced substantially simultaneously therewith.

 

8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent may, or at the request of the Required
Lenders, shall take any or all of the following actions:

 

(a)           Reduce or condition the availability of Loans, establish
additional Reserves and /or declare the commitment of each Lender to make Loans
and any obligation of the L/C Issuer to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;

 

137

--------------------------------------------------------------------------------


 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Credit Parties;

 

(c)           require that the Credit Parties Cash Collateralize the L/C
Obligations (in an amount equal to the Minimum Collateral Amount with respect
thereto); and

 

(d)           exercise on behalf of itself and the other Secured Parties all
rights and remedies available to it and the other Secured Parties under the Loan
Documents;

 

provided, however, that upon the occurrence of an Event of Default under
Section 8.01(e), the obligation of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.  No termination of the commitments
hereunder shall relieve any Credit Party of any of the Obligations.  No
termination of the commitments hereunder shall relieve the Lenders of their
obligation to fund their participations in the Letters of Credit as otherwise
set out in this Agreement.

 

8.03        Application of Funds.  In the event that, following the occurrence
and during the continuance of any Event of Default, the Administrative Agent or
any Lender, as the case may be, receives any monies in connection with the
enforcement of any of the Loan Documents, or otherwise with respect to the
realization upon any of the Collateral, the Administrative Agent may apply (and
shall apply at (a) the request of the Required Lenders or (b) following the
exercise of remedies pursuant to Section 8.02, including without limitation,
pursuant to the proviso thereof) such monies as follows (and each Lender shall
comply with the instructions of the Administrative Agent in the case of any such
monies received by any Lender):

 

(i)            First, to payment of outstanding Protective Advances funded by
the Administrative Agent;

 

(ii)           Second, to payment of that portion of Obligations (excluding Bank
Product Obligations) owing to the Administrative Agent constituting
(a) indemnities and expenses due and payable under this Agreement and the other
Loan Documents (including fees, charges and disbursements of counsel to the
Administrative Agent) and (b) the fees due and payable under the Administrative
Agent’s Commitment Letter;

 

(iii)          Third, to payment of that portion of the Obligations (excluding
Bank Product Obligations) constituting indemnities and expenses (including fees,
charges and disbursements of counsel to the L/C Issuer and the Swing Line Lender
and amounts payable under Article III) due and payable to the L/C Issuer and the
Swing Line Lender in their respective capacities as such under this

 

138

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents, ratably among such Persons in proportion
to the respective amounts described in this clause Third payable to them;

 

(iv)          Fourth, to payment of that portion of the Obligations (excluding
Bank Product Obligations) constituting indemnities and expenses (including fees,
charges and disbursements of counsel to Revolving Credit Lenders and amounts
payable under Article III) due and payable to the Revolving Credit Lenders such
under this Agreement and the other Loan Documents, ratably among such Persons in
proportion to the respective amounts described in this clause Fourth payable to
them;

 

(v)           Fifth, to payment of that portion of the Obligations (excluding
Bank Product Obligations) constituting accrued and unpaid interest and fees due
and payable to the L/C Issuer and the Swing Line Lender in their respective
capacities as such under this Agreement and the other Loan Documents, ratably
among such Persons in proportion to the respective amounts described in this
clause Fifth payable to them;

 

(vi)          Sixth, to payment of that portion of the Obligations (other than
Bank Product Obligations) constituting accrued and unpaid interest and fees
(including Letter of Credit Fees and Unused Facility Fees but excluding the
Early Termination Fee) due and payable to the Revolving Credit Lenders under
this Agreement and the other Loan Documents ratably among such Persons in
proportion to the respective amounts described in this clause Sixth payable to
them;

 

(vii)         Seventh, to payment of that portion of the Obligations
constituting unpaid principal on the Swing Line Loan, unpaid L/C Borrowings and
Cash Management Obligations due to the Administrative Agent or its Affiliates,
ratably among the holders thereof in proportion to the respective amounts
described in this clause Seventh held by them;

 

(viii)        Eighth, to (i) the payment of that portion of the Obligations
constituting unpaid principal of the Revolving Credit Loans and Bank Product
Obligations, ratably among the holders thereof in proportion to the respective
amounts described in this clause Eighth held by them and (ii) Cash Collateralize
the L/C Obligations in an amount equal to 105% of the Outstanding Amount of the
L/C Obligations, which monies at the Administrative Agent’s election, shall be
applied to clause (ii) hereof prior to clause (i) hereof;

 

(ix)          Ninth, to the payment of all other Obligations (including, without
limitation, the Early Termination Fee but excluding Bank Product Obligations)
ratably among the holders thereof in proportion to the respective amounts
described in this clause Ninth;;

 

139

--------------------------------------------------------------------------------


 

(x)           Tenth, the balance, if any, after all of the Obligations have been
indefeasible paid in full, to the Borrowers or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.  All payments
applied to the Loans pursuant to this Section 8.03 shall be applied to the Loans
owing to the Lenders in accordance with their respective Applicable
Percentages.  Notwithstanding the foregoing, Excluded Swap Obligations with
respect to any Guarantor shall not be paid with amounts received from such
Guarantor or its assets.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.

 

(a)           Each of the Lenders and the L/C Issuer hereby irrevocably appoints
COLF to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and neither any Borrower nor any other Credit Party shall have
rights as a third party beneficiary of any of such provisions other than as
provided in Section 9.10.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead such term is used as a matter of market custom and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential holder of Bank Product Obligations) and the L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent to act as the
collateral agent of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the
Credit Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such

 

140

--------------------------------------------------------------------------------


 

co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

9.02        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Credit Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03        Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose it to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Credit Parties or any of
their Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence, bad faith, or willful misconduct as determined by a
court of competent jurisdiction in a final non-appealable order.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice

 

141

--------------------------------------------------------------------------------


 

describing such Default or Event of Default is given to the Administrative Agent
in writing by a Credit Party, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

9.04        Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Credit Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

9.05        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

142

--------------------------------------------------------------------------------


 

9.06        Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrowers.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders),
then the retiring Administrative Agent may on behalf of the Lenders and the L/C
Issuer, appoint a successor meeting the qualifications set forth above; provided
that if the Administrative Agent shall notify the Borrowers and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent its sub agents and its respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
prior to such resignation.

 

(b)           Any resignation by the Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section), and (c) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

143

--------------------------------------------------------------------------------


 

9.07        Non-Reliance.  Each Lender and the L/C Issuer acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Sole Lead Arranger or Sole Bookrunner shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the L/C Issuer hereunder.

 

9.09        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of

 

144

--------------------------------------------------------------------------------


 

any Lender or the L/C Issuer to authorize the Administrative Agent to vote in
respect of the claim of any Lender or the L/C Issuer in any such proceeding.

 

9.10        Collateral and Guarantee Matters; Field Examinations and Other
Reports; Credit Bidding.  Each of the Lenders (including in its capacities as a
potential holder of Bank Product Obligations) and the L/C Issuer irrevocably
authorize the Administrative Agent to and upon the commercially reasonable
request of the Borrower Representative (and at its sole cost and expense) with
reasonable advance notice, the Administrative Agent hereby agrees,

 

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Revolving Credit Facility and payment in full in cash of all Obligations (other
than contingent indemnification obligations for which no claim has then been
asserted), and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder
(other than sales among Credit Parties), or (iii) subject to Section 10.01, if
approved, authorized or ratified in writing by the Required Lenders;

 

(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.02(a) or on assets permitted to be sold
pursuant to Section 7.05(b)(v);

 

(c)           to release any Guarantor from its obligations under the Security
Documents and release any related Collateral if such Person ceases to be a
Subsidiary as a result of a transaction permitted by Section 7.05; and

 

(d)           in connection with any replacement or refinancing of the Senior
Notes pursuant to a Permitted Refinancing, enter into a Senior Notes
Intercreditor Agreement referred to in clause (ii) of the definition thereof;

 

(e)           in connection with any replacement or refinancing of the credit
agreement referred to in clause (i) of the definition of Canadian Documents that
is permitted by Section 7.02, enter into a Canadian Intercreditor Agreement
referred to in clause (ii) of the definition thereof.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guarantees pursuant to this
Section 9.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative

 

145

--------------------------------------------------------------------------------


 

Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

The Administrative Agent shall promptly provide to the Lenders, when complete,
any field audit, examination or appraisal report prepared for the Administrative
Agent with respect to any Credit Party or Collateral (“Report”).  Reports and
other Borrower Materials may be made available to the Lenders by providing
access to them on the Platform, but the Administrative Agent shall not be
responsible for system failures or access issues that may occur from time to
time.  Each Lender agrees (a) that Reports are not intended to be comprehensive
audits or examinations, and that the Administrative Agent or any other Person
performing an audit or examination will inspect only specific information
regarding the Obligations or Collateral and will rely significantly upon
Borrowers’ books, records and representations; (b) that the Administrative Agent
makes no representation or warranty as to the accuracy or completeness of any
Borrower Materials and shall not be liable for any information contained in or
omitted from any Borrower Materials, including any Report; and (c) to keep all
Borrower Materials confidential and strictly for such Lender’s internal use, not
to distribute any Report or other Borrower Materials (or the contents thereof)
to any Person (except to such Lender’s Participants, attorneys and accountants),
and to use all Borrower Materials solely for administration of the Obligations. 
Each Lender shall indemnify and hold harmless the Administrative Agent and any
other Person preparing a Report from any action such Lender may take as a result
of or any conclusion it may draw from any Borrower Materials, as well as from
any claims, liabilities, obligations, judgments, interest, costs and expenses of
any kind arising as a direct or indirect result of the Administrative Agent
furnishing same to such Lender, via the Platform or otherwise.

 

The Credit Parties and the Secured Parties hereby irrevocably authorize the
Administrative Agent, based upon the instruction of the Required Lenders, to
(a) credit bid and in such manner purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Section 363 of the Bankruptcy Code of the United States
or any similar Laws in any other jurisdictions to which a Credit Party is
subject, or (b) credit bid and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
at any other sale or foreclosure conducted by (or with the consent or at the
direction of) the Administrative Agent (whether by judicial action or otherwise)
in accordance with applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims being estimated for such purpose if the fixing
or liquidation thereof would not unduly delay the ability of the Administrative
Agent to credit bid and purchase at such sale or other disposition of the
Collateral and, if such claims cannot be estimated without unduly delaying the
ability of the Administrative Agent to credit bid, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the asset or
assets purchased by means of such credit bid) and the Secured Parties whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the asset or assets so purchased (or in
the Capital Stock of the acquisition vehicle or vehicles that are used to
consummate such purchase).  Upon request by the Administrative Agent or the
Borrower Representative at any time, the Secured Parties will

 

146

--------------------------------------------------------------------------------


 

confirm in writing the Administrative Agent’s authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 9.09.

 

9.11        Bank Product Obligations.  No Lender nor any Affiliate of any Lender
which holds any Bank Product Obligation that obtains the benefits of
Section 8.03, the Guarantees or any Collateral by virtue of the provisions
hereof or of any Security Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of any Security
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents.  Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Bank Product
Obligations and, in respect of Bank Product Obligations arising from Swap
Contracts permitted under this Agreement, the Administrative Agent shall be
entitled to assume no amounts are due or owing to any Lender or its Affiliates
in respect of any Swap Contract permitted hereunder unless such Lender or
Affiliate has provided written certification (setting forth a reasonably
detailed calculation) to the Administrative Agent as to amounts that are due and
owing to it and such written certification is received by the Administrative
Agent a reasonable period of time prior to the making of any distribution in
respect thereof.  The Administrative Agent shall have no obligation to calculate
the amount due and payable with respect to any such Bank Product Obligations
arising from any Swap Contract permitted hereunder, but may rely upon the
written certification of the amount due and payable from the relevant Lender or
Affiliate of a Lender.  In the absence of an updated certification, the
Administrative Agent shall be entitled to assume that the amount due and payable
to a Lender or its Affiliate on account of a Swap Contract is the amount last
certified to the Administrative Agent by such Lender or its Affiliate as being
due and payable (less any distributions made to such Lender or its Affiliate on
account thereof).

 

9.12        Senior Notes Intercreditor Agreement.  Each Lender hereunder
(a) agrees that it will be bound by and will take no actions contrary to the
provisions of the Senior Notes Intercreditor Agreement, (b) authorizes and
instructs the Administrative Agent to enter into the Senior Notes Intercreditor
Agreement as the “Credit Facility Agent” (as defined therein) and on behalf of
such Lender.  The foregoing provisions are intended as an inducement to the
Lenders under this Agreement to extend credit.

 

ARTICLE X
MISCELLANEOUS

 

10.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any other Credit Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers or the applicable
Credit Party, as the case may be, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:

 

147

--------------------------------------------------------------------------------


 

(a)           extend, increase or decrease the Commitment of any Lender (or
reinstate any Commitment terminated pursuant to Section 8.02) without the
written consent of such Lender;

 

(b)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided that for
the avoidance of doubt, mandatory prepayments pursuant to Section 2.05 may be
postponed, delayed, reduced, waived or modified with the consent of the Required
Lenders;

 

(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (v) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;

 

(d)           (i) change Section 2.13 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby or the order of the
application of payments thereunder, in each case, without the written consent of
each Lender or (ii) change Section 2.05 in a manner that would alter the pro
rata sharing of Commitments reductions required thereby without the written
consent of each Lender affected thereby;

 

(e)           change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender;

 

(f)            (i) release all or substantially all of the Collateral in any
transaction or series of related transactions, (ii) release all or substantially
all of the Guarantors party to the Guarantees, (iii) subordinate the Obligations
hereunder to any other Indebtedness, (iv) except as provided by operation of
applicable law, subordinate the Liens on all or substantially all of the
Collateral granted in favor of the Administrative Agent for itself and the other
Secured Parties under the Security Documents to any other Lien, in each case,
without the written consent of each Lender; or

 

(g)           (i) increase the advance rates set forth in or otherwise amend the
definition of “Borrowing Base” without the written consent of each Lender or
(ii) make less restrictive the eligibility criteria contained in the definitions
of “Eligible Credit Card Receivables”, “Eligible Inventory”, “Eligible Raw
Materials Inventory”, “Eligible Retail Inventory”, “Eligible Wholesale Finished
Goods Inventory”, “Eligible Wholesale Receivables”, “Overadvance” or “Protective
Advance” without the written consent of each Lender; or (iii) amend Section 2.17
without the consent of each Lender in each case, in a manner which would result
in a greater amount of credit being made available to the Borrowers (it being
understood and agreed that the foregoing shall not limit, restrict or

 

148

--------------------------------------------------------------------------------


 

impair the rights of the Administrative Agent to impose or establish any and all
Reserves, and thereafter to reduce or eliminate such Reserves or to determine
the eligibility of Collateral for inclusion in the calculation of the Borrowing
Base);

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Administrative Agent’s Commitment Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to exercise any voting, consent, elective or request right
as a Lender, approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of all
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

 

10.02      Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to any Borrower, any other Credit Party, the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other

 

149

--------------------------------------------------------------------------------


 

communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including through any Electronic Medium) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent, the L/C Issuer,
the Swing Line Lender or the Borrowers may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

 

(c)           Change of Address, Etc.  Each of the Borrowers, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrowers, the Administrative Agent, the L/C Issuer and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

 

(d)           Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Borrowing Request Notices and
Notices of Continuation/Conversion) purportedly given by or on behalf of the
Borrowers even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrowers shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting

 

150

--------------------------------------------------------------------------------


 

from the reliance by such Person on each notice purportedly given by or on
behalf of the Borrowers.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

(e)           Platform.  Borrower Materials may be delivered pursuant to
procedures approved by the Administrative Agent, including electronic delivery
(if possible) upon request by the Administrative Agent to an electronic system
maintained by the Administrative Agent (“Platform”).  The Borrower
Representative shall notify the Administrative Agent of each posting of Borrower
Materials on the Platform and the materials shall be deemed received by the
Administrative Agent only upon its receipt of such notice.  Borrower Materials
and other information relating to this credit facility may be made available to
the Lenders on the Platform.  The Platform is provided “as is” and “as
available.”  The Administrative Agent does not warrant the accuracy or
completeness of any information on the Platform nor the adequacy or functioning
of the Platform, and expressly disclaims liability for any errors or omissions
in the Borrower Materials or any issues involving the Platform.  NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM.  The
Lenders acknowledge that Borrower Materials may include material non-public
information of the Credit Parties and should not be made available to any
personnel who do not wish to receive such information or who may be engaged in
investment or other market-related activities with respect to any Credit Party’s
securities.  No COLF Entity or any Related Party thereof shall have any
liability to the Credit Parties, the Lenders or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) relating to use by any Person of the Platform or delivery of
Borrower Materials and other information through the Platform.

 

10.03      No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
and provided under each other Loan Document are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies

 

151

--------------------------------------------------------------------------------


 

that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 8.02
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

10.04      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Arranger and
their respective Affiliates (including the reasonable fees, charges and
disbursements of counsel for such Persons, including, without limitation, local
counsel to such Persons in any relevant jurisdiction), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Arranger, the Lenders and the L/C Issuer (including
the fees, charges and disbursements of (x) one (1) special counsel of the
Administrative Agent and the L/C Issuer taken as a whole plus one (1) local
counsel in any relevant jurisdiction, and (y) one (1) special counsel of the
Lenders taken as a whole plus one (1) local counsel in any relevant
jurisdiction) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)           Indemnification by the Borrowers.  The Borrowers shall indemnify
the Administrative Agent (and any sub-agent thereof), the Arranger, each Lender
and the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrowers or any other Credit Party arising out

 

152

--------------------------------------------------------------------------------


 

of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrowers
or any other Credit Party, or any Environmental Liability related in any way to
the Borrowers or any other Credit Party, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any other Credit Party, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrowers or any other Credit Parties against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrowers or such other Credit Parties has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.  Without limiting the
provisions of Section 3.01(c), this Section 10.4(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

 

(c)           Reimbursement by Lenders.  To the extent that any Borrower for any
reason fails to pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (and any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(and any sub-agent thereof), the L/C Issuer, the Swing Line Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the unused Commitments and Total
Outstandings at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought), provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (and any sub-agent thereof), the L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (and any
sub-agent thereof), L/C Issuer or the Swing Line Lender in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

 

153

--------------------------------------------------------------------------------


 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrowers shall not assert, and the Borrowers
hereby waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence, bad faith, willful misconduct or
material breach as determined by a final and nonappealable judgment of a court
of competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section and the indemnity
provisions of Section 10.02(d) shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Revolving Credit Facility and the
repayment, satisfaction or discharge of all the other Obligations.

 

10.05      Payments Set Aside.  To the extent that any payment by or on behalf
of any Credit Party is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

10.06      Successors and Assigns.

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Credit Party (except to the extent permitted by Section 7.05(a) to the extent a
transaction permitted thereby would

 

154

--------------------------------------------------------------------------------


 

constitute an assignment) may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

(i)            Except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 in the
case of any assignment, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower Representative
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

 

(ii)           Each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans.

 

155

--------------------------------------------------------------------------------


 

(iii)          No consent shall be required for any assignment except to the
extent required by subsection (b)(i) of this Section and, in addition:

 

(A)          the consent of the Borrower Representative (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund, provided that the Borrower Representative shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof;

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender; and

 

(C)          the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed); and

 

(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed).

 

(iv)          The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500 payable to the Administrative Agent;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)           No such assignment shall be made (a) to any Credit Party or any
Affiliate or Subsidiary of any Credit Party, (b) to any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (b), or (c) to
a natural person.

 

(vi)          In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to

 

156

--------------------------------------------------------------------------------


 

each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits and obligations of Sections 3.01, 3.04, 3.05, and
10.04 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender.  Upon request, the Borrowers (at
their expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrowers (and such agency being solely
for tax purposes), shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts of the Loans and
L/C Obligations owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrowers, any Lender and the L/C Issuer at any reasonable time and from time to
time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrowers or the Administrative Agent, sell participations
to any Person

 

157

--------------------------------------------------------------------------------


 

(other than a natural Person, a Defaulting Lender or any Credit Party or any
Affiliate or Subsidiary of any Credit Party) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrowers’ request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers (solely for tax purposes),
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For

 

158

--------------------------------------------------------------------------------


 

the avoidance of doubt, the Administrative Agent (in its capacity as such) shall
have no responsibility for maintaining a Participant Register.

 

(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(f)            Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(g)           Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, (a) if at any time
the COLF assigns all of its Commitment and Loans pursuant to subsection
(b) above, COLF may, upon thirty (30) days’ notice to the Borrowers and the
Lenders, resign as L/C Issuer and (b) if at any time COLF assigns all of its
Commitment and Loans pursuant to subsection (b) above, upon thirty (30) days’
notice to the Borrowers, resign as Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrowers shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder (with such Lender’s consent); provided, however, that no failure by
the Borrowers to appoint any such successor shall affect the resignation of COLF
as L/C Issuer or COLF as Swing Line Lender, as the case may be.  If COLF resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If COLF resigns as Swing Line Lender, it shall retain all
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c).  Upon the appointment of a successor L/C Issuer or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to COLF to
effectively assume the obligations of COLF with respect to such Letters of
Credit.

 

159

--------------------------------------------------------------------------------


 

(h)           Assignment by COLF Entities.  Notwithstanding anything in this
Agreement or the other Loan Documents, (x) no COLF Entity shall be required to
comply with Section 10.06(b) in connection with any transaction involving any
other COLF Entity or any of its or their lenders or funding or financing
sources, none of the foregoing shall be considered an assignee hereunder and
COLF shall have no obligation to disclose any such transaction to any Person,
and (y) there shall be no limitation or restriction on (I) the ability of any
COLF Entity to assign or otherwise transfer its rights and/or obligations under
this Agreement or any other Loan Document, any Commitment, or any Obligation to
any other COLF Entity or any lender or financing or funding source of a COLF
Entity or (II) any such lender’s or funding or financing source’s ability to
assign or otherwise transfer its rights and/or obligations under this Agreement
or any other Loan Document, any Commitment, or any Obligation; provided,
however, that COLF shall continue to be liable as a “Lender” under this
Agreement and the other Loan Documents unless such other Person complies with
the provisions of this Agreement to become a “Lender.”

 

10.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.15(c) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (g) on a confidential basis to any rating
agency in connection with rating the Credit Parties or the Revolving Credit
Facility, (h) with the consent of the Borrowers or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrowers.

 

For purposes of this Section, “Information” means all information received from
the Borrowers or any Credit Party relating to the Borrowers or any Credit Party
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrowers or any Credit Party,
provided that, in the case of information received from the Borrowers or any
Credit Party after the date hereof, such information is clearly identified at
the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation

 

160

--------------------------------------------------------------------------------


 

to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Credit Party, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

 

Notwithstanding anything to the contrary contained in this Section 10.07, each
Credit Party consents to the publication by the Administrative Agent of any
press releases, tombstones, advertising or other promotional materials
(including, without limitation, via any Electronic Medium) relating to the
financing transactions contemplated by this Agreement using such Credit Party’s
name, product photographs, logo or trademark.  No party hereto shall or shall
permit any of its Affiliates to, issue any press release or other public
disclosure relating to the closing of the credit facilities provided for herein
(other than any document required to be filed by the Credit Party with the SEC)
using the name, logo or otherwise referring to COLF, Capital One or of any of
their Affiliates or the Loan Documents to which COLF, Capital One or of any of
their Affiliates are a party to without the prior written consent (including via
e-mail) of such Person (not to be unreasonably withheld) except to the extent
required to do so under applicable Requirements of Law and then, only after
consulting with such Persons.

 

10.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time after obtaining the prior
written consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
L/C Issuer or any such Affiliate to or for the credit or the account of any
Credit Party against any and all of the obligations of any Credit Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer or their respective Affiliates, irrespective of whether
or not such Lender, the L/C Issuer or such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
such Credit Party may be contingent or unmatured or are owed to a branch, office
or Affiliate of such Lender or the L/C Issuer different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness, provided,
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.12 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuer and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrower Representative and the Administrative
Agent, promptly after

 

161

--------------------------------------------------------------------------------


 

any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The

 

162

--------------------------------------------------------------------------------


 

invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  Without limiting
the foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions of this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

10.13                 Replacement of Lenders.  If the Borrowers are entitled to
replace a Lender pursuant to the provisions of Section 3.06, or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, then (x) the Borrowers may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent and (y) the Administrative Agent may upon notice to such Lender, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

(a)                                 the Borrowers shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the Administrative Agent shall have
consented to such assignment and the applicable assignee shall have consented to
the applicable amendment, waiver or consent;

 

provided that the failure by any Lender to execute and deliver an Assignment and
Assumption in connection with any of the foregoing assignments shall not impair
the validity of the removal of such Lender and the mandatory assignment of such
Lender’s Commitments and outstanding Loans and participations in L/C Obligations
and Swing Line Loans pursuant to this Section 10.13 shall nevertheless be
effective without the execution by such Lender of an Assignment and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling any Borrower to require such assignment and delegation
cease to apply.

 

163

--------------------------------------------------------------------------------


 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW
(OTHER THAN THE NEW YORK GENERAL OBLIGATIONS LAW §§ 5-1401 and 5-1402)).

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH PARTY
HERETO EACH IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER, THE OTHER CREDIT PARTIES SIGNATORY HERETO OR
THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH PARTY HERETO EACH
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN SUBSECTION (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

164

--------------------------------------------------------------------------------


 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                                  Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

(f)                                   Judicial Reference.  If any action or
proceeding relating to any Obligations or Loan Documents is filed in a court
sitting in or applying the Laws of California, the court shall, and is hereby
directed to, make a general reference pursuant to Cal. Civ. Proc. Code §638 to a
referee (who shall be an active or retired judge) to hear and determine all
issues in such case (whether fact or law) and to report a statement of
decision.  Nothing in this Section shall limit any right of the Administrative
Agent or any other Secured Party to exercise self-help remedies, such as setoff,
foreclosure or sale of any Collateral, or to obtain provisional or ancillary
remedies from a court of competent jurisdiction before, during or after any
judicial reference.  The exercise of a remedy does not waive the right of any
party to resort to judicial reference.  At the Administrative Agent’s option,
foreclosure under a mortgage or deed of trust may be accomplished either by
exercise of power of sale thereunder or by judicial foreclosure.

 

10.15                 USA PATRIOT Act Notice.  Each Lender that is subject to
the Act (as hereinafter defined), the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies the Credit Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Credit Parties and their Subsidiaries, which
information includes the name and address of the Credit Parties and their
Subsidiaries and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Credit Parties and their
Subsidiaries in accordance with the Act.  The Credit Parties shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” an anti-money laundering rules and regulations, including the
Act.

 

165

--------------------------------------------------------------------------------


 

10.16                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

10.17                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Credit Parties acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arranger and the Lenders are arm’s-length commercial transactions between
the Credit Parties and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arranger and the Lenders, on the other hand, (B) each
Credit Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each Credit Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arranger and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for any Credit Party or any of its Affiliates, or
any other Person and (B) none of the Administrative Agent, any Arranger or any
Lender has any obligation to any Credit Party or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arranger, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of Credit Parties and their Affiliates, and none of the
Administrative Agent, the Arranger nor any Lender have any obligation to
disclose any of such interests to the Credit Parties or any of their
Affiliates.  To the fullest extent permitted by law, the Credit Parties hereby
waive and release any claims that they may have against the Administrative Agent
and the Arranger with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

10.18                 Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Credit Party to honor all of its obligations under the Guarantees and the other
Loan Documents to which it is a party in respect of Swap Obligations that would,
in the absence of the agreement in this Section, otherwise constitute Excluded
Swap Obligations (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Credit Party’s
obligations and undertakings under this Section voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full.  Each Qualified
ECP Guarantor intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support or other agreement” for the benefit of each other Credit Party for all
purposes of the Commodity Exchange Act.

 

166

--------------------------------------------------------------------------------


 

10.19                 Senior Notes Intercreditor Agreement.  Notwithstanding
anything herein to the contrary, the lien and security interest granted to the
Administrative Agent pursuant to this Agreement and the Security Documents and
the exercise of any right or remedy by the Administrative Agent hereunder and
thereunder are subject to the provisions of the Senior Notes Intercreditor
Agreement. In the event of any conflict between the terms of the Senior Notes
Intercreditor Agreement and this Agreement with respect to lien priority or
rights and remedies in connection with the Common Collateral (as defined in the
Senior Notes Intercreditor Agreement), the terms of the Senior Notes
Intercreditor Agreement shall govern.

 

[The Remainder of this Page Left Intentionally Blank]

 

167

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

The Borrowers:

 

 

 

AMERICAN APPAREL (USA), LLC

 

 

 

By:

/s/ John Luttrell

 

 

Name: John Luttrell

 

 

Title: Chief Financial Officer and Executive Vice President

 

 

 

 

 

 

 

AMERICAN APPAREL RETAIL, INC.

 

 

 

By:

/s/ John Luttrell

 

 

Name: John Luttrell

 

 

Title: Chief Financial Officer and Executive Vice President

 

 

 

 

 

 

 

AMERICAN APPAREL DYEING & FINISHING, INC.

 

 

 

By:

/s/ John Luttrell

 

 

Name: John Luttrell

 

 

Title: Chief Financial Officer and Executive Vice President

 

 

 

 

 

 

 

KCL KNITTING, LLC

 

 

 

 

By:

/s/ John Luttrell

 

 

Name: John Luttrell

 

 

Title: Chief Financial Officer and Executive Vice President

 

CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

The Guarantors:

 

 

 

 

AMERICAN APPAREL, INC.

 

 

 

 

By:

/s/ John Luttrell

 

 

Name: John Luttrell

 

 

Title: Chief Financial Officer and Executive Vice President

 

 

 

 

 

 

 

FRESH AIR FREIGHT, INC.

 

 

 

 

By:

/s/ John Luttrell

 

 

Name: John Luttrell

 

 

Title: Chief Financial Officer and Executive Vice President

 

CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

The Administrative Agent:

 

 

 

 

CAPITAL ONE LEVERAGE FINANCE CORP., as Administrative Agent

 

 

 

By:

/s/ Michael S. Burns

 

 

Name: Michael S. Burns

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

The Lenders:

 

 

 

 

CAPITAL ONE LEVERAGE FINANCE CORP., as a Revolving Credit Lender and Swing Line
Lender

 

 

 

 

By:

/s/ Michael S. Burns

 

 

Name: Michael S. Burns

 

 

Title: Senior Vice President

 

CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

Existing Letters of Credit

 

(a)         Issuer:  Bank of America, N.A.

 

Beneficiary

 

Type

 

Expiration

 

Amount

 

Liberty Mutual Insurance Co

 

Insurance

 

04/15/13

 

$

600,000

 

Zurich American Insurance

 

Insurance

 

04/30/13

 

$

500,000

 

 

(b)         Issuer:  Citibank, N.A.

 

Beneficiary

 

Letter
of Credit No.

 

Type

 

Expiration

 

Amount

 

Cabot III-CA1 W02-W03, LLC

 

63660658

 

Landlord

 

05/08/13

 

$

650,000

 

American Express Travel Related Services Company, Inc.

 

63666885

 

Credit Card

 

12/31/13

 

$

130,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

Commitments and Applicable Percentages

 

Lender

 

Commitment

 

Applicable
Percentage

 

Capital One Leverage Finance Corp.

 

$

35,000,000.00

 

100.000000000

%

Total

 

$

35,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.01(c)

 

Closing Date Lien Waivers

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.07

 

[On file with the Company]

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.08

 

No Default

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.17

 

[On file with the Company]

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.18

 

Environmental Compliance

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.20

 

Labor Contracts

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.20

 

[On file with the Company]

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

Existing Investments

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.02

 

Existing Indebtedness

 

1.                                      Indebtedness pursuant to that certain
Cash Loan Agreement, dated as of December 20, 2012, by and between American
Apparel Korea Co., Ltd., as creditor and American Apparel, Inc., as debtor, for
an initial advance amount of $1,000,000.

 

2.                                      The sale-leaseback transaction listed on
Schedule 7. 06.

 

3.                                      Indebtedness pursuant to certain
Capitalized Leases existing on the Closing Date (amounts listed as of
December 31, 2012) between American Apparel (USA), LLC and certain of its
subsidiaries, as lessees and the following lessors: (i) Cisco Systems in an
amount of $3,016.81, (ii) Cisco Systems in an amount of $125,802.76, (iii) Wells
Fargo in an amount of $3,005.00, and (iv) Utica Leaseco, LLC in an amount of
$4,155,622.39.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.03

 

Existing Liens

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.06

 

Sale-Leasebacks

 

1.                                      On January 11, 2011, American
Apparel, Inc. and its subsidiaries (collectively the “Company”) entered into an
agreement to sell and simultaneously lease back all of the Company’s
unencumbered manufacturing equipment, for a term of 48 months and an interest
rate of 14.8%. The sale price of the manufacturing equipment was approximately
$3,100,000. The Company has an option, exercisable during the fourth year of the
lease term, to repurchase the manufacturing equipment for approximately
$310,000. On November 16, 2012, the Company renewed the lease for a term of
three years and an interest rate of 16%.  The transaction is accounted for as a
financing transaction and is recorded in the accompanying consolidated financial
statements as a capital lease.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.08

 

Transactions with Affiliates

 

1.                                      In December 2005, the American
Apparel, Inc. and its subsidiaries (collectively, the “Company”) entered into an
operating lease, which commenced on November 15, 2006, for its knitting facility
with a related company (“American Central Plaza, LLC”), which is partially owned
by the CEO and the Chief Manufacturing Officer (“CMO”) of the Company.  The
Company’s CEO holds an 18.75% ownership interest in American Central Plaza, LLC,
while the CMO holds a 6.25% interest.  The remaining members of American Central
Plaza, LLC are not affiliated with the Company.  The lease expired in
November 2011 and was subsequently extended for the next five years on
substantially the same terms.  Rent expense (including property taxes and
insurance payments) related to this lease was $83,000, $622,000 and $712,000 for
the years ended December 31, 2012, 2011 and 2010, respectively.

 

2.                                      Morris Charney, (“Mr. M. Charney”), is
the father of the American Apparel, Inc.’s CEO and serves as a director of
American Apparel Canada Wholesale Inc. and a director of American Apparel Canada
Retail Inc.  Day to day operations of these two Canadian subsidiaries are
handled by management and other employees of these subsidiaries, none of whom
performs any policy making functions for the Company.  Management of American
Apparel, Inc. and its subsidiaries (collectively, the “Company”) sets the
policies for the Company.  Mr. M. Charney does not perform any policy making
functions for the Company or any of its subsidiaries.  Instead, Mr. M. Charney
only provides architectural consulting services primarily for stores located in
Canada and, in limited cases, in the U.S.  Mr. M. Charney was paid architectural
consulting and director fees amounting to $260,000, $297,000 and $200,000 for
the years ended December 31, 2012, 2011 and 2010, respectively.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

[On file with the Company]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF BORROWING REQUEST NOTICE

 

Date:           , 20       

 

To:          Capital One Leverage Finance Corp., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of April 4, 2013
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement;” the terms used herein but
not defined herein having the meaning as therein defined), among (a) AMERICAN
APPAREL (USA), LLC, a California limited liability company (“AA USA”), as a
Borrower and as the Borrower Representative for itself and the other Borrowers
party thereto, (b) AMERICAN APPAREL RETAIL, INC., a California corporation (“AA
Retail”), AMERICAN APPAREL DYEING & FINISHING, INC., a California corporation
(“AA Dyeing & Finishing”), and KCL KNITTING, LLC, a California limited liability
company (“KCL Knitting” and together with AA USA, AA Retail and AA Dyeing &
Finishing, each individually, a “Borrower” and collectively, the “Borrowers”),
(c) the other Credit Parties party thereto, (d) CAPITAL ONE LEVERAGE FINANCE
CORP.  (“COLF”) and each other Lender from time to time party thereto, (e) COLF,
as Administrative Agent, (f) COLF, as Swing Line Lender, and (g) Capital One,
N.A., as L/C Issuer.

 

The Borrower Representative refers to the above described Credit Agreement and,
on behalf of the Borrowers, hereby irrevocably notifies you of the Committed
Borrowing requested below.

 

The proposed Committed Borrowing shall consist of the following:

 

 

 

Type of Committed
Borrowing

 

Borrower
requesting
Committed
Borrowing

 

Amount of
Committed
Borrowing(1)

 

Business Day of
Proposed Committed
Borrowing(2)

o

 

Eurodollar Rate Loan

 

 

 

$

 

 

           , 20     

o

 

Base Rate Loan

 

 

 

$

 

 

           , 20     

 

--------------------------------------------------------------------------------

(1)     For Eurodollar Rate Loans, the requested Committed Borrowing shall be in
an aggregate minimum principal amount of $1,000,000 and in integral multiples of
$500,000 thereafter.

(2)     For Eurodollar Rate Loans, the Borrowing Request Notice must be received
no later than 1:00 p.m. Eastern time (10:00 a.m. Pacific time) three
(3) Business Days prior to the Committed Borrowing date of such Committed
Borrowing.  For Base Rate Loans, the Borrowing Request Notice must be received
no later than 1:00 p.m. Eastern time (10:00 a.m. Pacific time) on such requested
Committed Borrowing date.  Unless otherwise agreed by the Administrative Agent,
the Borrower Representative may not request more than one (1) Same Day Request
on any Business Day.

 

A - 1

--------------------------------------------------------------------------------


 

For Eurodollar Rate Loans: With an Interest Period of       months.

 

The Committed Borrowing requested herein complies with Section 2.01 of the
Credit Agreement.  As of the date hereof, the aggregate Dollar amount of
Eurodollar Rate Loans is less than or equal to 80% of the outstanding Dollar
amount of all Revolving Credit Loans (after giving effect to all Committed
Borrowings requested in this Borrowing Request Notice and any prepayments made
prior to the requested Committed Borrowing date).

 

In accordance with Section 4.02(c) of the Credit Agreement, attached hereto as
Annex A is a Borrowing Base Certificate.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows.]

 

A - 2

--------------------------------------------------------------------------------


 

The Borrower Representative hereby represents and warrants that the conditions
specified in Sections 4.02(a), (b), and (d) shall be satisfied on and as of the
date of the applicable Credit Extension.

 

 

AMERICAN APPAREL (USA), LLC, as Borrower Representative

 

 

 

By:

 

 

Name

 

 

Title:

 

 

A - 3

--------------------------------------------------------------------------------


 

ANNEX A TO BORROWING REQUEST NOTICE

 

A - 4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Intentionally Omitted.

 

B - 1

--------------------------------------------------------------------------------

 


 

EXHIBIT C

 

FORM OF NOTE

 

         , 20     

 

FOR VALUE RECEIVED, the undersigned (each individually, a “Borrower” and,
collectively, the “Borrowers”), hereby jointly and severally promise to pay to
                                   or its registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Revolving Credit Loan from time to time made by the
Lender to the Borrowers under that certain Credit Agreement dated as of April 4,
2013 (as amended, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms used
herein but not defined herein having the meaning as therein defined), among the
Borrowers, the other Credit Parties party thereto, Capital One Leverage Finance
Corp. (“COLF”) and each other Lender from time to time party thereto, Capital
One, N.A., as L/C Issuer, and COLF, as Administrative Agent and Swing Line
Lender.

 

The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of each Revolving Credit Loan from the date of such Revolving
Credit Loan until such principal amount is paid in full, at such interest rates
and at such times as provided in the Credit Agreement.  Except as otherwise
provided in Section 2.04(f) of the Credit Agreement with respect to Swing Line
Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds.  If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.  This Note is also entitled to the
benefits of the Guarantees and Security Documents and is secured by the
Collateral.  Upon the occurrence and during the continuation of one or more of
the Events of Default specified in the Credit Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable as provided in the Credit Agreement.  Revolving
Credit Loans made by the Lender shall be evidenced by one or more loan accounts
or records maintained by the Lender in the ordinary course of business.  The
Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Revolving Credit Loans and payments with respect
thereto.

 

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows.]

 

C - 1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW
(OTHER THAN THE NEW YORK GENERAL OBLIGATIONS LAW §5-1401)).

 

 

AMERICAN APPAREL (USA), LLC, as a Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

AMERICAN APPAREL RETAIL, INC., as a Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

AMERICAN APPAREL DYEING & FINISHING, INC., as a Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

KCL KNITTING, LLC, as a Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C - 2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C - 3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:         ,      

 

To:                             Capital One Leverage Finance Corp., as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of April 4, 2013
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement;” the terms used herein but
not defined herein having the meaning as therein defined), among (a) AMERICAN
APPAREL (USA), LLC, a California limited liability company (“AA USA”), as a
Borrower and as the Borrower Representative for itself and the other Borrowers
party thereto, (b) AMERICAN APPAREL RETAIL, INC., a California corporation (“AA
Retail”), AMERICAN APPAREL DYEING & FINISHING, INC., a California corporation
(“AA Dyeing & Finishing”), and KCL KNITTING, LLC, a California limited liability
company (“KCL Knitting” and together with AA USA, AA Retail and AA Dyeing &
Finishing, each individually, a “Borrower” and collectively, the “Borrowers”),
(c) the other Credit Parties party thereto, (d) CAPITAL ONE LEVERAGE FINANCE
CORP.  (“COLF”) and each other Lender from time to time party thereto, (e) COLF,
as Administrative Agent, (f) COLF, as Swing Line Lender, and (g) Capital One,
N.A., as L/C Issuer.

 

The undersigned hereby certifies as of the date hereof that he/she is a
Financial Officer of American Apparel, Inc., a Delaware corporation
(“Holdings”), and that as such he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on behalf of the Credit Parties, and in
such capacity that:

 

[Use following paragraph 1 for Fiscal Year-end financial statements]

 

1.                                      The Credit Parties are delivering
attached hereto as Exhibit A and as required by Section 6.04(a) of the Credit
Agreement for the Fiscal Year ended as of the above date, the consolidated and
consolidating balance sheet of Holdings and its Subsidiaries, as at the end of
such Fiscal Year, and the related consolidated and consolidating statements of
income or operations, cash flows and shareholders’ equity for such Fiscal Year,
each setting forth in comparative form the figures for the previous Fiscal Year
and all such consolidated and consolidating financial statements to be in
reasonable detail, prepared in accordance with GAAP consistently applied and
such consolidated financial statements to be audited and accompanied by a report
and opinion prepared in accordance with generally accepted auditing standards by
Marcum LLP or by other independent certified public accountants reasonably
satisfactory to the Administrative Agent and certified without qualification and
without expression of uncertainty as to the ability of Holdings and its
Subsidiaries to continue as a going concern. The information contained in such
consolidating financial statements fairly presents in all material respects the
financial condition of the Holdings and its Subsidiaries on the dates indicated
therein.  Attached hereto as Schedule 1, Schedule 2, Schedule 3, Schedule 4,
Schedule 5 and Schedule 6,

 

D - 1

--------------------------------------------------------------------------------


 

respectively, are: (i) computations evidencing the Fixed Charge Coverage Ratio
for the Reference Period ended as of the last day of such Fiscal Year and
specifying whether the Credit Parties have complied with Section 7.13 of the
Credit Agreement; (ii) calculations of the Capital Expenditures made by the
Credit Parties during such Fiscal Year and specifying whether the Credit Parties
have complied with Section 7.14 of the Credit Agreement; (iii) computations
evidencing the Leverage Ratio for the Reference Period ended as of the last day
of such Fiscal Year and specifying whether the Credit Parties have complied with
Section 7.15 of the Credit Agreement; (iv) a written statement from such
accountants (to the extent available on commercially reasonable terms) to the
effect that, in making the examination necessary to said certification, nothing
has come to their attention to cause them to believe that any Default or Event
of Default has occurred or specifying those Defaults or Events of Defaults that
they have become aware of; (v) a copy of their accountants’ management letter
(if any) for such Fiscal Year; and (vi) a management discussion and analysis
prepared in connection with such financial statements (which may be the
management discussion and analysis provided for in Holdings’ Form 10-K report).

 

[Use following paragraph 1 for Fiscal Month-end financial statements]

 

1.                                      The Credit Parties are delivering
attached hereto as Exhibit A and as required by Section 6.04(b) of the Credit
Agreement for the Fiscal Month ended as of the above date, the unaudited monthly
consolidated and consolidating financial statements of Holdings and its
Subsidiaries for such Fiscal Month, including the consolidated and consolidating
balance sheet of Holdings and its Subsidiaries, as at the end of such Fiscal
Month, the related consolidated and consolidating statements of income or
operations, cash flows and shareholders’ equity for such Fiscal Month and for
the portion of the Fiscal Year then ended, each setting forth in comparative
form the figures for the corresponding Fiscal Month of the previous Fiscal Year,
the corresponding portion of the previous Fiscal Year and the most recent
projections delivered to the Administrative Agent pursuant to Section 6.04(e) of
the Credit Agreement, each, prepared in accordance with GAAP consistently
applied at such date and for such period.  The information contained in such
financial statements fairly presents in all material respects the financial
condition of Holdings and its Subsidiaries on the dates indicated therein
(subject to quarterly and year-end adjustments and the absence of footnotes). 
Attached hereto as Schedule 1, Schedule 2, Schedule 3, Schedule 4, Schedule 5
and Schedule 6, respectively, are (i) computations evidencing the Fixed Charge
Coverage Ratio for the Reference Period ended as of the last day of such Fiscal
Month and specifying whether the Credit Parties have complied with Section 7.13
of the Credit Agreement; (ii) calculations of the Capital Expenditures made by
the Credit Parties during such Fiscal Month and for the portion of the Fiscal
Year then ended and specifying whether the Credit Parties have complied with
Section 7.14 of the Credit Agreement; (iii) computations evidencing the Leverage
Ratio for the Reference Period ended as of the last day of such Fiscal Year and
specifying whether the Credit Parties have complied with Section 7.15 of the
Credit Agreement; (iv) a statement of change in any intercompany accounts;
(v) reconciliations to reflect changes in GAAP since the date of the last
audited financial statements of Holdings and its Subsidiaries; and (vi) a
management discussion and analysis prepared in connection with the financial
statements of Holdings and its Subsidiaries for such Fiscal Month

 

D - 2

--------------------------------------------------------------------------------


 

if Fiscal Month ends on a Fiscal Quarter (which may be any management and
discussion analysis provided for in Holding’s Form 10-Q report for such Fiscal
Month ending on a Fiscal Quarter).

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Credit Agreement and the Loan Documents and has
made, or has caused to be made under his/her supervision, a detailed review of
the transactions and condition (financial or otherwise) of the Credit Parties
during the accounting period covered by such financial statements.

 

3.                                      A review of the activities of the Credit
Parties during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Credit Parties performed and observed all their Obligations under the Loan
Documents, and

 

[select one:]

 

[the undersigned has no knowledge of any Default or Event of Default during such
fiscal period by any of the Credit Parties.]

 

—or—

 

[the undersigned, has knowledge of the following list of Default(s) and /or
Event(s) of Default and the nature thereof:]

 

4.                                      The representations and warranties of
the Credit Parties contained in Article V of the Credit Agreement and all
representations and warranties of any Credit Party that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct in all material respects (but without any duplication of
any materiality qualifications) on and as of the date of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (but without any duplication of any materiality qualifications) as of
such earlier date, and except that for purposes of this Compliance Certificate,
the representations and warranties contained in subsections (a) and (b) of
Section 5.02 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.04 of the Credit Agreement, including the statements in connection
with which this Compliance Certificate is delivered.

 

5.                                      The financial covenant analyses and
information set forth on Schedules 1, 2, 3, 4, 5 and 6 attached hereto are true
and accurate on and as of the date of this Certificate.  All the financial
covenant calculations set forth on Schedules 1, 2, 3, 4, 5 and 6 attached hereto
have been made in accordance with the Credit Agreement and are subject to the
applicable terms thereof.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows.]

 

D - 3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                            ,       20       .

 

 

AMERICAN APPAREL, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D - 4

--------------------------------------------------------------------------------


 

For the Fiscal Month/Year ended
                                         (“Statement Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I.             Section 7.13 —Fixed Charge Coverage Ratio.

 

A.

Adjusted Earnings for Reference Period ending on the Statement Date (“Subject
Period):

 

 

 

 

 

 

 

 

 

1.

net income (as determined in accordance with GAAP) for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

2.

depreciation and amortization for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

3.

interest expense and fees for the use of money or availability of money(1) for
Subject Period:

 

$

 

 

 

 

 

 

 

 

 

4.

tax liabilities paid or accrued during Subject Period:

 

$

 

 

 

 

 

 

 

 

 

5.

all non-cash charges during Subject Period:(2)

 

$

 

 

 

 

 

 

 

 

 

6.

transaction costs incurred and paid during Subject Period (including for
Revolving Credit Facility and Senior Notes):

 

$

 

 

 

 

 

 

 

 

 

7.

currency translation charges for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

8.

extraordinary, unusual or non-recurring losses, charges or expenses, including
restructuring charges and severance costs not to exceed $2,000,000 in any
Reference Period or otherwise approved by the Administrative Agent for the
Subject Period:

 

$

 

 

 

 

 

 

 

 

 

9.

Adjusted Earnings (Lines I.A1 + I.A2 + I.A3 + I.A4 + I.A5 + I.A6 + I.A7 + I.A8):

 

$

 

 

 

--------------------------------------------------------------------------------

(1)         Including commitment, facility, letter of credit and like fees and
charges upon indebtedness (including indebtedness to the Administrative Agent
and Lenders) paid or payable during such period and amortization of discounts
and financing fees, all amounts paid in respect of Swap Contracts permitted
hereunder, whether constituting periodic, upfront or termination payments and
all prepayment premiums and similar redemption premiums relating to the
repayment or redemption of indebtedness.

 

(2)         Including, without limitation, non-cash charges resulting from
losses on asset dispositions incurred during Subject Period, non-cash
compensation charges or other non-cash expenses or charges arising from the
grant of or issuance or repricing of stock, stock options or other equity-based
awards incurred during such period and non-cash charges relating to impairment
of warrants or derivative instruments, non-cash charges related to hedging
agreements and any non-cash charges related to impairment of assets

 

D - 5

--------------------------------------------------------------------------------


 

B.

Capital Expenditures (other than Capital Expenditures financed with Borrowed
Money other than Loans) for Subject Period:

 

$

 

 

 

 

 

 

 

C.

taxes deducted in calculating net income for Subject Period and paid in cash:

 

$

 

 

 

 

 

 

 

D.

interest expense deducted in calculating net income for Subject Period and paid
in cash(1):

 

$

 

 

 

 

 

 

 

E.

regularly scheduled principal payments made on Borrowed Money (other than Loans)
during Subject Period(1):

 

$

 

 

 

 

 

 

 

F.

Fixed Charge Coverage Ratio ((Line I.A.9 – I.B. – I.C.) ÷ (Line I.D. + I.E.)):

 

         to 1.00

 

 

 

 

 

 

G.

Permitted Ratio for Subject Period:

 

1.00 to 1.00

 

 

 

 

 

 

Compliance?

 

Yes/No

 

 

--------------------------------------------------------------------------------

(3)              Excluding interest not paid in cash, upfront fees, original
issue discount, commitment fees, underwriting fees, prepayment and redemption
premiums and fees paid in respect of Swap Contracts and net of all payments
received under Swap Contracts relating to interest rates

 

(4)              Excluding payments made to a Credit Party or Subsidiary of a
Credit Party by a Credit Party or Subsidiary of a Credit Party and payments made
in connection with a refinancing; provided that the payments of accrued interest
and principal  and premiums occurring on the Closing Date in connection with the
termination of the Indebtedness incurred and outstanding pursuant to the Prior
Credit Agreements shall not be included and, for any Reference Period that
includes the Closing Date, the Fixed Charge Coverage Ratio shall be determined
on a pro forma basis as if the Transactions had occurred on the first day of
such Reference Period

 

D - 6

--------------------------------------------------------------------------------


 

For the Fiscal Month/Fiscal Year ended                        (“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

II.                                   Section 7.14 — Capital Expenditures.

 

A.

Capital Expenditures(1) made during the Fiscal Year to date:

 

$

 

 

 

 

 

 

B.

Maximum permitted Capital Expenditures (see chart below):

 

$

 

 

 

 

 

 

C.

additional Capital Expenditures available to be made ($5,000,000 minus the
amount of any additional Capital Expenditures included in this Line II.C in any
previously delivered Compliance Certificate):

 

$

 

 

 

 

 

 

D.

Excess (deficient) for covenant compliance (Line II.B + II.C – II.A):

 

$

 

 

 

 

 

 

Compliance?

 

Yes/No

 

 

Fiscal Year Ending

 

Maximum Capital Expenditures

 

December 31, 2013

 

$

17,000,000

 

December 31, 2014

 

$

22,000,000

 

December 31, 2015

 

$

23,000,000

 

December 31, 2016

 

$

24,000,000

 

December 31, 2017

 

$

25,000,000

 

 

--------------------------------------------------------------------------------

(1)

Excluding (a) normal replacements and maintenance which are properly charged to
current operations and (b) Capital Expenditures financed with Borrowed Money
other than Loans.

 

D - 7

--------------------------------------------------------------------------------


 

For the Fiscal Month/Fiscal Year ended                              (“Statement
Date”)

 

SCHEDULE #
to the Compliance Certificate
($ in 000’s)

 

III.          Section 7.15 — Maximum Leverage Ratio.

 

A.

Borrowed Money (other than Contingent Obligations) as of Statement Date:

 

$

 

 

 

 

 

 

B.

Adjusted Earnings for Subject Period (see Line I.A.9. of Schedule I above):

 

$

 

 

 

 

 

 

C.

Leverage Ratio (Line III.A. ÷ Line III.B.):

 

        to 1.00

 

 

 

 

 

 

G.

Permitted Ratio for Subject Period (see chart below):

 

        to 1.00

 

 

 

 

 

 

Compliance?

 

Yes/No

 

 

Reference Period Ending

 

Maximum Leverage Ratio

 

Closing Date through March 31, 2013

 

7.35 to 1.00

 

April 1, 2013 through June 30, 2013

 

6.50 to 1.00

 

July 1, 2013 through September 30, 2013

 

6.25 to 1.00

 

October 1, 2013 through December 31, 2013

 

6.00 to 1.00

 

January 1, 2014 through March 31, 2014

 

5.75 to 1.00

 

April 1, 2014 through June 30, 2014

 

5.50 to 1.00

 

July 1, 2014 through December 31, 2014

 

5.25 to 1.00

 

January 1, 2015 through March 31, 2015

 

5.00 to 1.00

 

April 1, 2015 through June 30, 2015

 

4.75 to 1.00

 

July 1, 2015 and thereafter

 

4.50 to 1.00

 

 

D - 8

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

SCHEDULE 5

 

SCHEDULE 6

 

D - 9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

D - 10

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Commitment identified below (including, without limitation, the
Letters of Credit and the Swing Line Loans included in such facilities(5)) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(1)     For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)     For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(3)     Select as appropriate.

(4)     Include bracketed language if there are either multiple Assignors or
multiple Assignees.

(5)     Include all applicable subfacilities.

 

E - 1

--------------------------------------------------------------------------------


 

1.                                      Assignor[s]:

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

2.                                     
Assignee[s]:                               

 

 

[for each Assignee, indicate [Assignee Group][Affiliate][Approved Fund] of
[identify Lender(s)]]

 

3.                                     
Borrowers:                                     American Apparel (USA), LLC, a
California limited liability company, American Apparel Retail, Inc., a
California corporation, American Apparel Dyeing & Finishing, Inc., a California
corporation, and KCL Knitting, LLC, a California limited liability company.

 

4.                                      Administrative Agent: Capital One
Leverage Finance Corp., as the Administrative Agent under the Credit Agreement

 

5.                                      Credit
Agreement:                                             Credit Agreement, dated
as April 4, 2013, among the Borrowers, the other Credit Parties party thereto,
Capital One Leverage Finance Corp. and each other Lender from time to time party
thereto, Capital One, N.A., as L/C Issuer, and Capital One Leverage Finance
Corp., as Administrative Agent and Swing Line Lender.

 

6.                                      Assigned Interest:

 

 

Assignor[s](6)

 

Assignee[s](7)

 

Aggregate Amount
of Commitment
for all Lenders(8)

 

Amount of
Commitment
Assigned

 

Percentage
Assigned of
Commitment(9)

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

[7.                             Trade Date:                              
                            ](10)

 

Effective Date:                          , 20      [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(6)         List each Assignor, as appropriate.

(7)         List each Assignee, as appropriate.

(8)         Amounts in this column and in the column immediately to the right to
be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

(9)         Set forth, to at least 9 decimals, as a percentage of the Commitment
of all Lenders thereunder.

(10)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E - 2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Consented to and Accepted:

 

 

 

CAPITAL ONE LEVERAGE FINANCE CORP., as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[Consented to:](11)

 

 

 

AMERICAN APPAREL (USA), LLC, as Borrower Representative

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(11)       To be added unless: (i) an Event of Default has occurred and is
continuing at the time of assignment, or (ii) the assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower
Representative shall have deemed to consent to any assignment unless it shall
object by written notice to Administrative Agent within five (5) Business Days
after having received notice thereof.

 

E - 3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim, (iii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and (iv) it is [not] a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their respective Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrowers, any of their respective Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document.

 

1.2.                            Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b) of the Credit Agreement (subject to such consents, if any, as
may be required under Section 10.06(b) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.02 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, any other Lender, any Credit Party or any Affiliate of the
foregoing and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue

 

E - 4

--------------------------------------------------------------------------------


 

to make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York (excluding the laws applicable to
conflicts or choice of law (other than the New York General Obligations Law
§5-1401)).

 

E - 5

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF BORROWING BASE CERTIFICATE

 

See Attached.

 

F - 1

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement, dated as of April 4, 2013
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among (a) AMERICAN
APPAREL (USA), LLC, a California limited liability company (“AA USA”), as a
Borrower and as the Borrower Representative for itself and the other Borrowers
party thereto, (b) AMERICAN APPAREL RETAIL, INC., a California corporation (“AA
Retail”), AMERICAN APPAREL DYEING & FINISHING, INC., a California corporation
(“AA Dyeing & Finishing”), and KCL KNITTING, LLC, a California limited liability
company (“KCL Knitting” and together with AA USA, AA Retail and AA Dyeing &
Finishing, each individually, a “Borrower” and collectively, the “Borrowers”),
(c) the other Credit Parties party thereto, (d) CAPITAL ONE LEVERAGE FINANCE
CORP. (“COLF”) and each other Lender from time to time party thereto, (e) COLF,
as Administrative Agent, (f) COLF, as Swing Line Lender, and (g) Capital One,
N.A., as L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. Person status on IRS
Form W-8BEN.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower Representative and the Administrative Agent, and
(2) the undersigned shall have at all times furnished the Borrower
Representative and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows.]

 

G - 1 - 1

--------------------------------------------------------------------------------


 

 

[LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

 

 

Dated:                , 20[      ]

 

 

G - 1 - 2

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement, dated as of April 4, 2013
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among (a) AMERICAN
APPAREL (USA), LLC, a California limited liability company (“AA USA”), as a
Borrower and as the Borrower Representative for itself and the other Borrowers
party thereto, (b) AMERICAN APPAREL RETAIL, INC., a California corporation (“AA
Retail”), AMERICAN APPAREL DYEING & FINISHING, INC., a California corporation
(“AA Dyeing & Finishing”), and KCL KNITTING, LLC, a California limited liability
company (“KCL Knitting” and together with AA USA, AA Retail and AA Dyeing &
Finishing, each individually, a “Borrower” and collectively, the “Borrowers”),
(c) the other Credit Parties party thereto, (d) CAPITAL ONE LEVERAGE FINANCE
CORP. (“COLF”) and each other Lender from time to time party thereto, (e) COLF,
as Administrative Agent, (f) COLF, as Swing Line Lender, and (g) Capital One,
N.A., as L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows.]

 

G - 2 - 1

--------------------------------------------------------------------------------


 

 

[PARTICIPANT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

 

 

Dated:                , 20[      ]

 

 

G - 2 - 2

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement, dated as of April 4, 2013
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among (a) AMERICAN
APPAREL (USA), LLC, a California limited liability company (“AA USA”), as a
Borrower and as the Borrower Representative for itself and the other Borrowers
party thereto, (b) AMERICAN APPAREL RETAIL, INC., a California corporation (“AA
Retail”), AMERICAN APPAREL DYEING & FINISHING, INC., a California corporation
(“AA Dyeing & Finishing”), and KCL KNITTING, LLC, a California limited liability
company (“KCL Knitting” and together with AA USA, AA Retail and AA Dyeing &
Finishing, each individually, a “Borrower” and collectively, the “Borrowers”),
(c) the other Credit Parties party thereto, (d) CAPITAL ONE LEVERAGE FINANCE
CORP. (“COLF”) and each other Lender from time to time party thereto, (e) COLF,
as Administrative Agent, (f) COLF, as Swing Line Lender, and (g) Capital One,
N.A., as L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

G - 3 - 1

--------------------------------------------------------------------------------


 

 

[PARTICIPANT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

 

 

Dated:                , 20[      ]

 

 

G - 3 - 2

--------------------------------------------------------------------------------


 

EXHIBIT G-4

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Credit Agreement, dated as of April 4, 2013
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among (a) AMERICAN
APPAREL (USA), LLC, a California limited liability company (“AA USA”), as a
Borrower and as the Borrower Representative for itself and the other Borrowers
party thereto, (b) AMERICAN APPAREL RETAIL, INC., a California corporation (“AA
Retail”), AMERICAN APPAREL DYEING & FINISHING, INC., a California corporation
(“AA Dyeing & Finishing”), and KCL KNITTING, LLC, a California limited liability
company (“KCL Knitting” and together with AA USA, AA Retail and AA Dyeing &
Finishing, each individually, a “Borrower” and collectively, the “Borrowers”),
(c) the other Credit Parties party thereto, (d) CAPITAL ONE LEVERAGE FINANCE
CORP. (“COLF”) and each other Lender from time to time party thereto, (e) COLF,
as Administrative Agent, (f) COLF, as Swing Line Lender and (g) Capital One,
N.A., as L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower
Representative with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

G - 4 - 1

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

 

 

Dated:                , 20[      ]

 

 

G - 4 - 2

--------------------------------------------------------------------------------

 